Exhibit 10.1

Execution Version

EMPIRE STATE REALTY OP, L.P.

EMPIRE STATE REALTY TRUST, INC.

$100,000,000 3.93% Series A Senior Notes due March 27, 2025

$125,000,000 4.09% Series B Senior Notes due March 27, 2027

$125,000,000 4.18% Series C Senior Notes due March 27, 2030

 

 

NOTE PURCHASE AGREEMENT

 

 

Dated March 27, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

AUTHORIZATION OF NOTES

     1   

SECTION 2.

 

Sale and Purchase of Notes

     2   

SECTION 3.

 

Closing

     2   

SECTION 4.

 

Conditions to Closing

     2   

Section 4.1.

 

Representations and Warranties

     2   

Section 4.2.

 

Performance; No Default

     2   

Section 4.3.

 

Compliance Certificates

     3   

Section 4.4.

 

Opinions of Counsel

     3   

Section 4.5.

 

Purchase Permitted By Applicable Law, Etc

     3   

Section 4.6.

 

Sale of Other Notes

     4   

Section 4.7.

 

Guaranty Agreement

     4   

Section 4.8.

 

Payment of Special Counsel Fees

     4   

Section 4.9.

 

Private Placement Number

     4   

Section 4.10.

 

Changes in Structure

     4   

Section 4.11.

 

Funding Instructions

     4   

Section 4.12.

 

No Material Adverse Effect

     4   

Section 4.13.

 

Proceedings and Documents

     4   

SECTION 5.

 

Representations and Warranties of the Company AND PARENT

     5   

Section 5.1.

 

Organization; Power and Authority

     5   

Section 5.2.

 

Authorization, Etc

     5   

Section 5.3.

 

Disclosure

     5   

Section 5.4.

 

Organization and Ownership of Shares of Subsidiaries; Affiliates

     5   

Section 5.5.

 

Financial Statements; Material Liabilities

     6   

Section 5.6.

 

Compliance with Laws, Other Instruments, Etc

     6   

Section 5.7.

 

Governmental Authorizations, Etc

     7   

Section 5.8.

 

Litigation; Observance of Agreements, Statutes and Orders

     7   

Section 5.9.

 

Taxes

     7   

Section 5.10.

 

Title to Property; Leases

     8   

Section 5.11.

 

Licenses, Permits, Etc

     8   

Section 5.12.

 

Compliance with ERISA

     8   

Section 5.13.

 

Private Offering by the Company

     9   

Section 5.14.

 

Use of Proceeds; Margin Regulations

     9   

Section 5.15.

 

Existing Indebtedness; Future Liens

     10   

Section 5.16.

 

Foreign Assets Control Regulations, Etc

     10   

Section 5.17.

 

Status under Certain Statutes

     12   

Section 5.18.

 

Environmental Matters

     12   

Section 5.19.

 

Insurance

     13   

Section 5.20.

 

Solvency

     13   

Section 5.21.

 

Casualty, etc

     13   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 5.22.

 

Unencumbered Properties

     13   

Section 5.23.

 

Subsidiary Guarantors

     13   

Section 5.24.

 

REIT Status

     13   

SECTION 6.

 

Representations of the Purchasers

     14   

Section 6.1.

 

Purchase for Investment

     14   

Section 6.2.

 

Source of Funds

     14   

SECTION 7.

 

Information as to Company

     15   

Section 7.1.

 

Financial and Business Information

     15   

Section 7.2.

 

Officer’s Certificate

     20   

Section 7.3.

 

Visitation

     21   

Section 7.4.

 

Electronic Delivery

     21   

SECTION 8.

 

Payment and Prepayment of the Notes

     22   

Section 8.1.

 

Maturity

     22   

Section 8.2.

 

Optional Prepayments with Make-Whole Amount

     22   

Section 8.3.

 

Allocation of Partial Prepayments

     23   

Section 8.4.

 

Maturity; Surrender, Etc

     23   

Section 8.5.

 

Purchase of Notes

     23   

Section 8.6.

 

Make-Whole Amount

     23   

Section 8.7.

 

Payments Due on Non-Business Days

     25   

SECTION 9.

 

Affirmative Covenants

     25   

Section 9.1.

 

Compliance with Laws

     25   

Section 9.2.

 

Insurance

     25   

Section 9.3.

 

Maintenance of Properties

     26   

Section 9.4.

 

Payment of Taxes and Obligations

     26   

Section 9.5.

 

Preservation of Existence, Etc

     26   

Section 9.6.

 

Books and Records

     27   

Section 9.7.

 

Additional Guarantors

     27   

Section 9.8.

 

Additional Unencumbered Properties

     29   

Section 9.9.

 

Compliance with Environmental Laws

     30   

Section 9.10.

 

Maintenance of REIT Status; New York Stock Exchange or NASDAQ Listing

     30   

Section 9.11.

 

Further Assurances

     30   

SECTION 10.

 

Negative Covenants

     30   

Section 10.1.

 

Liens

     30   

Section 10.2.

 

Investments

     31   

Section 10.3.

 

Indebtedness

     33   

Section 10.4.

 

Minimum Property Condition

     33   

Section 10.5.

 

Fundamental Changes; Dispositions

     33   

Section 10.6.

 

Restricted Payments

     34   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 10.7.

 

Change in Nature of Business

     36   

Section 10.8.

 

Transactions with Affiliates

     36   

Section 10.9.

 

Burdensome Agreements

     36   

Section 10.10.

 

Use of the Proceeds

     37   

Section 10.11.

 

Financial Covenants

     37   

Section 10.12.

 

Accounting Changes

     39   

Section 10.13.

 

Amendments, Waivers and Terminations of Organization Documents

     39   

Section 10.14.

 

Parent Covenants

     39   

Section 10.15.

 

Terrorism Sanctions Regulations

     40   

SECTION 11.

 

Events of Default

     40   

SECTION 12.

 

Remedies on Default, Etc

     43   

Section 12.1.

 

Acceleration

     43   

Section 12.2.

 

Other Remedies

     44   

Section 12.3.

 

Rescission

     44   

Section 12.4.

 

No Waivers or Election of Remedies, Expenses, Etc

     44   

SECTION 13.

 

Registration; Exchange; Substitution of Notes

     44   

Section 13.1.

 

Registration of Notes

     44   

Section 13.2.

 

Transfer and Exchange of Notes

     45   

Section 13.3.

 

Replacement of Notes

     45   

SECTION 14.

 

Payments on Notes

     46   

Section 14.1.

 

Place of Payment

     46   

Section 14.2.

 

Home Office Payment

     46   

SECTION 15.

 

Expenses, Etc

     46   

Section 15.1.

 

Transaction Expenses

     46   

Section 15.2.

 

Survival

     47   

SECTION 16.

 

Survival of Representations and Warranties; Entire Agreement

     47   

SECTION 17.

 

Amendment and Waiver

     47   

Section 17.1.

 

Requirements

     47   

Section 17.2.

 

Solicitation of Holders of Notes

     48   

Section 17.3.

 

Binding Effect, etc

     49   

Section 17.4.

 

Notes Held by Company, etc

     49   

SECTION 18.

 

Notices

     49   

SECTION 19.

 

Reproduction of Documents

     50   

SECTION 20.

 

Confidential Information

     50   

SECTION 21.

 

Substitution of Purchaser

     52   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 22.

 

Miscellaneous

     52   

Section 22.1.

 

Successors and Assigns

     52   

Section 22.2.

 

Accounting Terms

     52   

Section 22.3.

 

Severability

     53   

Section 22.4.

 

Construction, etc

     53   

Section 22.5.

 

Counterparts

     53   

Section 22.6.

 

Governing Law

     53   

Section 22.7.

 

Jurisdiction and Process; Waiver of Jury Trial

     53   

Section 22.8.

 

Recourse to Credit Parties

     54   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SCHEDULE A — DEFINED TERMS SCHEDULE 1-A — FORM OF 3.93% SERIES A SENIOR NOTE DUE
MARCH 27, 2025 SCHEDULE 1-B — FORM OF 4.09% SERIES B SENIOR NOTE DUE MARCH 27,
2027 SCHEDULE 1-C — FORM OF 4.18% SERIES C SENIOR NOTE DUE MARCH 27, 2030
SCHEDULE 2 — UNENCUMBERED ELIGIBLE PROPERTY SCHEDULE 4.4(a) — FORM OF OPINION OF
SPECIAL COUNSEL FOR THE CREDIT PARTIES SCHEDULE 4.4(b) — FORM OF OPINION OF
SPECIAL COUNSEL FOR THE PURCHASERS SCHEDULE 4.7 — FORM OF GUARANTY AGREEMENT
SCHEDULE 5.3 — DISCLOSURE MATERIALS SCHEDULE 5.4 — SUBSIDIARIES OF THE COMPANY
AND OWNERSHIP OF SUBSIDIARY STOCK SCHEDULE 5.5 — FINANCIAL STATEMENTS SCHEDULE
5.15 — EXISTING INDEBTEDNESS SCHEDULE 7.2 — FORM OF COMPLIANCE CERTIFICATE
SCHEDULE B — INFORMATION RELATING TO PURCHASERS

 

-v-



--------------------------------------------------------------------------------

EMPIRE STATE REALTY OP, L.P.

EMPIRE STATE REALTY TRUST, INC.

c/o Empire State Realty Trust, Inc.

One Grand Central Place

60 East 42nd Street, 26th Fl.

New York, New York 10165

$100,000,000 3.93% Series A Senior Notes due March 27, 2025

$125,000,000 4.09% Series B Senior Notes due March 27, 2027

$125,000,000 4.18% Series C Senior Notes due March 27, 2030

March 27, 2015

TO EACH OF THE PURCHASERS LISTED IN

SCHEDULE B HERETO:

Ladies and Gentlemen:

EMPIRE STATE REALTY OP, L.P., a Delaware limited partnership (together with any
successor thereto that becomes a party hereto pursuant to Section 10.5, the
“Company”) and EMPIRE STATE REALTY TRUST, INC., a Maryland corporation (the
“Parent”), agree with each of the Purchasers as follows:

SECTION 1. AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale of:

(a) $100,000,000 in aggregate principal amount of its 3.93% Series A Senior
Notes due March 27, 2025 (as amended, restated or otherwise modified from time
to time pursuant to Section 17 and including any such notes issued in
substitution therefor pursuant to Section 13, the “Series A Notes”);

(b) $125,000,000 in aggregate principal amount of its 4.09% Series B Senior
Notes due March 27, 2027 (as amended, restated or otherwise modified from time
to time pursuant to Section 17 and including any such notes issued in
substitution therefor pursuant to Section 13, the “Series B Notes”); and

(c) $125,000,000 in aggregate principal amount of its 4.18% Series C Senior
Notes due March 27, 2030 (as amended, restated or otherwise modified from time
to time pursuant to Section 17 and including any such notes issued in
substitution therefor pursuant to Section 13, the “Series C Notes” and together
with the Series A Notes and the Series B Notes, collectively, the “Notes”).

The Series A Notes shall be substantially in the form set out in Schedule 1-A.
The Series B Notes shall be substantially in the form set out in Schedule 1-B.
The Series C Notes shall be



--------------------------------------------------------------------------------

substantially in the form set out in Schedule 1-C. Certain capitalized and other
terms used in this Agreement are defined in Schedule A. References to a
“Schedule” are references to a Schedule attached to this Agreement unless
otherwise specified. References to a “Section” are references to a Section of
this Agreement unless otherwise specified.

SECTION 2. SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount and of the
series specified opposite such Purchaser’s name in Schedule B at the purchase
price of 100% of the principal amount thereof. The Purchasers’ obligations
hereunder are several and not joint obligations and no Purchaser shall have any
liability to any Person for the performance or non-performance of any obligation
by any other Purchaser hereunder.

SECTION 3. CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at a closing (the “Closing”) to be held not later than 2:00 p.m. New York time
(the Purchasers’ reinvestment deadline) at the offices of Morgan, Lewis &
Bockius LLP, 399 Park Avenue, New York, New York 10022 on March 27, 2015 (the
“Closing Date”). At the Closing, the Company will deliver to each Purchaser the
Notes to be purchased by such Purchaser in the form of a single Note for each
series of Notes to be purchased by such Purchaser (or such greater number of
Notes of each applicable series in denominations of at least $100,000 as such
Purchaser may request) dated the date of the Closing and registered in such
Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Company in accordance with the wire instructions
set forth in the Funding Instruction Letter. If at the Closing the Company shall
fail to tender such Notes to any Purchaser as provided above in this Section 3,
or any of the conditions specified in Section 4 shall not have been fulfilled to
such Purchaser’s satisfaction, such Purchaser shall, at its election, be
relieved of all further obligations under this Agreement, without thereby
waiving any rights such Purchaser may have by reason of any of the conditions
specified in Section 4 not having been fulfilled to such Purchaser’s
satisfaction or such failure by the Company to tender such Notes.

SECTION 4. CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

Section 4.1. Representations and Warranties. The representations and warranties
of each Credit Party in the Financing Documents to which such Credit Party is a
party shall be correct when made and at the Closing.

Section 4.2. Performance; No Default. Each Credit Party shall have performed and
complied with all agreements and conditions contained in the Financing Documents
to which

 

2



--------------------------------------------------------------------------------

such Credit Party is a party, in each case, as required to be performed or
complied with by such Credit Party prior to or at the Closing. Before and after
giving effect to the issue and sale of the Notes (and the application of the
proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing. No Credit Party or any Subsidiary
shall have entered into any transaction since December 31, 2014 that would have
been prohibited by Section 10 had such Section applied since such date.

Section 4.3. Compliance Certificates.

(a) Officer’s Certificate. The Parent shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.10 have been fulfilled.

(b) Secretary’s Certificates. Each Credit Party shall have delivered to such
Purchaser a certificate of the Parent’s Secretary or Assistant Secretary, with
the Parent signing on behalf of such Credit Party (if applicable), dated the
date of the Closing, certifying as to (i) the resolutions attached thereto and
other organizational proceedings relating to the authorization, execution and
delivery of the Financing Documents to which such Credit Party is a party and
(ii) such Credit Party’s organizational documents as then in effect. The
certificates provided under this Section 4.3(b) may be combined and delivered as
one or more certificates.

Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the date of the Closing
(a) from Goodwin Procter LLP, counsel for the Credit Parties, covering the
matters set forth in Schedule 4.4(a) and covering such other matters incident to
the transactions contemplated hereby as such Purchaser or its counsel may
reasonably request (and the Company and the Parent hereby instruct their counsel
to deliver such opinion to the Purchasers), and (b) from Morgan, Lewis & Bockius
LLP, the Purchasers’ special counsel in connection with such transactions,
substantially in the form set forth in Schedule 4.4(b) and covering such other
matters incident to such transactions as such Purchaser may reasonably request.

Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate of the Parent certifying as to such matters of fact as such
Purchaser may reasonably specify to enable such Purchaser to determine whether
such purchase is so permitted.

 

3



--------------------------------------------------------------------------------

Section 4.6. Sale of Other Notes. Contemporaneously with the Closing the Company
shall sell to each other Purchaser and each other Purchaser shall purchase the
Notes to be purchased by it at the Closing as specified in Schedule B.

Section 4.7. Guaranty Agreement. Each Subsidiary of the Parent (other than the
Company) which on or before the date hereof has delivered a Guarantee pursuant
to or is a borrower or co-borrower under any Material Credit Facility shall have
duly executed and delivered to each Purchaser a Guaranty Agreement, dated as of
the Closing Date, in substantially the form of Schedule 4.7 hereto (the
“Guaranty Agreement”) and the Guaranty Agreement shall be in full force and
effect.

Section 4.8. Payment of Special Counsel Fees. Without limiting Section 15.1, the
Company shall have paid on or before the Closing the reasonable fees, charges
and disbursements of the Purchasers’ special counsel referred to in Section 4.4
to the extent reflected in a statement of such counsel rendered to the Company
at least one Business Day prior to the Closing.

Section 4.9. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each series of Notes.

Section 4.10. Changes in Structure. No Credit Party shall have changed its
jurisdiction of incorporation or organization, as applicable, or been a party to
any merger or consolidation or succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.

Section 4.11. Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company (the “Funding
Instruction Letter”) setting forth the instructions for the delivery of the
purchase price with respect to each series of Notes to be purchased by such
Purchaser on such Closing Date, including (a) the name and address of the
transferee bank, (b) such transferee bank’s ABA number and (c) the account name
and number into which the purchase price for the Notes is to be deposited.

Section 4.12. No Material Adverse Effect. No Material Adverse Effect shall have
occurred since December 31, 2014 and no condition shall exist which has resulted
in, or could be reasonably expected to result in, a Material Adverse Effect.

Section 4.13. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.

 

4



--------------------------------------------------------------------------------

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND PARENT.

Each of the Company and the Parent represents and warrants to each Purchaser
that:

Section 5.1. Organization; Power and Authority. Each Credit Party is a
corporation or other legal entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and is in good standing
in each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each Credit Party has the corporate or other
power and authority (a) to own or hold under lease the properties it purports to
own or hold under lease and to transact the business it transacts and proposes
to transact, except where the lack of such corporate or other power and
authority could not reasonably be expected to have a Material Adverse Effect and
(b) to execute and deliver the Financing Document to which such Credit Party is
a party and to perform the provisions hereof and thereof, as applicable.

Section 5.2. Authorization, Etc. The Financing Documents have been duly
authorized by all necessary corporate or other action on the part of the Credit
Party party thereto, and each Financing Document constitutes, and upon execution
and delivery thereof each Note will constitute, a legal, valid and binding
obligation of the Credit Party party thereto enforceable against such Credit
Party in accordance with its terms, except as such enforceability may be limited
by (a) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 5.3. Disclosure. This Agreement, the financial statements listed in
Schedule 5.5 and the documents, certificates or other writings delivered to the
Purchasers by or on behalf of the Parent or the Company prior to the Closing
Date in connection with the transactions contemplated hereby and identified in
Schedule 5.3 (this Agreement and such documents, certificates or other writings
and such financial statements delivered to each Purchaser being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Except as disclosed in the Disclosure
Documents, since December 31, 2014, there has been no change in the financial
condition, operations, business, properties or prospects of the Parent or any
Subsidiary except changes that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. There is no fact known
to the Parent that could reasonably be expected to have a Material Adverse
Effect that has not been set forth herein or in the Disclosure Documents.

Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.

(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
of (i) the Parent’s Subsidiaries, showing, as to each Subsidiary, the name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital

 

5



--------------------------------------------------------------------------------

stock or similar equity interests outstanding owned by the Parent and each other
Subsidiary and whether such Subsidiary is a Subsidiary Guarantor, (ii) the
Parent’s Affiliates, other than Subsidiaries, and (iii) the Parent’s directors
and senior officers.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Parent and its
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by the Parent or another Subsidiary free and clear of any Lien that is
prohibited by this Agreement.

(c) Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact, except where the failure or non-compliance of the same could not
reasonably be expected to have a Material Adverse Effect.

(d) No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule 5.4 and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Parent or any of its Subsidiaries that
owns outstanding shares of capital stock or similar equity interests of such
Subsidiary.

Section 5.5. Financial Statements; Material Liabilities. The Parent has
delivered to each Purchaser copies of the financial statements of the Parent and
its Subsidiaries listed on Schedule 5.5. All of such financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Parent and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Parent and its Subsidiaries do not have any Material
liabilities that are not disclosed in the Disclosure Documents.

Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by each Credit Party of the Financing Documents to
which such Credit Party is a party will not (i) contravene, result in any breach
of, or constitute a default under, or result in the creation of any Lien in
respect of any property of the Parent or any Subsidiary under, any indenture,
mortgage, deed of trust, loan, purchase or credit agreement, lease, corporate
charter or by-laws, shareholders agreement or any other agreement or instrument
to which the Parent or any Subsidiary is bound or by which the Parent or any
Subsidiary or any of their respective properties may be bound or affected,
(ii) conflict with or result in a breach of any

 

6



--------------------------------------------------------------------------------

of the terms, conditions or provisions of any order, judgment, decree or ruling
of any court, arbitrator or Governmental Authority applicable to the Parent or
any Subsidiary or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Parent or any
Subsidiary, except, in the case of each of clauses (i), (ii) and (iii) where the
failure or non-compliance of the same could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by any Credit Party of the Financing Documents to which such Credit Party is a
party.

Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.

(a) There are no actions, suits, investigations or proceedings pending or, to
the best knowledge of the Company or the Parent, threatened against or affecting
the Parent or any Subsidiary or any property of the Parent or any Subsidiary in
any court or before any arbitrator of any kind or before or by any Governmental
Authority that could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(b) Neither the Parent nor any Subsidiary is (i) in default under any agreement
or instrument to which it is a party or by which it is bound, (ii) in violation
of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or (iii) in violation of any applicable Law, ordinance,
rule or regulation of any Governmental Authority (including, without limitation,
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), in the case of each of clauses (i),
(ii) and (iii) which default or violation could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.9. Taxes. The Parent and its Subsidiaries have filed all federal,
state and other material tax returns that are required to have been filed in any
jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which, individually or in
the aggregate, is not Material, (ii) which are not overdue for more than thirty
(30) days, or (iii) the amount, applicability or validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which the Parent or a Subsidiary, as the case may be, has established adequate
reserves in accordance with GAAP. No Credit Party knows of any basis for any
other tax or assessment that could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. Neither any Credit Party nor any
Subsidiary thereof is a party to any tax sharing agreement (other than tax
sharing agreements among the Consolidated Group); provided that, for the sake of
clarity, the Tax Protection Agreement (as in effect on the Closing Date or as
modified thereafter with the prior written consent of the Required Holders)
shall not be treated as a tax sharing agreement. The charges, accruals and
reserves on the books

 

7



--------------------------------------------------------------------------------

of the Parent and its Subsidiaries in respect of U.S. federal, state or other
taxes for all fiscal periods are adequate.

Section 5.10. Title to Property; Leases. The Parent and its Subsidiaries have
good record and insurable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.11. Licenses, Permits, Etc.

(a) The Parent and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others.

(b) To the best knowledge of the Company or the Parent, no product or service of
the Parent or any of its Subsidiaries infringes in any material respect any
license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned by any other
Person.

(c) To the best knowledge of the Company or the Parent, there is no Material
violation by any Person of any right of the Parent or any of its Subsidiaries
with respect to any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned or used by the Parent or any of its Subsidiaries.

Section 5.12. Compliance with ERISA.

(a) Each Credit Party and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. No
Credit Party or any ERISA Affiliate has incurred any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that could, individually or in
the aggregate, reasonably be expected to result in the incurrence of any such
liability by such Credit Party or any ERISA Affiliate, or in the imposition of
any Lien on any of the rights, properties or assets of such Credit Party or any
ERISA Affiliate, in either case pursuant to Title I or IV of ERISA or to section
430(k) of the Code or to any such penalty or excise tax provisions under the
Code or federal law or section 4068 of ERISA or by the granting of a security
interest in connection with the amendment of a Plan, other than such liabilities
or Liens as would not be individually or in the aggregate Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the

 

8



--------------------------------------------------------------------------------

aggregate current value of the assets of such Plan allocable to such benefit
liabilities. The term “benefit liabilities” has the meaning specified in
section 4001 of ERISA and the terms “current value” and “present value” have the
meaning specified in section 3 of ERISA.

(c) No Credit Party or its ERISA Affiliates have incurred withdrawal liabilities
(and are not subject to contingent withdrawal liabilities) under section 4201 or
4204 of ERISA in respect of Multiemployer Plans that individually or in the
aggregate are Material.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Parent’s most recently ended fiscal year in accordance with Financial
Accounting Standards Board Accounting Standards Codification Topic 715-60,
without regard to liabilities attributable to continuation coverage mandated by
section 4980B of the Code) of the Parent and its Subsidiaries is not Material.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company and the Parent to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds to be
used to pay the purchase price of the Notes to be purchased by such Purchaser.

Section 5.13. Private Offering by the Company. No Credit Party or anyone acting
on their behalf has offered the Notes or any similar Securities for sale to, or
solicited any offer to buy the Notes or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and, to the best of the Company’s knowledge based on due
inquiry, not more than 65 other Institutional Investors, each of which has been
offered the Notes at a private sale for investment. No Credit Party or anyone
acting on their behalf has taken, or will take, any action that would subject
the issuance or sale of the Notes to the registration requirements of section 5
of the Securities Act or to the registration requirements of any Securities or
blue sky laws of any applicable jurisdiction.

Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes hereunder to the repayment of Indebtedness and
for general corporate purposes. No part of the proceeds from the sale of the
Notes hereunder will be used, directly or indirectly, for the purpose of buying
or carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any Securities under such circumstances as to
involve any Credit Party in a violation of Regulation X of said Board (12 CFR
224) or to involve any broker or dealer in a violation of Regulation T of said
Board (12 CFR 220). Margin stock does not constitute more than 25% of the value
of the consolidated assets of the Parent and its Subsidiaries and the Parent
does not have any present intention that margin stock will constitute more than
25% of the value of such assets. As used in this Section, the terms “margin
stock”

 

9



--------------------------------------------------------------------------------

and “purpose of buying or carrying” shall have the meanings assigned to them in
said Regulation U.

Section 5.15. Existing Indebtedness; Future Liens.

(a) Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Indebtedness of the Parent and its Subsidiaries as of
February 28, 2015 (including descriptions of the obligors and obligees (or any
agent, trustee, or other entity acting in a similar capacity), principal amounts
outstanding, any collateral therefor and any Guaranties thereof), since which
date there has been no Material change in the amounts, interest rates, sinking
funds, installment payments or maturities of the Indebtedness of the Parent or
its Subsidiaries. Neither the Parent nor any Subsidiary is in default and no
waiver of default is currently in effect, in the payment of any principal or
interest on any Indebtedness of the Parent or such Subsidiary and no event or
condition exists with respect to any Indebtedness of the Parent or any
Subsidiary that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Indebtedness to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment.

(b) Except as disclosed in Schedule 5.15, neither the Parent nor any Subsidiary
has agreed or consented to cause or permit any of its property, whether now
owned or hereafter acquired, to be subject to a Lien that secures Indebtedness
or to cause or permit in the future (upon the happening of a contingency or
otherwise) any of its property, whether now owned or hereafter acquired, to be
subject to a Lien that secures Indebtedness.

(c) Neither the Parent nor any Subsidiary is a party to, or otherwise subject to
any provision contained in, any instrument evidencing Indebtedness of the Parent
or such Subsidiary, any agreement relating thereto or any other agreement
(including, but not limited to, its charter or any other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of any Credit Party, except as disclosed in
Schedule 5.15.

Section 5.16. Foreign Assets Control Regulations, Etc.

(a) No Credit Party or Controlled Entity is (i) a Person whose name appears on
the list of Specially Designated Nationals and Blocked Persons published by the
Office of Foreign Assets Control, United States Department of the Treasury
(“OFAC”) (an “OFAC Listed Person”) (ii) an agent, department, or instrumentality
of, or is otherwise beneficially owned by, controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any

 

10



--------------------------------------------------------------------------------

OFAC Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (i), clause (ii) or clause (iii), a “Blocked
Person”). No Credit Party or any Controlled Entity has been notified that its
name appears or may in the future appear on a state list of Persons that engage
in investment or other commercial activities in Iran or any other country that
is subject to U.S. Economic Sanctions.

(b) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used by the Company or any Controlled Entity, directly or indirectly, (i) in
connection with any investment in, or any transactions or dealings with, any
Blocked Person, or (ii) otherwise in violation of U.S. Economic Sanctions.

(c) No Credit Party or Controlled Entity (i) has, in the last five years, been
found in violation of, charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes under the Currency and Foreign Transactions Reporting Act of 1970
(otherwise known as the Bank Secrecy Act), the USA PATRIOT Act or any other
United States law or regulation governing such activities (collectively,
“Anti-Money Laundering Laws”) or any U.S. Economic Sanctions violations, (ii) to
the Company’s or the Parent’s actual knowledge after making due inquiry, is
currently under investigation by any Governmental Authority for possible
violation of Anti-Money Laundering Laws or any U.S. Economic Sanctions
violations, (iii) has, in the last five years, been assessed civil penalties
under any Anti-Money Laundering Laws or any U.S. Economic Sanctions, or
(iv) has, in the last five years, had any of its funds seized or forfeited in an
action under any Anti-Money Laundering Laws. The Credit Parties have established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that each Credit Party and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Money Laundering Laws in all material respects and all applicable
current and future U.S. Economic Sanctions.

(d) (1) No Credit Party or Controlled Entity (i) has, in the last five years,
been charged with, or convicted of bribery or any other anti-corruption related
activity under any applicable law or regulation in a U.S. or any non-U.S.
country or jurisdiction, including but not limited to, the U.S. Foreign Corrupt
Practices Act and the U.K. Bribery Act 2010 (collectively, “Anti-Corruption
Laws”), (ii) to the Company’s or the Parent’s actual knowledge after making due
inquiry, is currently under investigation by any U.S. or non-U.S. Governmental
Authority for possible violation of Anti-Corruption Laws, (iii) has, in the last
five years, been assessed civil or criminal penalties under any Anti-Corruption
Laws or (iv) has, in the last five years, been or is currently the target of
sanctions imposed by the United Nations or the European Union;

(2) To the Company’s or the Parent’s actual knowledge after making due inquiry,
no Credit Party or Controlled Entity has, within the last five years, directly
or indirectly offered, promised, given, paid or authorized the offer, promise,
giving or

 

11



--------------------------------------------------------------------------------

payment of anything of value to a Governmental Official or a commercial
counterparty for the purposes of: (i) influencing any act, decision or failure
to act by such Government Official in his or her official capacity or such
commercial counterparty, (ii) inducing a Governmental Official to do or omit to
do any act in violation of the Governmental Official’s lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to obtain, retain
or direct business or to otherwise secure an improper advantage in violation of
any applicable law or regulation or which would cause any holder to be in
violation of any law or regulation applicable to such holder; and

(3) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage. The Credit Parties have
established procedures and controls which it reasonably believes are adequate
(and otherwise comply with applicable law) to ensure that each Credit Party and
each Controlled Entity is and will continue to be in compliance with all
applicable current and future Anti-Corruption Laws in all material respects.

Section 5.17. Status under Certain Statutes. Neither the Parent nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, the ICC
Termination Act of 1995, as amended, or the Federal Power Act, as amended.

Section 5.18. Environmental Matters.

(a) Neither the Parent nor any Subsidiary has knowledge of any claim or has
received any notice of any claim and no proceeding has been instituted asserting
any claim against the Parent or any of its Subsidiaries or any of their
respective real properties or other assets now or formerly owned, leased or
operated by any of them, alleging any damage to the environment or violation of
any Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

(b) Neither the Parent nor any Subsidiary has knowledge of any facts which would
give rise to any claim, public or private, of violation of Environmental Laws or
damage to the environment emanating from, occurring on or in any way related to
real properties now or formerly owned, leased or operated by any of them or to
other assets or their use, except, in each case, such as could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.

(c) Neither the Parent nor any Subsidiary has stored any Hazardous Materials on
real properties now or formerly owned, leased or operated by any of them in a
manner which is contrary to any Environmental Law that could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(d) Neither the Parent nor any Subsidiary has disposed of any Hazardous
Materials in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(e) All buildings on all real properties now owned, leased or operated by the
Parent or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

Section 5.19. Insurance.

The properties of each Credit Party and its Subsidiaries are insured with one or
more Third Party Insurance Companies and/or pursuant to Self-Insurance, in
compliance with the provisions of Section 9.2 and otherwise in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where such Credit Party or the applicable Subsidiary operates.

Section 5.20. Solvency.

The Parent and its Subsidiaries on a consolidated basis are Solvent

Section 5.21. Casualty, etc.

Neither the businesses nor the properties of any Credit Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 5.22. Unencumbered Properties.

Each Property included in any calculation of Unencumbered Asset Value or
Unencumbered NOI satisfied, at the time of such calculation, all of the
requirements contained in the definition of “Unencumbered Property Criteria.”

Section 5.23. Subsidiary Guarantors.

Each Subsidiary of the Parent (other than the Company) which on or before the
date hereof has delivered a Guarantee pursuant to or is a borrower or
co-borrower under any Material Credit Facility is, or will be upon Closing, a
Guarantor.

Section 5.24. REIT Status.

Commencing with its taxable year ended December 31, 2013, the Parent has been
organized and has operated in conformity with the requirements for qualification
and taxation as a real estate investment trust under the Internal Revenue Code
of 1986, as amended. The Company is and has been at all times taxable as a
partnership or disregarded entity, and not as a corporation (or association
taxable as a corporation), for U.S. federal income tax purposes.

 

13



--------------------------------------------------------------------------------

SECTION 6. REPRESENTATIONS OF THE PURCHASERS.

Section 6.1. Purchase for Investment. Each Purchaser severally represents that
it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.

Section 6.2. Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such

 

14



--------------------------------------------------------------------------------

investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, represent more than 20% of
the total client assets managed by such QPAM, the conditions of Part I(c) and
(g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause
(d);or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

SECTION 7. INFORMATION AS TO COMPANY.

Section 7.1. Financial and Business Information. The Parent and the Company
shall deliver to each holder of a Note that is an Institutional Investor:

(a) Quarterly Statements for Consolidated Group — within 45 days (or such
shorter period as is the earlier of (x) 15 days greater than the period
applicable to the filing of the Parent’s Quarterly Report on Form 10-Q (the
“Form 10-Q”) with the SEC regardless of whether the Company is subject to the
filing requirements thereof and (y) the date by which such financial statements
are required to be delivered under any

 

15



--------------------------------------------------------------------------------

Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each quarterly
fiscal period in each fiscal year of the Parent (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of,

(i) a consolidated balance sheet of the Consolidated Group as at the end of such
quarter, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Consolidated Group, for such quarter and (in the case of the second
and third quarters) for the portion of the fiscal year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer of the Parent as fairly presenting, in
all material respects, the financial position of the companies being reported on
and their results of operations and cash flows, subject to changes resulting
from year-end adjustments, provided that delivery within the time period
specified above of copies of the Parent’s Form 10-Q prepared in compliance with
the requirements therefor and filed with the SEC shall be deemed to satisfy the
requirements of this Section 7.1(a);

(b) Annual Statements for Consolidated Group — within 90 days (or such shorter
period as is the earlier of (x) 15 days greater than the period applicable to
the filing of the Parent’s Annual Report on Form 10-K (the “Form 10-K”) with the
SEC regardless of whether the Company is subject to the filing requirements
thereof and (y) the date by which such financial statements are required to be
delivered under any Material Credit Facility or the date on which such
corresponding financial statements are delivered under any Material Credit
Facility if such delivery occurs earlier than such required delivery date) after
the end of each fiscal year of the Parent, duplicate copies of,

(i) a consolidated balance sheet of the Consolidated Group as at the end of such
year, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Consolidated Group for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by a report and opinion thereon (without a “going concern” or
similar qualification or exception and without any qualification or exception as
to the scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing reasonably acceptable to the
Required Holders which report and opinion shall be prepared in accordance with
generally accepted auditing standards, provided that the delivery within the
time period specified above of the Parent’s Form 10-K for such fiscal year
(together

 

16



--------------------------------------------------------------------------------

with the Parent’s annual report to shareholders, if any, prepared pursuant to
Rule 14a-3 under the Securities Exchange Act and an opinion of independent
public accountants of recognized national standing satisfying the requirements
of this Section 7.1(b)) prepared in accordance with the requirements therefor
and filed with the SEC, shall be deemed to satisfy the requirements of this
Section 7.1(b);

(c) Quarterly Statements for the Company — within 45 days (or such shorter
period as is the earlier of (x) 15 days greater than the period applicable to
the filing of the Company’s Quarterly Report on Form 10-Q with the SEC
regardless of whether the Company is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under any Material Credit Facility or the date on which such corresponding
financial statements are delivered under any Material Credit Facility if such
delivery occurs earlier than such required delivery date) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

(i) a consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at the end of such quarter, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Consolidated Subsidiaries, for such quarter and (in
the case of the second and third quarters) for the portion of the fiscal year
ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer of the Company as fairly presenting, in
all material respects, the financial position of the companies being reported on
and their results of operations and cash flows, subject to changes resulting
from year-end adjustments, provided that delivery within the time period
specified above of copies of the Company’s Quarterly Report on Form 10-Q
prepared in compliance with the requirements therefor and filed with the SEC
shall be deemed to satisfy the requirements of this Section 7.1(c);

(d) Annual Statements for the Company — within 90 days (or such shorter period
as is the earlier of (x) 15 days greater than the period applicable to the
filing of the Company’s Annual Report on Form 10-K with the SEC regardless of
whether the Company is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each fiscal
year of the Company, duplicate copies of,

(i) a consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at the end of such year, and

 

17



--------------------------------------------------------------------------------

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Consolidated Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by a report and opinion thereon (without a “going concern” or
similar qualification or exception and without any qualification or exception as
to the scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing reasonably acceptable to the
Required Holders which report and opinion shall be prepared in accordance with
generally accepted auditing standards, provided that the delivery within the
time period specified above of the Company’s Annual Report on Form 10-K for such
fiscal year (together with the Parent’s annual report to shareholders, if any,
prepared pursuant to Rule 14a-3 under the Securities Exchange Act and an opinion
of independent public accountants of recognized national standing satisfying the
requirements of this Section 7.1(d)) prepared in accordance with the
requirements therefor and filed with the SEC, shall be deemed to satisfy the
requirements of this Section 7.1(d);

(e) Budget and Projections — as soon as available, but in any event at least 45
days after the end of each fiscal year of the Parent, forecasts prepared by
management of the Parent, in form reasonably satisfactory to the Required
Holders, of consolidated balance sheets and statements of income or operations
and cash flows of the Consolidated Group on a quarterly basis for such fiscal
year (including the fiscal year in which the Maturity Date occurs);

(f) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Parent or any Subsidiary to its principal lending banks as a whole (excluding
information sent to such banks in the ordinary course of administration of a
bank facility, such as information relating to pricing and borrowing
availability) or to its public Securities holders generally, and (ii) each
regular, periodic or special report, and each registration statement (without
exhibits except as expressly requested by such Purchaser or holder), filed by
the Parent or any Subsidiary with the SEC;

(g) Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becoming aware of the existence
of any Default or Event of Default or that any Person has given any written
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any written notice or taken any action with respect to a
claimed default of the type referred to in Section 11(f), a written notice
specifying the nature and period of existence thereof and what action the
applicable Credit Party is taking or proposes to take with respect thereto;

(h) ERISA Matters — promptly, and in any event within five Business Days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Parent or an
ERISA Affiliate proposes to take with respect thereto:

 

18



--------------------------------------------------------------------------------

(i) with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Parent or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Parent or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Parent or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;

(i) Notices from Governmental Authority — (i) promptly, and in any event within
five Business Days of receipt thereof, copies of any notice or other
correspondence to any Credit Party or any Subsidiary thereof from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding material issues concerning financial or other operational results of
any Credit Party or any Subsidiary thereof, and (ii) promptly, and in any event
within 30 days of receipt thereof, copies of any notice to any Credit Party or
any Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;

(j) Resignation or Replacement of Auditors — within ten Business Days following
the date on which the Parent’s auditors resign or the Parent elects to change
auditors, as the case may be, notification thereof, together with such
supporting information as the Required Holders may request;

(k) Management Audit Reports — promptly upon request of any holder of the Notes,
any detailed audit reports, management letters or recommendations submitted to
the board of directors (or similar governing body) (or the audit committee of
the board of directors or similar governing body) of any Credit Party by
independent accountants in connection with the accounts or books of any Credit
Party or any of its Subsidiaries, or any audit of any of them;

(l) Compliance with Environmental Laws — promptly after the assertion or
occurrence thereof, notice of any action or proceeding against or of any written
notice of noncompliance by any Credit Party or any of its Subsidiaries with any
Environmental

 

19



--------------------------------------------------------------------------------

Law or Environmental Permit that could reasonably be expected to have a Material
Adverse Effect;

(m) Material Adverse Effect; Litigation — promptly following the occurrence
thereof, any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Credit Party or any Subsidiary
thereof; (ii) any dispute, litigation, investigation, proceeding or suspension
between any Credit Party or any Subsidiary thereof and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Credit Party or any Subsidiary thereof,
including pursuant to any applicable Environmental Laws;

(n) Debt Rating — promptly following the occurrence thereof, any announcement by
Moody’s, Fitch or S&P of any change or possible change in a Debt Rating;
provided, that the provisions of this clause (n) shall not apply until such
time, if any, as the Parent or the Company obtains an Investment Grade Rating;
and

(o) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of a Note.

Each notice pursuant to clauses (g), (h), (i), (j), (l) and (m) of this
Section 7.1 shall be accompanied by a statement of a Responsible Officer of the
Parent setting forth details of the occurrence referred to therein and stating
what action the Parent has taken and proposes to take with respect thereto.

Section 7.2. Officer’s Certificate. Each set of financial statements delivered
to a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer of the Parent
substantially in the form attached as Schedule 7.2 hereto.

(a) Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Company was in
compliance with the requirements of Section 10 during the quarterly or annual
period covered by the financial statements then being furnished, (including with
respect to each such provision that involves mathematical calculations, the
information from such financial statements that is required to perform such
calculations) and detailed calculations of the maximum or minimum amount, ratio
or percentage, as the case may be, permissible under the terms of such Section,
and the calculation of the amount, ratio or percentage then in existence. In the
event that the Company or any Subsidiary has made an election to measure any
financial liability using fair value (which election is being disregarded for
purposes of determining compliance with this Agreement pursuant to Section 22.2)
as to the period covered by any such financial statement, such Senior Financial
Officer’s certificate as to such period shall include a reconciliation from GAAP
with respect to such election;

 

20



--------------------------------------------------------------------------------

(b) Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto;

(c) Unencumbered Eligible Property – attaching (i) copies of the statements of
Net Operating Income and Unencumbered NOI attributable to each Unencumbered
Eligible Property for such fiscal quarter or year, prepared on a basis
consistent with the financial statements delivered pursuant to Section 7.1(b)
hereof and otherwise in form and substance reasonably satisfactory to the
Required Holders, together with a certification by a Senior Financial Officer of
the Parent that the information contained in such statement fairly presents Net
Operating Income and Unencumbered NOI attributable to each Unencumbered Property
for such periods, and (ii) a calculation, in form and substance satisfactory to
the Required Holders, of the Unencumbered Property Value of each Property and
the Unencumbered Asset Value as of the last day of the fiscal period covered by
such Senior Financial Officer’s certificate; and

(d) Subsidiary Guarantors – certifying that the Parent and the Company are in
compliance with Section 9.7(a).

Section 7.3. Visitation. Each of the Company and the Parent shall, and shall
cause each of their respective Subsidiaries to, permit the representatives of
each holder of a Note that is an Institutional Investor to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Company (subject to the second proviso
set forth below) and at such reasonable times during normal business hours, upon
reasonable advance notice to the Company; provided, however, that (x) so long as
no Event of Default then exists, such visits shall be limited to once in any
calendar year, and (y) the holders of the Notes shall not be required to give
reasonable advance notice of any such visit or inspection if an Event of Default
then exists; and provided, further, that the Company shall only be required to
pay the expenses of any holder of the Notes in connection with any such visit or
inspection pursuant to this Section 7.3 at such time as Prudential and its
Affiliates and Related Funds constitute the Required Holders and, in any such
case, shall only be required to pay the expenses of Prudential (and its
Affiliates and Related Funds) and not more than four other holders (with any
Affiliates or Related Funds of such holder being treated as a single holder for
purposes hereof) that are not Affiliates or Related Funds of Prudential,
otherwise such expenses shall be borne by the respective holders.

Section 7.4. Electronic Delivery. Financial statements, opinions of independent
certified public accountants, other information and Officer’s Certificates that
are required to be

 

21



--------------------------------------------------------------------------------

delivered by the Company pursuant to Sections 7.1(a), (b), (c), (d) or (f) and
Section 7.2 shall be deemed to have been delivered if the Parent or the Company,
as applicable, satisfies any of the following requirements with respect thereto:

(i) such financial statements satisfying the requirements of Section 7.1(a),
(b), (c) or (d) and related Officer’s Certificate satisfying the requirements of
Section 7.2 are delivered to each holder of a Note by e-mail at the e-mail
address set forth under such Purchaser’s name on Schedule B or as communicated
from time to time in a separate writing delivered to the Company and the Parent;

(ii) the Parent or the Company, as applicable, shall have timely filed such
Quarterly Report on Form 10–Q or Annual Report on Form 10–K, satisfying the
requirements of Section 7.1(a), 7.1(b), 7.1(c) or 7.1(d), as the case may be,
with the SEC on EDGAR and shall have made such form and the related Officer’s
Certificate satisfying the requirements of Section 7.2 available on its website,
the home page of which is located at http://www.empirestaterealtytrust.com as of
the date of this Agreement;

(iii) such financial statements satisfying the requirements of Section 7.1(a),
7.1(b), 7.1(c) or 7.1(d), as the case may be, and related Officer’s
Certificate(s) satisfying the requirements of Section 7.2 are timely posted by
or on behalf of the Parent or the Company, as applicable, on IntraLinks or on
any other similar website to which each holder of Notes has free access; or

(iv) the Parent or the Company, as applicable, shall have filed any of the items
referred to in Section 7.1(f) with the SEC on EDGAR and shall have made such
items available on its website on the internet or on IntraLinks or on any other
similar website to which each holder of Notes has free access;

provided however, that in the case of a delivery pursuant to any of clauses
(ii), (iii) or (iv), such delivery shall not be deemed to have occurred until
the Parent or the Company, as applicable, shall have given each holder of a Note
written notice, which may be by e-mail or in accordance with Section 18, of such
posting or filing in connection with each delivery, provided further, that upon
request of any holder to receive paper copies of such forms, financial
statements and Officer’s Certificates or to receive them by e-mail, the Parent
or the Company, as applicable, will promptly e-mail them or deliver such paper
copies, as the case may be, to such holder.

SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1. Maturity. As provided therein, the entire unpaid principal balance
of each Note shall be due and payable on the Maturity Date thereof.

Section 8.2. Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below and allocated as provided in
Section 8.3, prepay at any time all, or from time to time any part of, the Notes
of any series, in an amount not less than $1,000,000 (and integral multiples of
$100,000 in excess thereof) in the case of a partial prepayment, at 100% of the
principal amount of such series of Notes to be so prepaid, and the Make-Whole
Amount determined for the prepayment date with respect to such principal amount.

 

22



--------------------------------------------------------------------------------

The Company will give each holder of the series of Notes to be prepaid written
notice of each optional prepayment under this Section 8.2 not less than ten days
and not more than 60 days prior to the date fixed for such prepayment unless the
Company and the holders of more than 50% of the principal amount of the Notes of
such series to be prepaid then outstanding agree to another time period pursuant
to Section 17. Each such notice shall specify such date (which shall be a
Business Day), the aggregate principal amount of such series of Notes to be
prepaid on such date, the principal amount of each Note of such series held by
such holder to be prepaid (determined in accordance with Section 8.3), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated Make-Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation. Two Business Days
prior to such prepayment, the Company shall deliver to each holder of the series
of Notes to be prepaid a certificate of a Senior Financial Officer specifying
the calculation of such Make-Whole Amount as of the specified prepayment date.

Section 8.3. Allocation of Partial Prepayments. In the case of each partial
prepayment of a series of Notes pursuant to Section 8.2, the principal amount of
the Notes of such series to be prepaid shall be allocated among all of the Notes
of such series at the time outstanding in proportion, as nearly as practicable,
to the respective unpaid principal amounts thereof not theretofore called for
prepayment.

Section 8.4. Maturity; Surrender, Etc. In the case of each optional prepayment
of Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the applicable Make-Whole Amount, if any. From and after such date, unless
the Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.

Section 8.5. Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except upon the payment or prepayment
of the Notes in accordance with this Agreement and the Notes. The Company will
promptly cancel all Notes acquired by it or any Affiliate pursuant to any
payment or prepayment of Notes pursuant to this Agreement and no Notes may be
issued in substitution or exchange for any such Notes.

Section 8.6. Make-Whole Amount.

“Make-Whole Amount” means, with respect to any Note of any series, an amount
equal to the excess, if any, of the Discounted Value of the Remaining Scheduled
Payments with respect to the Called Principal of such Note over the amount of
such Called Principal, provided that the Make-Whole Amount may in no event be
less than zero. For the purposes of determining the Make-Whole Amount, the
following terms have the following meanings:

 

23



--------------------------------------------------------------------------------

“Called Principal” means, with respect to any Note of any series, the principal
of such Note that is to be prepaid pursuant to Section 8.2 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.

“Discounted Value” means, with respect to the Called Principal of any Note of
any series, the amount obtained by discounting all Remaining Scheduled Payments
with respect to such Called Principal from their respective scheduled due dates
to the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note of
any series, 0.50% over the yield to maturity implied by the yield(s) reported as
of 10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the yields Reported for the applicable most recently issued actively
traded on-the-run U.S. Treasury securities with the maturities (1) closest to
and greater than such Remaining Average Life and (2) closest to and less than
such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note of any series, 0.50%
over the yield to maturity implied by the U.S. Treasury constant maturity yields
reported, for the latest day for which such yields have been so reported as of
the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse

 

24



--------------------------------------------------------------------------------

between the Settlement Date with respect to such Called Principal and the
scheduled due date of such Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note of any series, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the Notes, then the amount of the
next succeeding scheduled interest payment will be reduced by the amount of
interest accrued to such Settlement Date and required to be paid on such
Settlement Date pursuant to Section 8.4 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 8.7. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (x) subject to clause (y), any
payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (y) any payment of principal of or Make-Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.

SECTION 9. AFFIRMATIVE COVENANTS.

The Parent and the Company covenant that so long as any of the Notes are
outstanding:

Section 9.1. Compliance with Laws. Without limiting Section 10.15, the Parent
and the Company will, and will cause each of their respective Subsidiaries to,
comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property (including, without limitation, ERISA, Environmental Laws, the USA
PATRIOT Act and the other laws and regulations that are referred to in
Section 5.16), except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

Section 9.2. Insurance. The Parent and the Company will, and will cause each of
their respective Subsidiaries to, maintain, with financially sound and reputable
insurers that are not Affiliates of the Parent (“Third Party Insurance
Companies”), insurance with respect to their respective properties and
businesses against such casualties and contingencies, of such types, on such
terms and in such amounts (including deductibles, co-insurance and
self-insurance, if adequate reserves are maintained with respect thereto) as is
customary in the case of entities of established reputations engaged in the same
or a similar business and similarly situated (which

 

25



--------------------------------------------------------------------------------

insurance shall, in any event, include terrorism coverage to the extent
generally available at commercially reasonable rates); provided, that the Credit
Parties and their Subsidiaries may maintain such insurance under a plan by
self-insurance, or a large deductible program, or a captive insurance
arrangement (in excess of the amounts reinsured with Third Party Insurance
Companies) (collectively, “Self-Insurance”) instead of with one or more Third
Party Insurance Companies, so long as the Required Holders shall have consented
in writing to the amount, types and terms and conditions of all such
Self-Insurance (such written consent not to be unreasonably withheld), provided
that, at any time Prudential and its Affiliates and Related Funds do not
constitute the Required Holders, no consent of the Required Holders shall be
required with respect to any such Self-Insurance (a) covering terrorism risks
and other types of risks for which any Self-Insurance exists on the Closing Date
and with respect to which insurance coverage exceeds amounts generally available
at commercially reasonable rates from Third Party Insurance Companies, (b) which
is re-insured by Third Party Insurance Companies and (c) for which the Parent
and its Subsidiaries maintain adequate reserves on their books. Notwithstanding
the proviso in the immediately preceding sentence, it is understood and agreed
that (x) all Self-Insurance existing on the Closing Date and (y) any other
Self-Insurance in the future that is substantially comparable with respect to
amounts, types and terms and conditions with any Self-Insurance existing on the
Closing Date, shall be deemed to have been consented to by the Required Holders.

Section 9.3. Maintenance of Properties. The Parent and the Company will, and
will cause each of their respective Subsidiaries to, (a) maintain, preserve and
protect all of its properties and equipment necessary in the operation of its
business in good working order; (b) make all necessary repairs thereto and
renewals and replacements thereof and (c) use the standard of care typical in
the industry in the operation and maintenance of its facilities, except in each
case of the foregoing clauses (a) through (c) where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

Section 9.4. Payment of Taxes and Obligations. The Parent and the Company will,
and will cause each of their respective Subsidiaries to, file all tax returns
required to be filed in any jurisdiction and pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Parent, the Company or such Subsidiary;
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property; and (c) all Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except in the case of the foregoing clauses (a) through
(c) as could not reasonably be expected to have a Material Adverse Effect.

Section 9.5. Preservation of Existence, Etc. Each of the Parent and the Company
will, and will cause each of their respective Subsidiaries to, (a) preserve,
renew and maintain in full force and effect its legal existence and good
standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 10.5 and except, solely in the case of a
Subsidiary that is not a Credit Party, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business,

 

26



--------------------------------------------------------------------------------

except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

Section 9.6. Books and Records. The Parent and the Company will, and will cause
each of their respective Subsidiaries to, (a) maintain proper books of record
and account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Parent or such Subsidiary, as the case
may be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Parent or such Subsidiary, as the case may be.

Section 9.7. Additional Guarantors.

(a) The Parent and the Company will cause each of its Subsidiaries (other than
the Company) that guarantees or otherwise becomes liable at any time, whether as
a borrower, co-borrower, additional guarantor or otherwise, for or in respect of
any Indebtedness under any Material Credit Facility to concurrently therewith:

(i) enter into a joinder agreement to the Guaranty Agreement in substantially
the form attached as Exhibit A to the Guaranty Agreement (a “Joinder Agreement”)
providing for the Guarantee by such Subsidiary, on a joint and several basis
with all other such Subsidiaries, of (A) the prompt payment in full when due of
all amounts payable by the Company pursuant to the Notes (whether for principal,
interest, Make-Whole Amount or otherwise) and this Agreement, including, without
limitation, all indemnities, fees and expenses payable by the Company thereunder
and (B) the prompt, full and faithful performance, observance and discharge by
the Company of each and every covenant, agreement, undertaking and provision
required pursuant to the Notes or this Agreement to be performed, observed or
discharged by it; and

(ii) deliver the following to each of holder of a Note:

(A) an executed counterpart of such Joinder Agreement;

(B) a certificate signed by an authorized responsible officer of such Subsidiary
containing representations and warranties on behalf of such Subsidiary to the
same effect, mutatis mutandis, as those contained in Sections 5.1, 5.2, 5.6,
5.7, 5.10, 5.15 and 5.16 of this Agreement (but with respect to such Subsidiary
and such Joinder Agreement rather than the Company);

(C) all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and good standing of such
Subsidiary and the due authorization by all requisite action on the part of such
Subsidiary of the execution and

 

27



--------------------------------------------------------------------------------

delivery of such Joinder Agreement and the performance by such Subsidiary of its
obligations thereunder; and

(D) to the extent requested by the Required Holders, an opinion of counsel
covering the matters set forth in items 1 through 6, inclusive, of Schedule
4.4(a) with respect to such Subsidiary and such Joinder Agreement and the
Guaranty Agreement.

(b) At the election of the Company and by written notice to each holder of
Notes, any Subsidiary Guarantor may be discharged from all of its obligations
and liabilities under the Guaranty Agreement and shall be automatically released
from its obligations thereunder without the need for the execution or delivery
of any other document by the holders, provided that (i) if such Subsidiary
Guarantor is a guarantor or is otherwise liable for or in respect of any
Material Credit Facility, then such Subsidiary Guarantor has been released and
discharged (or will be released and discharged concurrently with the release of
such Subsidiary Guarantor under the Guaranty Agreement) under such Material
Credit Facility, (ii) at the time of, and after giving effect to, such release
and discharge, no Default or Event of Default shall be existing (including as a
result of the failure to satisfy the Minimum Property Condition), (iii) no
amount is then due and payable under the Guaranty Agreement, (iv) if in
connection with such Subsidiary Guarantor being released and discharged under
any Material Credit Facility, any fee or other form of consideration is given to
any holder of Indebtedness under such Material Credit Facility for such release,
the holders of the Notes shall receive equivalent consideration substantially
concurrently therewith and (v) each holder shall have received a certificate of
a Responsible Officer certifying as to the matters set forth in clauses
(i) through (iv), provided further that if such Subsidiary Guarantor has been,
or concurrently with the release of such Subsidiary Guarantor pursuant to this
Section 9.7(b) will be, released from its obligations under the Loan Documents
(as defined in the Bank Credit Agreement) in connection with the Investment
Grade Release, then the certificate referenced in clause (v) above shall attach
thereto true and correct copies of each notice and certificate delivered to the
Administrative Agent (as defined in the Bank Credit Agreement) in connection
with the release of such Subsidiary Guarantor from its obligations under such
Loan Documents pursuant to Section 10.19(a) of the Bank Credit Agreement.

(c) If at any time the Parent desires to become a Guarantor, it shall execute
and deliver to the holders of the Notes a Joinder Agreement to the Guaranty
Agreement in form and substance reasonably satisfactory to the Required Holders;
(b) deliver to the holders of the Notes a certificate covering the matters set
forth in Section 4.3 with respect to the Parent; and (c) deliver to the holders
of the Notes a favorable opinion of counsel (which counsel shall be reasonably
acceptable to the Required Holders), addressed to each holder of the Notes, as
to such matters concerning the Parent and the Joinder Agreement and the Guaranty
Agreement as the Required Holders may reasonably request.

(d) Notwithstanding anything to the contrary contained in this Agreement, in the
event that the results of any such “know your customer” or similar investigation

 

28



--------------------------------------------------------------------------------

conducted by the holders of the Notes with respect to any Proposed Unencumbered
Property Subsidiary is not reasonably satisfactory to the Required Holders, such
Person shall not be permitted to become a Guarantor, and for the avoidance of
doubt no Property owned or ground leased by such Subsidiary shall be included as
an Unencumbered Eligible Property, as applicable, without the prior written
consent of the Required Holders.

Section 9.8. Additional Unencumbered Properties.

(a) If at any time the Company intends to include as an Unencumbered Eligible
Property any Proposed Real Estate, prior to any such inclusion the Company shall
notify the holders of the Notes in writing of its desire to include such
Proposed Real Estate as an Unencumbered Eligible Property.

(b) The notice referred to in clause (a) above shall include (i) if such
inclusion is to occur prior to the Investment Grade Release, a list of each
Subsidiary that is (or upon the acquisition or leasing thereof or upon the
acquisition of the owner or lessee thereof will be) the Direct Owner or an
Indirect Owner thereof and (ii) if such inclusion is to occur on or after the
Investment Grade Release, a list of each Subsidiary of the Company (if any) that
is (or upon the acquisition or leasing thereof or upon the acquisition of the
owner or lessee thereof will be) the Direct Owner or an Indirect Owner thereof
and will at the time such Proposed Real Estate is to be included as an
Unencumbered Eligible Property be a borrower or guarantor of, or otherwise
obligated in respect of, any Recourse Indebtedness (each such Subsidiary under
clause (i) or (ii) (including for the avoidance of doubt any Joint Venture
Partner) being referred to hereinafter as a “Proposed Unencumbered Property
Subsidiary”); and

(c) With respect to each Proposed Unencumbered Property Subsidiary, at least 10
days (or such shorter period as the Required Holders may agree) prior to the
date the applicable Proposed Real Estate is to be included as an Unencumbered
Eligible Property, the Company shall:

(i) provide the holders with the U.S. taxpayer identification number for such
Proposed Unencumbered Property Subsidiary, and

(ii) provide the holders with all documentation and other information concerning
each such Proposed Unencumbered Property Subsidiary that any holder may
reasonably request in order to comply with their obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act.

(d) At or prior to the time that any Proposed Real Estate that has a Proposed
Unencumbered Property Subsidiary as its Direct Owner or Indirect Owner is
included as an Unencumbered Eligible Property, the Company shall have caused
each such Proposed Unencumbered Property Subsidiary to comply with
Section 9.7(a) hereof to the extent applicable.

 

29



--------------------------------------------------------------------------------

Section 9.9. Compliance with Environmental Laws. Except as would not reasonably
be expected to have a Material Adverse Effect, the Parent and the Company will,
and will cause each of their respective Subsidiaries to, comply, and use
commercially reasonable efforts to cause all lessees and other Persons operating
or occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and conduct any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties, in compliance with applicable Environmental Laws; provided, however,
that neither the Parent nor any of its Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.

Section 9.10. Maintenance of REIT Status; New York Stock Exchange or NASDAQ
Listing. The Parent will, at all times (a) continue to be organized and operated
in a manner that will allow it to qualify for taxation as a REIT and (b) remain
publicly traded with securities listed on the New York Stock Exchange or the
NASDAQ Stock Market.

Section 9.11. Further Assurances. Promptly upon request by the Required Holders,
the Parent and the Company will, and will cause each of their respective
Subsidiaries to, (a) correct any material defect or manifest error that may be
discovered in any Financing Document and (b) do, execute and take any and all
such further acts, deeds, certificates and assurances and other instruments as
the Required Holders may reasonably require from time to time in order to carry
out more effectively the purposes of the Financing Documents.

SECTION 10. NEGATIVE COVENANTS.

The Parent and the Company covenant that so long as any of the Notes are
outstanding:

Section 10.1. Liens. The Parent and the Company will not, and will not permit
any of their respective Subsidiaries to, directly or indirectly create, incur,
assume or suffer to exist any Lien on or with respect to (a) any Unencumbered
Eligible Property other than Permitted Property Encumbrances, (b) any Equity
Interest of (i) the Company owned by the Parent or (ii) any Unencumbered
Property Subsidiary, in each case other than Permitted Equity Encumbrances or
(c) any income from or proceeds of any of the foregoing; or sign, file or
authorize under the Uniform Commercial Code of any jurisdiction a financing
statement that includes in its collateral description any portion of any
Unencumbered Eligible Property (unless such description relates to Permitted
Property Encumbrance), any Equity Interest of the Company owned by the Parent
(unless such description relates to Permitted Equity Encumbrance), any Equity
Interest of any Unencumbered Property Subsidiary (unless such description
relates to Permitted Equity Encumbrance) or any income from or proceeds of any
of the foregoing.

Notwithstanding the foregoing, the Parent and the Company will not, and will not
permit any of their respective Subsidiaries to, secure pursuant to this
Section 10.1 any Indebtedness outstanding under or pursuant to any Material
Credit Facility unless and until the Notes (and any Guarantee delivered in
connection therewith) shall concurrently be secured equally and ratably

 

30



--------------------------------------------------------------------------------

with such Indebtedness pursuant to documentation in form and substance
reasonably acceptable to the Required Holders, including, without limitation, an
intercreditor agreement and opinions of counsel to the applicable Credit Parties
from counsel that is reasonably acceptable to the Required Holders.

Section 10.2. Investments. The Parent and the Company will not, and will not
permit any of their respective Subsidiaries to, make any Investments, except:

(a) Investments held by the Parent and its Subsidiaries in the form of cash or
Cash Equivalents;

(b) Investments by any Credit Party or Subsidiary thereof in (i) any Credit
Party or any Subsidiary of a Credit Party or (ii) any Unconsolidated Affiliate
so long as, after giving effect to any such Investment, (x) the aggregate amount
of Investments made in reliance on this Section 10.2(b)(ii) does not exceed 10%
of the Total Asset Value at such time and (y) the aggregate amount of
Investments made in reliance on this Section 10.2(b)(ii), when taken together
with the aggregate amount of Investments made in reliance on Sections 10.2(c),
(d) and (e), do not exceed 25% of the Total Asset Value at such time;

(c) Investments in unimproved land holdings so long as, after giving effect to
any such Investment, (i) the aggregate amount of Investments made in reliance on
this Section 10.2(c) does not exceed 5% of the Total Asset Value at such time
and (ii) the aggregate amount of Investments made in reliance on this
Section 10.2(c), when taken together with the aggregate amount of Investments
made in reliance on Sections 10.2(b)(ii), (d) and (e), does not exceed 25% of
the Total Asset Value at such time;

(d) Investments (whether originated or acquired by the Parent or a Subsidiary
thereof) consisting of commercial mortgage loans, commercial real estate-related
mezzanine loans and commercial real estate-related notes receivable so long as,
after giving effect to any such Investment, (i) the aggregate amount of
Investments made in reliance on this Section 10.2(d) does not exceed 10% of the
Total Asset Value at such time and (ii) the aggregate amount of Investments made
in reliance on this Section 10.2(d), when taken together with the aggregate
amount of Investments made in reliance on Sections 10.2(b)(ii), (c) and (e),
does not exceed 25% of the Total Asset Value at such time;

(e) Investments in respect of (x) costs to construct Real Property (i.e.,
construction in progress) and (y) Real Property under development, in each case,
so long as after giving effect to any such Investment, (i) the aggregate amount
of Investments made in reliance on this Section 10.2(e) (including as
outstanding Investments for purposes of such calculation the Company’s
reasonable projection of (x) costs to complete construction of Real Properties
that are then under construction and (y) costs to complete development of Real
Properties) does not exceed 20% of the Total Asset Value at such time and
(ii) the aggregate amount of Investments made in reliance on this
Section 10.2(e), when taken together with the aggregate amount of Investments
made in

 

31



--------------------------------------------------------------------------------

reliance on Sections 10.2(b)(ii), (c) and (d), does not exceed 25% of the Total
Asset Value at such time;

(f) Investments through any interest, whether fee, leasehold, operating or
management contract or otherwise, in Real Property (including any ancillary
facilities, such as an observatory attached to or part of any such Real
Property) owned, held, leased or managed by the Company or a Subsidiary thereof,
and other Investments incidental thereto not constituting (i) an Investment in
an unimproved land holding, (ii) a commercial mortgage loan, commercial real
estate-related mezzanine loan or commercial real estate-related note receivable,
(iii) an Investment in an Unconsolidated Affiliate or (iv) an Investment in
respect of costs to construct or develop a Real Property;

(g) equity Investments owned as of the Closing Date in Subsidiaries;

(h) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(i) the purchase or other acquisition of all or a portion of the Equity
Interests of any Person that (x) owns, leases (whether pursuant to a master
lease, ground lease or otherwise) or manages a Real Property or an observatory
or (y) owns a commercial mortgage loan, commercial real estate-related mezzanine
loan or commercial real estate-related note receivable; provided that (A) after
giving effect to such purchase or other acquisition of such Equity Interests,
such Person is not an Unconsolidated Affiliate, (B) if such Person owns an
Investment of the type referred to in subclause (y) of this clause (i), the
provisions of clause (d) of this Section 10.2 are satisfied (assuming that such
Investment held by such Person, and not the Equity Interests of such Person, is
being acquired), (C) if such Person owns an unimproved land holding, the
provisions of clause (c) of this Section 10.2 are satisfied (assuming that the
unimproved land holding held by such Person, and not the Equity Interests of
such Person, is being acquired) and (D) if such Person owns a Real Property
under construction or development, the provisions of clause (e) of this
Section 10.2 are satisfied (assuming that the Real Property under construction
or development held by such Person, and not the Equity Interests of such Person,
is being acquired);

(j) Investments in Swap Contracts permitted under Section 10.3 entered into in
the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view”;

provided, that notwithstanding the foregoing, in no event shall (i) the Parent
or any of its Subsidiaries make an Investment in reliance on any of clauses
(b)(ii), (c), (d) and (e) of this Section 10.2 if, immediately before or
immediately after giving effect thereto, an Event of Default has occurred and is
continuing or would result therefrom and (ii) the Parent be permitted to make
any Investment at any time that it is not a Guarantor, except as permitted under
Section 10.14.

 

32



--------------------------------------------------------------------------------

Section 10.3. Indebtedness. The Parent and the Company will not, and will not
permit any of their respective Subsidiaries to, create, incur, assume or suffer
to exist any Indebtedness (other than Indebtedness exclusively among members of
the Consolidated Group) unless (a) no Event of Default has occurred and is
continuing immediately before and after the incurrence of such Indebtedness and
(b) immediately after giving effect to the incurrence of such Indebtedness, the
Parent and its Subsidiaries shall be in compliance, on a pro forma basis, with
the provisions of Section 10.11; provided, that notwithstanding clauses (a) and
(b) above, in no event shall the Parent or any Unencumbered Property Subsidiary
be a borrower or guarantor of, or otherwise obligated in respect of, any
Recourse Indebtedness unless it is a Guarantor.

Section 10.4. Minimum Property Condition. The Parent and the Company will not,
and will not permit any of their respective Subsidiaries to, suffer or permit a
failure to comply with the Minimum Property Condition at all times.

Section 10.5. Fundamental Changes; Dispositions. The Parent and the Company will
not, and will not permit any of their respective Subsidiaries to, merge,
dissolve, liquidate, consolidate with or into another Person, make any
Disposition or, in the case of any Subsidiary of the Parent, issue, sell or
otherwise Dispose of any of such Subsidiary’s Equity Interests to any Person,
except:

(a) any Subsidiary of the Company may merge or consolidate with (i) the Company,
provided that the Company shall be the continuing or surviving Person and or
(ii) any one or more other Subsidiaries of the Company, provided that if any
Subsidiary Guarantor is merging with another Subsidiary of the Company that is
not a Subsidiary Guarantor, such Subsidiary Guarantor shall be the continuing or
surviving Person (unless such Subsidiary Guarantor ceases to be a Subsidiary
Guarantor as the result of such merger or consolidation);

(b) any Subsidiary of the Company may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Company or another
Subsidiary of the Company; provided that if the transferor in such a transaction
is a Subsidiary Guarantor that will remain a Subsidiary Guarantor after giving
effect to such Disposition, then the transferee must be the Company or a
Subsidiary Guarantor;

(c) Dispositions of obsolete or worn out equipment, whether now owned or
hereafter acquired, in the ordinary course of business;

(d) Dispositions of property by any Subsidiary of the Company to the Company or
another Subsidiary of the Company; provided that if the transferor is a
Subsidiary Guarantor, then the transferee must be the Company or a Subsidiary
Guarantor;

(e) Investments permitted by Section 10.2; and

(f) mergers, dissolutions, liquidations, consolidations or Dispositions not
otherwise permitted above; provided that:

 

33



--------------------------------------------------------------------------------

(i) no Event of Default has occurred and is continuing immediately before and
after such transaction;

(ii) immediately upon giving effect thereto, the Parent and its Subsidiaries
shall be in compliance, on a pro forma basis, with the provisions of
Section 10.11; and

(iii) in the event of any Disposition of an Unencumbered Eligible Property for
which a Direct Owner or an Indirect Owner is a Guarantor or a Disposition of any
such Direct Owner or Indirect Owner: (A) the representations and warranties
contained in Section 5 or any other Financing Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date thereof and immediately after giving effect thereto, except (1) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, (2) any representation or warranty that is already by its
terms qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects as of such applicable date
(including such earlier date set forth in the foregoing clause (1)) after giving
effect to such qualification and (3) for purposes of this Section 10.5, the
representations and warranties contained in Section 5.5 shall be deemed to refer
to the most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 7.1 and (B) the provisions of Sections 10.19(b) and
(c) of the Bank Credit Agreement (as in effect on the date hereof), as
applicable, shall be satisfied.

Notwithstanding anything to the contrary contained herein, in no event shall the
Parent or the Company be permitted to (i) merge, dissolve or liquidate or
consolidate with or into any other Person unless after giving effect thereto the
Parent or the Company, as applicable, is the sole surviving Person of such
transaction and no Change of Control results therefrom or (ii) engage in any
transaction pursuant to which it is reorganized or reincorporated in any
jurisdiction other than a State of the United States of America or the District
of Columbia.

Section 10.6. Restricted Payments. The Parent and the Company will not, and will
not permit any of their respective Subsidiaries to, declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that the following shall be permitted:

(a) each Subsidiary of the Company may make Restricted Payments pro rata to the
holders of its Equity Interests;

(b) the Parent and each Subsidiary thereof may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person or its direct or indirect parent;

(c) (i) the Parent and each Subsidiary thereof may purchase, redeem or otherwise
acquire Equity Interests or warrants or options to obtain such Equity Interests

 

34



--------------------------------------------------------------------------------

issued by it with the proceeds received from the substantially concurrent issue
of new shares of its or its direct or indirect parent’s common stock or other
common Equity Interests and (ii) the Parent and/or the Company may purchase,
redeem or otherwise acquire limited partnership interests of the Company held by
a limited partner thereof in exchange for Equity Interests of the Parent and/or
the Company so long as, after giving effect to any such purchase, redemption or
other acquisition, a Change of Control does not occur;

(d) the Company shall be permitted to declare and make Restricted Payments on or
in respect of its Equity Interests, in an aggregate amount for any fiscal year
of the Parent equal to the greater of (i) 95% of Funds From Operations for such
fiscal year and (ii) such amount that will result in the Parent receiving the
necessary amount of funds required to be distributed to its equity holders in
order for the Parent to (x) maintain its status as a REIT for federal and state
income tax purposes and (y) avoid the payment of federal or state income or
excise tax; provided, however, (1) if an Event of Default under Section 11(a) or
(b) shall have occurred and be continuing or would result therefrom, the Company
shall only be permitted to declare and pay pro rata dividends on its Equity
Interests or make pro rata distributions with respect thereto in an amount that
will result in the Parent receiving the minimum amount of funds required to be
distributed to its equity holders in order for the Parent to maintain its status
as a REIT for federal and state income tax purposes and (2) no Restricted
Payments shall be permitted under this clause (d) following an acceleration of
the Obligations pursuant to Section 12.1 or following the occurrence of an Event
of Default under Section 11(g) or (h);

(e) the Parent shall be permitted to make Restricted Payments with any amounts
received by it from the Company pursuant to Section 10.6(d); and

(f) the Parent and the Company shall be permitted to make Restricted Payments
pursuant to the Tax Protection Agreement (as in effect on the Closing Date or as
modified thereafter with the prior written consent of the Required Holders).

Notwithstanding the foregoing, if, at any time after the Closing Date, the
analogous covenant in Section 7.06 (Restricted Payments) of the Bank Credit
Agreement (as in effect on the date hereof) (the “Bank Restricted Payment
Covenant”) is deleted, removed, amended or otherwise modified to be more or less
restrictive than this Section 10.6, then this Section 10.6 shall be deemed on
the date of execution of any such deletion, removal, amendment or modification
to the Bank Credit Agreement to be then and thereupon similarly deleted,
removed, amended or otherwise modified under this Agreement without any further
action on the part of the Parent, the Company or any of the holders of the
Notes; provided that if a Default or Event of Default shall exist at the time
the Bank Restricted Payment Covenant is so deleted or removed or amended or
modified in a manner so as to be less restrictive on the Credit Parties, the
prior written consent of the Required Holders shall be required as a condition
to any such deletion, removal, amendment or other modification to this
Section 10.6 for so long as such Default or Event of Default continues to exist;
and provided, further, that if any fee or other consideration shall be paid to
the Bank Lenders or holders of the Indebtedness under the Bank Credit Agreement
in connection with any such deletion, removal, amendment or modification to the
Bank Restricted Payment Covenant, the Equivalent Fee shall be paid to the
holders of the Notes. If the Bank Credit

 

35



--------------------------------------------------------------------------------

Agreement is amended or modified to remove the Bank Restricted Payment Covenant
and subsequent to any such amendment or modification, the Bank Credit Agreement
is amended to re-insert the Bank Restricted Payment Covenant or an analogous
covenant or event of default restricting or limiting Restricted Payments by any
Credit Party, then such Bank Restricted Payment Covenant or other similar
covenant or event of default shall automatically be incorporated by reference
into this Agreement, mutatis mutandis, as if set forth fully herein, without any
further action required on the part of any Person, effective as of the date when
such covenant or event of default became effective under the Bank Credit
Agreement. The Parent, the Company and the Required Holders shall from time to
time promptly execute and deliver at the Credit Parties’ expense (including,
without limitation, the reasonable fees and expenses of counsel for the holders
of the Notes) an amendment to this Agreement in form and substance reasonably
satisfactory to the Parent, the Company and the Required Holders evidencing any
such amendment or modification to this Section 10.6; provided that the execution
and delivery of such amendment or modification shall not be a precondition to
the effectiveness of such amendment or modification.

Section 10.7. Change in Nature of Business. The Parent and the Company will not,
and will not permit any of their respective Subsidiaries to, engage in any
material line of business other than acquiring and developing income producing
real properties and investments related thereto (including the operation of the
Empire State Observatory or other observatory properties) or any business
reasonably related or ancillary thereto or representing a reasonable extension
thereof.

Section 10.8. Transactions with Affiliates. The Parent and the Company will not,
and will not permit any of their respective Subsidiaries to, enter into directly
or indirectly any transaction or group of related transactions (including
without limitation the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with any Affiliate of the Parent, whether
or not in the ordinary course of business, other than on fair and reasonable
terms substantially as favorable to the Parent or a Subsidiary thereof as would
be obtainable by the Parent or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided that the
foregoing restriction shall not apply to (a) transactions between or among the
Company and its Subsidiaries at any time that the Parent is not a Guarantor, and
transactions between or among the Parent and its Subsidiaries at any time that
the Parent is a Guarantor, (b) fees and compensation (whether in the form of
cash, equity or otherwise) paid or provided to, and any indemnity provided on
behalf of, officers, directors or employees of the Parent or any Subsidiary
thereof as determined in good faith by the board of directors of the Parent and
in the ordinary course of business, (c) payments contemplated by the Tax
Protection Agreement, (d) Restricted Payments not prohibited hereunder and
(e) transactions and arrangements existing on the Closing Date and disclosed in
the reports filed by the Parent with the SEC under the Securities Act or the
Securities Exchange Act prior to the Closing Date.

Section 10.9. Burdensome Agreements. The Parent and the Company will not, and
will not permit any of their respective Subsidiaries to, enter into or permit to
exist any Contractual Obligation (other than this Agreement or any other
Financing Document) that limits the ability of (a) any Subsidiary to make
Restricted Payments to the Parent, the Company or any Guarantor (or, following
the Investment Grade Release, any Wholly-Owned Subsidiary of the Company that is
a Direct Owner or Indirect Owner of an Unencumbered Eligible Property) or to

 

36



--------------------------------------------------------------------------------

otherwise transfer any Unencumbered Eligible Property, or any income therefrom
or proceeds thereof, to the Parent, the Company or any Subsidiary, (b) the
Parent or any Subsidiary of the Company that is an Unencumbered Property
Subsidiary to Guarantee any Obligations or (c) the Parent, any Subsidiary of the
Company that is an Unencumbered Property Subsidiary, any Controlled Joint
Venture or any Controlled Joint Venture Subsidiary to create, incur, assume or
suffer to exist Liens on any Unencumbered Eligible Property, any Equity Interest
of the Company owned by the Parent, any Equity Interest of any Unencumbered
Property Subsidiary, any Equity Interest of any Controlled Joint Venture owned
by a Joint Venture Partner, any Equity Interest of any Controlled Joint Venture
Subsidiary that owns an Unencumbered Eligible Property, or any income from or
proceeds of any of the foregoing; provided, however, that clauses (a) and
(c) above shall not prohibit customary limitations on Restricted Payments or
Negative Pledges (i) provided in favor of any holder of Secured Indebtedness of
a Subsidiary so long as (A) such Subsidiary is not an Unencumbered Property
Subsidiary, a Controlled Joint Venture Subsidiary that owns an Unencumbered
Eligible Property or a Controlled Joint Venture that owns a Controlled Joint
Venture Subsidiary that owns an Unencumbered Eligible Property and (B) such
Secured Indebtedness is permitted under Sections 10.3 and 10.11, (ii) contained
in (A) any agreement in connection with a Disposition permitted by Section 10.5
(provided that such limitation shall only be effective against the assets or
property that are the subject of such Disposition) or (iii) the constituent
documents of, or joint venture agreements or other similar agreements entered
into in the ordinary course of business that are applicable solely to, a
non-Wholly-Owned Subsidiary that is not a Controlled Joint Venture Subsidiary
that owns an Unencumbered Eligible Property or a Controlled Joint Venture that
owns a Controlled Joint Venture Subsidiary that owns an Unencumbered Eligible
Property, (iv) arising by virtue of restrictions on cash or other deposits or
net worth imposed by customers, suppliers or landlords or required by insurance,
surety or bonding companies, in each case, under contracts entered into in the
ordinary course of business so long as such restrictions do not apply to any
Subsidiary that is an Unencumbered Property Subsidiary, a Controlled Joint
Venture Subsidiary that owns an Unencumbered Eligible Property or a Controlled
Joint Venture that owns a Controlled Joint Venture Subsidiary that owns an
Unencumbered Eligible Property and (v) that constitute Permitted Pari Passu
Encumbrances.

Section 10.10. Use of the Proceeds. The Company will not use any proceeds of the
Notes, whether directly or indirectly, and whether immediately, incidentally or
ultimately, (a) to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, or (b) for any purpose that would breach or violate
any applicable Anti-Money Laundering Laws or Anti-Corruption Laws.

Section 10.11. Financial Covenants. The Parent and the Company will not:

(a) Maximum Leverage Ratio. Permit Total Indebtedness as of the last day of each
fiscal quarter of the Parent to exceed 60% of the Total Asset Value on such day.

(b) Maximum Secured Leverage Ratio. Permit Total Secured Indebtedness as of the
last day of each fiscal quarter of the Parent to exceed 40% of the Total Asset
Value on such day.

 

37



--------------------------------------------------------------------------------

(c) Minimum Tangible Net Worth. Permit Tangible Net Worth at any time to be less
than the sum of (i) $745,356,000 and (ii) 75% of the Net Cash Proceeds received
by the Parent after September 30, 2014 from issuances and sales of Equity
Interests of the Parent (other than Net Cash Proceeds received within ninety
(90) days after the redemption, retirement or repurchase of ownership or Equity
Interests in the Parent up to the amount paid by the Parent in connection with
such redemption, retirement or repurchase, where, for the avoidance of doubt,
the net effect is that the Parent shall not have increased its net worth as a
result of any such proceeds).

(d) Minimum Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio
as of the last day of any fiscal quarter of the Parent to be less than 1.50 to
1.00.

(e) Minimum Unencumbered Interest Coverage Ratio. Permit the Unencumbered
Interest Coverage Ratio as of the last day of any fiscal quarter of the Parent
to be less than 1.75 to 1.00.

(f) Maximum Unsecured Leverage Ratio. Permit Total Unsecured Indebtedness as of
the last day of each fiscal quarter of the Parent to exceed 60% of the
Unencumbered Asset Value on such day.

(g) Maximum Secured Recourse Indebtedness. Permit the aggregate outstanding
principal amount of Secured Recourse Indebtedness of the Credit Parties and
their Subsidiaries owing to Persons that are not members of the Consolidated
Group at any time to exceed 10% of Total Asset Value at such time; provided,
that at any time that the Parent and/or the Company has Debt Ratings from at
least two of Moody’s, S&P and Fitch, and such Debt Ratings are Baa3 or better
(in the case of a rating by Moody’s) or BBB- or better (in the case of a rating
by S&P or Fitch), the covenant contained in this Section 10.11(g) shall not
apply. Notwithstanding the foregoing, if, at any time after the Closing Date,
the analogous covenant in Section 7.11(g) (Maximum Secured Recourse
Indebtedness) of the Bank Credit Agreement (as in effect on the date hereof)
(the “Bank Secured Recourse Indebtedness Covenant”) is deleted, removed, amended
or otherwise modified to be more or less restrictive than this Section 10.11(g),
then this Section 10.11(g) shall be deemed on the date of execution of any such
deletion, removal, amendment or modification to the Bank Credit Agreement to be
then and thereupon similarly deleted, removed, amended or otherwise modified
under this Agreement without any further action on the part of the Parent, the
Company or any of the holders of the Notes; provided that if a Default or Event
of Default shall exist at the time the Bank Secured Recourse Indebtedness
Covenant is so deleted or removed or amended or modified in a manner so as to be
less restrictive on the Credit Parties, the prior written consent of the
Required Holders shall be required as a condition to any such deletion, removal,
amendment or other modification to this Section 10.11(g) for so long as such
Default or Event of Default continues to exist; and provided, further, that if
any fee or other consideration shall be paid to the Bank Lenders or holders of
the Indebtedness under the Bank Credit Agreement in connection with any such
deletion, removal, amendment or modification to the Bank Secured Recourse
Indebtedness Covenant, the Equivalent Fee shall be paid to the holders of the
Notes. If the Bank Credit Agreement is

 

38



--------------------------------------------------------------------------------

amended or modified to remove the Bank Secured Recourse Indebtedness Covenant
and subsequent to any such amendment or modification, the Bank Credit Agreement
is amended to re-insert the Bank Secured Recourse Indebtedness Covenant or an
analogous covenant or event of default restricting or limiting Restricted
Payments by any Credit Party, then such Bank Secured Recourse Indebtedness
Covenant or other similar covenant or event of default shall automatically be
incorporated by reference into this Agreement, mutatis mutandis, as if set forth
fully herein, without any further action required on the part of any Person,
effective as of the date when such covenant or event of default became effective
under the Bank Credit Agreement. The Parent, the Company and the Required
Holders shall from time to time promptly execute and deliver at the Credit
Parties’ expense (including, without limitation, the reasonable fees and
expenses of counsel for the holders of the Notes) an amendment to this Agreement
in form and substance reasonably satisfactory to the Parent, the Company and the
Required Holders evidencing any such amendment or modification to this
Section 10.11(g); provided that the execution and delivery of such amendment or
modification shall not be a precondition to the effectiveness of such amendment
or modification.

Section 10.12. Accounting Changes. The Parent and the Company will not, and will
not permit any of their respective Subsidiaries to, make any change in
(a) accounting policies or reporting practices, except as required or permitted
by GAAP, or (b) their fiscal year.

Section 10.13. Amendments, Waivers and Terminations of Organization Documents.
The Parent and the Company will not, and will not permit any of their respective
Subsidiaries to, directly or indirectly, consent to, approve, authorize or
otherwise suffer or permit any amendment, change, cancellation, termination or
waiver in any respect of the terms of any Organization Document of any Credit
Party or any Subsidiary thereof, other than amendments, changes and
modifications that are not adverse in any material respect to the Parent, any of
the other Credit Parties, any Subsidiary thereof, or any of the holders of the
Notes.

Section 10.14. Parent Covenants. Notwithstanding anything to the contrary
contained in any Financing Document, at any time that the Parent is not a
Guarantor the Parent shall not directly or indirectly enter into or conduct any
business other than in connection with the ownership, acquisition and
disposition of interests in the Company and, if applicable, direct interests in
the Company, and the management of the business of the Company, and such
activities as are incidental thereto, all of which shall be solely in
furtherance of the business of the Company. The Parent shall not own any assets
other than (a) interests, rights, options, warrants or convertible or
exchangeable securities of the Company, (b) assets that have been distributed to
the Parent by its Subsidiaries in accordance with Section 10.6 that are held for
ten (10) Business Days or less pending further distribution to equity holders of
the Parent, (c) assets received by the Parent from third parties (including the
Net Cash Proceeds from any issuance and sale by the Parent of any its Equity
Interests), that are held for ten (10) Business Days or less pending
contribution of same to the Company, (d) such bank accounts or similar
instruments as it deems necessary to carry out its responsibilities under the
Organization Documents of the Company and (e) other tangible and intangible
assets that, taken as a whole, are de minimis in relation to the net assets of
the Company and its Subsidiaries, but which shall in no event include any Equity
Interests other than those permitted in clauses (a) and (c) of this sentence.
Nothing in this Section 10.14 shall prevent the Parent from (i) the maintenance
of its legal existence

 

39



--------------------------------------------------------------------------------

(including the ability to incur fees, costs and expenses relating to such
maintenance), (ii) the performance of its obligations with respect to the
Financing Documents, (iii) any public offering of its common stock or any other
issuance or sale of its Equity Interests, (iv) the payment of dividends,
(v) making contributions to the capital of the Company, (vi) participating in
tax, accounting and other administrative matters as a member of the consolidated
group of the Parent and the Company, (vii) providing indemnification to
officers, managers and directors, (viii) any activities incidental to compliance
with the provisions of the Securities Act, the Securities Exchange Act, any
rules and regulations promulgated thereunder, and the rules of national
securities exchanges, in each case, as applicable to companies with listed
equity or debt securities, as well as activities incidental to investor
relations, shareholder meetings and reports to shareholders or debt holders and
(ix) any activities incidental to the foregoing.

Section 10.15. Terrorism Sanctions Regulations. The Parent and the Company will
not and will not permit any Controlled Entity (a) to become (including by virtue
of being owned or controlled by a Blocked Person), own or control a Blocked
Person or any Person that is the target of sanctions imposed by the United
Nations or by the European Union, or (b) directly or indirectly to have any
investment in or engage in any dealing or transaction (including, without
limitation, any investment, dealing or transaction involving the proceeds of the
Notes) with any Person if such investment, dealing or transaction (i) would
cause any holder to be in violation of any law or regulation applicable to such
holder, or (ii) is prohibited by or subject to sanctions under any U.S. Economic
Sanctions, or (c) to engage, nor shall any Affiliate of either engage, in any
activity that could subject such Person or any holder to sanctions under CISADA
or any similar law or regulation with respect to Iran or any other country that
is subject to U.S. Economic Sanctions.

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in Sections 7.1(g), 7.1(h), 7.1(i)(i), 7.1(m), 9.5 (with respect to
the Parent, the Company and each Unencumbered Eligible Subsidiary) or 9.2 or
Section 10 or any Guarantor fails to perform or observe any term, covenant or
agreement contained in the Guaranty Agreement; or

(d) the Company or any other Credit Party defaults in the performance of or
compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any other Financing Document and such default
is not remedied within 30 days after the earlier of (i) a Responsible Officer of
the Company or the Parent

 

40



--------------------------------------------------------------------------------

obtaining actual knowledge of such default and (ii) the Company or the Parent
receiving written notice of such default from any holder of a Note (any such
written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or

(e) (i) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(ii) any representation or warranty made in writing by or on behalf of any
Guarantor or by any officer of such Guarantor in the Guaranty Agreement or any
writing furnished in connection with the Guaranty Agreement proves to have been
false or incorrect in any material respect on the date as of which made; or

(f) (i) any Credit Party or any Subsidiary thereof (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Recourse Indebtedness or Guarantee of
Recourse Indebtedness (other than Indebtedness under this Agreement and the
Notes and Indebtedness under Swap Contracts) having an aggregate principal
amount of more than the Threshold Amount, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee, or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded;, (ii) any
Credit Party or any Subsidiary thereof fails to observe or perform any agreement
or condition relating to any Nonrecourse Indebtedness or Guarantee of
Nonrecourse Indebtedness having an aggregate principal amount in excess of the
Threshold Amount, or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded or
(iii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Credit Party or any Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which any Credit Party or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Credit Party or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

(g) the Parent, the Company or any Significant Subsidiary (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files, or

 

41



--------------------------------------------------------------------------------

consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or (v) is
adjudicated as insolvent or to be liquidated; or

(h) a court or other Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Parent, the Company or any Significant
Subsidiary, a custodian, receiver, trustee or other officer with similar powers
with respect to it or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of the Parent, the Company or any
Significant Subsidiary, or any such petition shall be filed against the Parent,
the Company or any Significant Subsidiary and such petition shall not be
dismissed, discharged or stayed within 60 days; or

(i) (i) one or more final judgments or orders (including, without limitation,
any such final order enforcing a binding arbitration decision) for the payment
of money aggregating in excess of $50,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer is rated at least “A”
by A.M. Best Company, has been notified of the potential claim and does not
dispute coverage), or (ii) one or more non-monetary final judgments that have,
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, are rendered against one or more of the Parent, the
Company or any Significant Subsidiary and, in the case of either (i) or
(ii) herein, such judgments are not, within 60 days after entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within 60 days after
the expiration of such stay;

(j) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed an amount that could reasonably be expected to
have a Material Adverse Effect, (iv) the Company or any ERISA Affiliate shall
have incurred or is reasonably expected to incur any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (v) the Company or any ERISA Affiliate withdraws from
any Multiemployer Plan, or (vi) the Company or any Subsidiary establishes or
amends any employee welfare benefit plan that provides post-employment welfare
benefits in a manner that would

 

42



--------------------------------------------------------------------------------

increase the liability of the Company or any Subsidiary thereunder; and any such
event or events described in clauses (i) through (vi) above, either individually
or together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect. As used in this Section 11(j), the terms
“employee benefit plan” and “employee welfare benefit plan” shall have the
respective meanings assigned to such terms in section 3 of ERISA;

(k) the Guaranty Agreement shall cease to be in full force and effect, any
Guarantor or any Person acting on behalf of any Guarantor shall contest in any
manner the validity, binding nature or enforceability of the Guaranty Agreement,
or the obligations of any Guarantor under the Guaranty Agreement are not or
cease to be legal, valid, binding and enforceable in accordance with the terms
of the Guaranty Agreement;

(l) there occurs any Change of Control; or

(m) the Parent shall, for any reason, fail to maintain its status as a REIT,
after taking into account any cure provisions set forth in the Code that are
complied with by the Parent.

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1. Acceleration.

(a) If an Event of Default with respect to the Parent, the Company or any
Unencumbered Eligible Subsidiary described in Section 11(g) or (h) (other than
an Event of Default described in clause (i) of Section 11(g) or described in
clause (vi) of Section 11(g) by virtue of the fact that such clause encompasses
clause (i) of Section 11(g)) has occurred, all the Notes then outstanding shall
automatically become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount, shall all be immediately due and payable, in each and every case without
presentment, demand, protest or further notice, all of which are hereby waived.
The Company acknowledges, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Company (except as herein specifically provided for) and that the
provision for payment of a Make-Whole Amount by the

 

43



--------------------------------------------------------------------------------

Company in the event that the Notes are prepaid or are accelerated as a result
of an Event of Default, is intended to provide compensation for the deprivation
of such right under such circumstances.

Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or the Guaranty Agreement, or for an injunction against a violation of any
of the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.

Section 12.3. Rescission. At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate for the applicable series, (b) neither the Company
nor any other Person shall have paid any amounts which have become due solely by
reason of such declaration, (c) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, the Guaranty Agreement or any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including, without limitation,
reasonable attorneys’ fees, expenses and disbursements.

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1. Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such

 

44



--------------------------------------------------------------------------------

beneficial owner’s option, either such beneficial owner or its nominee may
execute any amendment, waiver or consent pursuant to this Agreement. Prior to
due presentment for registration of transfer, the Person(s) in whose name any
Note(s) shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 18(iii)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within fifteen Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes of the same series (as requested by the holder thereof) in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such holder may request and shall be substantially in the form of
Note for such series set forth in Schedule 1-A, 1-B or 1-C, as the case may be.
Each such new Note shall be dated and bear interest from the date to which
interest shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes of a series, one Note of such series may be in a denomination of less than
$100,000. Any transferee, by its acceptance of a Note registered in its name (or
the name of its nominee), shall be deemed to have made the representation set
forth in Section 6.2. Notwithstanding anything to the contrary in this
Agreement, no holder will have the right to transfer any Notes to a Competitor
unless an Event of Default has occurred and is continuing.

Section 13.3. Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $25,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

 

45



--------------------------------------------------------------------------------

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same series, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.

SECTION 14. PAYMENTS ON NOTES.

Section 14.1. Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York City, New York at the principal office of JPMorgan
Chase Bank, N.A. in such jurisdiction. The Company may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

Section 14.2. Home Office Payment. So long as any Purchaser or its nominee shall
be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule B, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes pursuant to Section 13.2. The Company will afford the benefits
of this Section 14.2 to any Institutional Investor that is the direct or
indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.

SECTION 15. EXPENSES, ETC.

Section 15.1. Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Company will pay all costs and expenses (including,
but with respect to the payment of attorneys’ fees, limited to, reasonable and
documented attorneys’ fees of one special counsel and, if reasonably required by
the Required Holders, one local or other counsel in each applicable jurisdiction
for the Purchasers and the holders) incurred by the Purchasers and each other
holder of a Note in connection with such transactions and in connection with any
amendments, waivers or consents under or in respect of this Agreement, the
Guaranty Agreement or the Notes (whether or not such amendment, waiver or
consent becomes effective), including, without limitation: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this

 

46



--------------------------------------------------------------------------------

Agreement, the Guaranty Agreement or the Notes or in responding to any subpoena
or other legal process or informal investigative demand issued in connection
with this Agreement, the Guaranty Agreement or the Notes, or by reason of being
a holder of any Note, (b) the costs and expenses, including financial advisors’
fees, incurred in connection with the insolvency or bankruptcy of the Company or
any Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes and the Guaranty Agreement and
(c) the costs and expenses incurred in connection with the initial filing of
this Agreement and all related documents and financial information with the SVO
provided, that such costs and expenses under this clause (c) shall not exceed
$3,500 and (d) if required by the NAIC, the cost of obtaining and maintaining a
Legal Entity Identifier (LEI). The Company will pay, and will save each
Purchaser and each other holder of a Note harmless from, (i) all claims in
respect of any fees, costs or expenses, if any, of brokers and finders (other
than those, if any, retained by a Purchaser or other holder in connection with
its purchase of the Notes), (ii) any and all wire transfer fees that any bank
deducts from any payment under such Note to such holder or otherwise charges to
a holder of a Note with respect to a payment under such Note and (iii) any
judgment, liability, claim, order, decree, fine, penalty, cost, fee, expense
(including reasonable attorneys’ fees and expenses) or obligation resulting from
the consummation of the transactions contemplated hereby, including the use of
the proceeds of the Notes by the Company.

Section 15.2. Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, the Guaranty Agreement or the Notes,
and the termination of this Agreement.

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Parent or the Company pursuant to
this Agreement shall be deemed representations and warranties of the Parent or
the Company, as applicable, under this Agreement. Subject to the preceding
sentence, this Agreement, the Notes and any Subsidiary Guaranties embody the
entire agreement and understanding between each Purchaser, the Parent and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1. Requirements. This Agreement and the Notes may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:

 

47



--------------------------------------------------------------------------------

(a) no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof, or
any defined term (as it is used therein), will be effective as to any Purchaser
unless consented to by such Purchaser in writing;

(b) no amendment or waiver may, without the written consent of each Purchaser
and the holder of each Note at the time outstanding, (i) subject to Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver,
or (iii) amend any of Sections 8 (except as set forth in the second sentence of
Section 8.2 and Section 17.1(c)), 11(a), 11(b), 12, 17 or 20; and

(c) Section 8.5 may be amended or waived to permit offers to purchase made by
the Company or an Affiliate pro rata to the holders of all Notes at the time
outstanding upon the same terms and conditions (in addition to any payment and
prepayment rights that the Company has under Sections 8.1 and 8.2 hereof on the
Closing Date) only with the written consent of the Company and the
Super-Majority Holders.

Section 17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company and the Parent will provide each holder of a Note
with sufficient information, sufficiently far in advance of the date a decision
is required, to enable such holder to make an informed and considered decision
with respect to any proposed amendment, waiver or consent in respect of any of
the provisions hereof or of the Notes or the Guaranty Agreement. The Company
will deliver executed or true and correct copies of each amendment, waiver or
consent effected pursuant to this Section 17 or the Guaranty Agreement to each
holder of a Note promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.

(b) Payment. Neither the Parent nor the Company will directly or indirectly pay
or cause to be paid any remuneration, whether by way of supplemental or
additional interest, fee or otherwise, or grant any security or provide other
credit support, to any holder of a Note as consideration for or as an inducement
to the entering into by such holder of any waiver or amendment of any of the
terms and provisions hereof or of the Guaranty Agreement or any Note unless such
remuneration is concurrently paid, or security is concurrently granted or other
credit support concurrently provided, on the same terms, ratably to each holder
of a Note even if such holder did not consent to such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or the Guaranty Agreement by a holder of a Note that has transferred
or has agreed to transfer its Note to (i) the Company, (ii) the Parent,
(iii) any Subsidiary or any Affiliate of the Company or the Parent or (iv) any
other Person in connection with, or in anticipation of, a tender offer for or
merger with the Company, the Parent and/or any of their respective Affiliates
(either pursuant to a waiver under Section 17.1(c) or

 

48



--------------------------------------------------------------------------------

subsequent to Section 8.5 having been amended pursuant to Section 17.1(c)) in
connection with such consent shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.

Section 17.3. Binding Effect, etc. Any amendment or waiver consented to as
provided in this Section 17 or the Guaranty Agreement applies equally to all
holders of Notes and is binding upon them and upon each future holder of any
Note and upon the Company and the Parent without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company or the Parent and any holder
of a Note and no delay in exercising any rights hereunder or under any Note or
the Guaranty Agreement shall operate as a waiver of any rights of any holder of
such Note.

Section 17.4. Notes Held by Company, etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, the Guaranty Agreement or the
Notes, or have directed the taking of any action provided herein or in any the
Guaranty Agreement or the Notes to be taken upon the direction of the holders of
a specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company, the Parent or
any of their respective Affiliates shall be deemed not to be outstanding.

SECTION 18. NOTICES.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:

(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule B, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii) if to the Company or the Parent, to the Company or the Parent at:

c/o Empire State Realty Trust, Inc.

One Grand Central Place

60 East 42nd Street, 26th Fl.

 

49



--------------------------------------------------------------------------------

New York, New York 10165

Attention: David A. Karp, Executive Vice President, Chief Financial Officer and
Treasurer

Telephone: (212) 850-2777

Fax: (212) 983-1385

Email: dkarp@empirestaterealtytrust.com

with a copy to:

One Grand Central Place

60 East 42nd Street, 26th Fl.

New York, New York 10165

Attention: Thomas N. Keltner, Jr., Executive Vice President, General Counsel and
Secretary

Telephone: (212) 850-2680

Fax: (212) 986-8795

Email: tkeltner@empirestaterealtytrust.com

or at such other address as the Company or the Parent, as applicable, shall have
specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company and the Parent agree and stipulate that, to
the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or the Parent or any other holder of Notes from contesting any such
reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.

SECTION 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company, the
Parent or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is proprietary in nature and that was
clearly marked or labeled or otherwise adequately identified when received by
such Purchaser as being confidential information of the Company, the Parent or
such Subsidiary, provided that such term does not include information that
(a) was publicly

 

50



--------------------------------------------------------------------------------

known or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company, the Parent
or any Subsidiary through no act by such Purchaser or any Person acting on such
Purchaser’s behalf in violation of this Section 20 or (d) constitutes financial
statements delivered to such Purchaser under Section 7.1 that are otherwise
publicly available. Each Purchaser will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by such Purchaser
in good faith to protect confidential information of third parties delivered to
such Purchaser, provided that such Purchaser may deliver or disclose
Confidential Information to (i) its directors, officers, employees, agents,
attorneys, trustees and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by its Notes),
(ii) its auditors, financial advisors and other professional advisors who agree
to hold confidential the Confidential Information substantially in accordance
with this Section 20, (iii) any other holder of any Note, (iv) any Institutional
Investor to which it sells or offers to sell such Note or any part thereof or
any participation therein (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by this Section 20),
(v) any Person from which it offers to purchase any Security of the Company (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which such Purchaser is a party or (z) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes, this
Agreement or the Guaranty Agreement. Each holder of a Note, by its acceptance of
a Note, will be deemed to have agreed to be bound by and to be entitled to the
benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Company or the Parent in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Company or the Parent embodying this Section 20.

In the event that as a condition to receiving access to information relating to
the Company, the Parent or their respective Subsidiaries in connection with the
transactions contemplated by or otherwise pursuant to this Agreement, any
Purchaser or holder of a Note is required to agree to a confidentiality
undertaking (whether through IntraLinks, another secure website, a secure
virtual workspace or otherwise) which is different from this Section 20, this
Section 20 shall not be amended thereby and, as between such Purchaser or such
holder and the Company and the Parent, this Section 20 shall supersede any such
other confidentiality undertaking.

 

51



--------------------------------------------------------------------------------

SECTION 21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

SECTION 22. MISCELLANEOUS.

Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not, except that, subject to Section 10.5, neither the Parent nor the Company
may assign or otherwise transfer any of its rights or obligations hereunder or
under the Notes without the prior written consent of each holder. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto and their respective successors and
assigns permitted hereby) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

Section 22.2. Accounting Terms. All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Financing Document, and either
the Parent or the Required Holders shall so request, the Company and the
Required Holders of the Notes shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Holders); provided that, until
so amended, (A) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (B) the Company shall
provide to the holders of the Notes financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the audited financial statements of the Parent and
Company identified on Schedule 5.5 hereto for all purposes of this Agreement,

 

52



--------------------------------------------------------------------------------

notwithstanding any change in GAAP relating thereto, unless this Agreement is
amended to address any changes thereto. For purposes of determining compliance
with this Agreement (including, without limitation, Section 9, Section 10 and
the definition of “Indebtedness”), any election by the Company or the Parent to
measure any financial liability using fair value (as permitted by Financial
Accounting Standards Board Accounting Standards Codification Topic No. 825-10-25
– Fair Value Option, International Accounting Standard 39 – Financial
Instruments: Recognition and Measurement or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made.

Section 22.3. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.4. Construction, etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

Section 22.5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.6. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.7. Jurisdiction and Process; Waiver of Jury Trial.

(a) Each party hereto and each holder of a Note (a) irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to any Financing Document and (b) to the fullest
extent permitted by applicable law, irrevocably waives and agrees not to assert,
by way of motion, as a defense or otherwise, any claim that it is not subject to
the jurisdiction of any such court, any objection that it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.

(b) Each party hereto and each holder of a Note consents to process being served
by or on behalf of any other such party or holder in any suit, action or
proceeding

 

53



--------------------------------------------------------------------------------

of the nature referred to in Section 22.7(a) by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, return receipt requested, to it at its address specified in
Section 18 or at such other address of which such party or holder shall then
have been notified pursuant to said Section. Each of them agrees that such
service upon receipt (i) shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.

(c) Nothing in this Section 22.7 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(d) The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.

Section 22.8. Recourse to Credit Parties. Neither the Parent (whether in its
capacity as a general partner of the Company or otherwise), so long as the
Parent is not a Guarantor, nor any of its Affiliates or its Affiliates’ past,
present or future shareholders, partners, members, officers, employees,
servants, executives, directors, agents or representatives, in each case other
than the Company and Guarantors (each such Person that is not the Company or a
Guarantor, an “Exculpated Party”) shall be liable for payment of any Obligations
due hereunder or under any other Financing Document. The sole recourse of the
holders of the Notes for satisfaction of the Obligations due hereunder or under
any other Financing Document shall be against the Company, the Guarantors and
their respective assets and not against any assets or property of any Exculpated
Party. In the event that an Event of Default occurs, no action shall be brought
against any Exculpated Party by virtue of its direct or indirect ownership
interest in the Company, the Guarantors or their respective assets and, if the
Notes are at any time secured by collateral, in the event of any foreclosure on
such collateral, no judgment for any deficiency upon the Obligations due
hereunder or any other Financing Document shall be obtainable by the Purchasers
or the holders against any Exculpated Party.

*    *    *    *    *

 

54



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you, the Parent and the
Company.

 

Very truly yours, EMPIRE STATE REALTY OP, L.P. By: Empire State Realty Trust,
Inc., its General Partner By:

/s/ David A. Karp

Name: David A. Karp Title: Executive Vice President, Chief Financial Officer and
Treasurer EMPIRE STATE REALTY TRUST, INC. By:

/s/ David A. Karp

Name: David A. Karp Title: Executive Vice President, Chief Financial Officer and
Treasurer



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

By:

/s/ Tannis Fussell

Vice President

THE GIBRALTAR LIFE INSURANCE CO.,

LTD.

By: Prudential Investment Management Japan Co., Ltd., as Investment Manager By:
Prudential Investment Management, Inc., as Sub-Adviser By:

/s/ Tannis Fussell

Vice President PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW JERSEY By:

Prudential Investment Management, Inc.,

as investment manager

By:

/s/ Tannis Fussell

Vice President

PRUDENTIAL RETIREMENT GUARANTEED

COST BUSINESS TRUST

By:

Prudential Investment Management, Inc.,

as investment manager

By:

/s/ Tannis Fussell

Vice President



--------------------------------------------------------------------------------

FARMERS INSURANCE EXCHANGE By: Prudential Private Placement Investors, L.P. (as
Investment Advisor) By: Prudential Private Placement Investors, Inc. (as its
General Partner) By:

/s/ Tannis Fussell

Vice President MID CENTURY INSURANCE COMPANY By: Prudential Private Placement
Investors, L.P. (as Investment Advisor) By: Prudential Private Placement
Investors, Inc. (as its General Partner) By:

/s/ Tannis Fussell

Vice President PRUCO LIFE INSURANCE COMPANY By:

/s/ Tannis Fussell

Assistant Vice President THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD. By:
Prudential Investment Management (Japan), Inc., as Investment Manager By:
Prudential Investment Management, Inc., as Sub-Adviser By:

/s/ Tannis Fussell

Vice President



--------------------------------------------------------------------------------

FARMERS NEW WORLD LIFE INSURANCE

COMPANY

By:

Prudential Private Placement Investors,

L.P. (as Investment Advisor)

By: Prudential Private Placement Investors, Inc. (as its General Partner) By:

/s/ Tannis Fussell

Vice President ZURICH AMERICAN INSURANCE COMPANY By: Prudential Private
Placement Investors, L.P. (as Investment Advisor) By: Prudential Private
Placement Investors, Inc. (as its General Partner) By:

/s/ Tannis Fussell

Vice President



--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Adjusted EBITDA” means, as of any date of determination, an amount equal to
(i) EBITDA for the Consolidated Group (excluding Observatory EBITDA) for the
then most recently ended fiscal quarter of Parent multiplied by four, plus
Observatory EBITDA for the then most recently ended period of four fiscal
quarters of Parent, minus (ii) the aggregate Annual Capital Expenditure
Adjustment for all Real Properties.

“Adjusted Unencumbered NOI” means, for any period for any Unencumbered Eligible
Property, (i) Unencumbered NOI for such Unencumbered Eligible Property for such
period, minus (ii) the Annual Capital Expenditure Adjustment for such
Unencumbered Eligible Property.

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Parent.

“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.

“Annual Capital Expenditure Adjustment” for any Real Property shall be an amount
equal to, without duplication, the product of (i) $0.25 (in the case of office
properties and the Empire State Observatory) or $0.15 (in the case of retail
properties) multiplied by (ii) the aggregate net rentable area (determined on a
square feet basis) of such Real Property.

“Anti-Corruption Laws” is defined in Section 5.16(d)(1).

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

“Bank Credit Agreement” means that certain Credit Agreement, dated as of
January 23, 2015, by and among the Parent, the Company, the Bank Lenders, Bank
of America, as administrative agent for the Bank Lenders, and each of the other
Persons party thereto, including any renewals, extensions, amendments,
supplements, restatements, replacements or refinancing thereof.

“Bank Lenders” means each of the lenders from time to time party to the Bank
Credit Agreement.

“Bank Restricted Payment Covenant” is defined in Section 10.6.

“Bank Secured Recourse Indebtedness Covenant” is defined in Section 10.11(g).



--------------------------------------------------------------------------------

“Blocked Person” is defined in Section 5.16(a).

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.

“Capitalization Rate” means (a) in the case of (i) any office property located
in the New York City central business district and (ii) the Empire State
Observatory, six percent (6.00%), (b) in the case of any office property (other
than a New York City central business district office property or the Empire
State Observatory), seven percent (7.00%) and (c) in the case of any retail
property, seven and one-quarter percent (7.25%).

Notwithstanding the foregoing, if, at any time after the Closing Date, the
definition of “Capitalization Rate” set forth the Bank Credit Agreement is
amended or otherwise modified to be more or less restrictive than the definition
set forth in this Agreement, then the definition of “Capitalization Rate” as set
forth herein shall be deemed on the date of execution of any such amendment or
modification to the Bank Credit Agreement to be then and thereupon similarly
amended or otherwise modified under this Agreement without any further action on
the part of the Parent, the Company or any of the holders of the Notes; provided
that if a Default or Event of Default shall exist at the time any such amendment
or modification to the Bank Credit Agreement is executed which makes the
definition of “Capitalization Rate” less restrictive on the Credit Parties, no
amendment or other modification to the definition of “Capitalization Rate” set
forth in this Agreement shall be effective so long as such Default or Event of
Default continues to exist without the prior written consent of the Required
Holders; and provided, further, that if any fee or other consideration shall be
paid to the Bank Lenders or holders of the Indebtedness under the Bank Credit
Agreement in connection with any such amendment or modification, the Equivalent
Fee shall be paid to the holders of the Notes. Notwithstanding the foregoing, in
no event shall a modification to the definition of “Capitalization Rate” be
deemed incorporated into this Agreement as provided above to make such
definition less restrictive on the Credit Parties than the definition of
“Capitalization Rate” set forth in this Agreement as of the Closing Date without
the prior written consent of the Required Holders and no Equivalent Fee need be
paid to the holders of the Notes unless such written consent is provided by the
Required Holders. The Parent, the Company and the Required Holders shall from
time to time promptly execute and deliver at the Credit Parties’ expense
(including, without limitation, the reasonable fees and expenses of counsel for
the holders of the Notes) an amendment to this Agreement in form and substance
reasonably satisfactory to the Parent, the Company and the Required Holders
evidencing any such amendment or modification to the definition of
“Capitalization Rate” which is deemed to be incorporated herein pursuant to this
paragraph; provided that the execution and delivery of such amendment or
modification shall not be a precondition to the effectiveness of such amendment
or modification.

“Cash Equivalents” means any of the following types of Investments:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than one year from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

 

2



--------------------------------------------------------------------------------

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Bank Lender or (B) is
organized under the laws of the United States of America, any state thereof or
the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States of America, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $500,000,000, in each case with maturities of
not more than one year from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 270 days from the date of
acquisition thereof;

(d) reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; and

(e) Investments, classified in accordance with GAAP as current assets of the
Parent or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have at least the second highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a),
(b), (c) and (d) of this definition.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of 35% or more of the
equity securities of the Parent entitled to vote for members of the board of
directors or equivalent governing body of the Parent on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right);

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at

 

3



--------------------------------------------------------------------------------

least a majority of that board or equivalent governing body (excluding, in the
case of both clause (ii) and clause (iii), any individual whose initial
nomination for, or assumption of office as, a member of that board or equivalent
governing body occurs as a result of an actual solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) (i) the Parent shall cease to be the sole general partner of the Company or
shall cease to own, directly, 100% of the general partnership interests of the
Company, free and clear of all Liens (other than Permitted Equity Encumbrances)
or (ii) any holder of a limited partnership interest in the Company is provided
with or obtains voting rights with respect to such limited partnership interest
that are more expansive in any material respect than the voting rights afforded
to limited partners of the Company under the Organization Documents of the
Company in effect on the Closing Date.

Notwithstanding the foregoing, if, at any time after the Closing Date, the
definition of “Change of Control” set forth the Bank Credit Agreement (as in
effect on the date hereof) is amended or otherwise modified to delete or remove
clause (b) of such definition, then the definition of “Change of Control” as set
forth herein shall be deemed on the date of execution of any such amendment or
modification to the Bank Credit Agreement to be then and thereupon similarly
amended or otherwise modified under this Agreement to delete or remove clause
(b) hereof without any further action on the part of the Parent, the Company or
any of the holders of the Notes; provided that if a Default or Event of Default
shall exist at the time any such amendment or modification to the Bank Credit
Agreement is executed, no such amendment or other modification to the definition
of “Change of Control” set forth in this Agreement shall be effective so long as
such Default or Event of Default continues to exist without the prior written
consent of the Required Holders; and provided, further, that if any fee or other
consideration shall be paid to the Bank Lenders or holders of the Indebtedness
under the Bank Credit Agreement in connection with any such amendment or
modification, the Equivalent Fee shall be paid to the holders of the Notes. The
Parent, the Company and the Required Holders shall from time to time promptly
execute and deliver at the Credit Parties’ expense (including, without
limitation, the reasonable fees and expenses of counsel for the holders of the
Notes) an amendment to this Agreement in form and substance reasonably
satisfactory to the Parent, the Company and the Required Holders evidencing any
such amendment or modification to the definition of “Change of Control” which is
deemed to be incorporated herein pursuant to this paragraph; provided that the
execution and delivery of such amendment or modification shall not be a
precondition to the effectiveness of such amendment or modification.

“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.

“Closing” is defined in Section 3.

“Closing Date” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

4



--------------------------------------------------------------------------------

“Company” means Empire State Realty OP, L.P., a Delaware limited partnership or
any successor that becomes such in the manner prescribed in Section 10.5.

“Competitor” means any Person who is actively engaged in a line of business that
is substantially similar to any line of business in which any of the Parent or
any of its Subsidiaries are engaged on the date of this Agreement as described
in the Disclosure Documents; provided, however, that (a) in no event shall any
insurance company, bank, trust company, pension plan, savings and loan
association, investment company, investment advisor, broker or dealer or any
other similar financial institution or entity (regardless of legal form) be
deemed to be a Competitor, and (b) in no event shall any Purchaser which
maintains passive investments in any Person which is a Competitor be deemed a
Competitor it being agreed that the normal administration of the investment and
enforcement thereof shall be deemed not to cause such Purchaser to be a
“Competitor”.

“Confidential Information” is defined in Section 20.

“Consolidated Group” means, collectively, the Credit Parties and their
Consolidated Subsidiaries.

“Consolidated Group Pro Rata Share” means, with respect to any Unconsolidated
Affiliate, the percentage interest held by the Consolidated Group, in the
aggregate, in such Unconsolidated Affiliate determined by calculating the
percentage of Equity Interests of such Unconsolidated Affiliate owned by the
Consolidated Group.

“Consolidated Subsidiaries” means, as to any Person, all Subsidiaries of such
Person that are consolidated with such Person for financial reporting purposes
under GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Controlled Entity” means (i) any of the Subsidiaries of the Parent and any of
their or the Parent’s respective Controlled Affiliates and (ii) if the Parent
has a parent company, such parent company and its Controlled Affiliates.

“Controlled Joint Venture” means a Subsidiary of the Company (the “Specified
Subsidiary”) that (a) is organized under the laws of the United States or a
state thereof or the District of Columbia (and each Subsidiary of the Company
that directly or indirectly owns any Equity Interests in the Specified
Subsidiary is also organized under the laws of the United States or a state
thereof or the District of Columbia), (b) owns or ground leases a Property
(either directly or through a Controlled Joint Venture Subsidiary), (c) is not a
borrower or guarantor of, or otherwise obligated in respect of, any Recourse
Indebtedness, (d) is not a Wholly-Owned Subsidiary of the Company and (e) is
controlled by the Company or a Guarantor (or, following the Investment Grade
Release, the Company or a Wholly-Owned Subsidiary of the Company

 

5



--------------------------------------------------------------------------------

that is not a borrower or guarantor of, or otherwise obligated in respect of,
any Recourse Indebtedness). For purposes of this definition, a Subsidiary of the
Company is “controlled” by a Person if such Person has the right to exercise
exclusive control over any disposition, refinancing and operating activity of
any Unencumbered Eligible Property owned or ground leased by such Subsidiary
(including the making of Restricted Payments on a ratable basis to the owners
thereof), without the consent of any other Person (other than (i) the Company or
(ii) any Subsidiary of the Company, as long as such Subsidiary does not need the
consent of any minority equity holder thereof to consent to any such
disposition, refinancing or operating activity (including the making of
Restricted Payments on a ratable basis to the owners thereof).

“Controlled Joint Venture Subsidiary” means, as to any Controlled Joint Venture,
a direct Wholly-Owned Subsidiary of such Controlled Joint Venture (the
“Specified CJV Subsidiary”) that (a) is organized under the laws of the United
States or a state thereof or the District of Columbia (and each Subsidiary of
such Controlled Joint Venture that directly or indirectly owns any Equity
Interests in the Specified CJV Subsidiary that is also organized under the laws
of the United States or a state thereof or the District of Columbia) and (b) is
not a borrower or guarantor of, or otherwise obligated in respect of, any
Recourse Indebtedness.

“Credit Parties” means, collectively, the Parent, the Company and the Subsidiary
Guarantors.

“Credit Party Pro Rata Share” means, with respect to any Controlled Joint
Venture, the percentage interest held by the Company and the Guarantors, in the
aggregate, in such Controlled Joint Venture determined by calculating the
percentage of the Equity Interests of such Controlled Joint Venture owned by the
Company and/or one or more Guarantors.

“Debt Rating” means, as of any date of determination, the rating assigned by a
Rating Agency to the Parent’s and/or Company’s non-credit enhanced, senior
unsecured long term debt as in effect on such date.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means that rate of interest that is the greater of (i) 2.0% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2.0% over the rate of interest publicly announced by JPMorgan
Chase Bank, N.A. from time to time at its principal office in New York, New York
as its “base” or “prime” rate.

“Direct Owner” means each Subsidiary of the Company that directly owns, or is
the ground lessee of, an interest in any Property.

“Disclosure Documents” is defined in Section 5.3.

 

6



--------------------------------------------------------------------------------

“Disposed Property” means, as of any date of determination, any Property that
was, directly or indirectly, sold or otherwise disposed of to a Person (other
than another member of the Consolidated Group) during the then most recently
ended period of four consecutive fiscal quarters of the Parent.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“EBITDA” means, with respect to the Consolidated Group for any period, the sum
of (a) Net Income for such period, in each case, excluding (without
duplication), (i) any nonrecurring or extraordinary gains and losses for such
period, (ii) any income or gain and any loss in each case resulting from the
early extinguishment of indebtedness during such period and (iii) any net income
or gain or any loss resulting from a Swap Contract (including by virtue of a
termination thereof) during such period, plus (b) an amount which, in the
determination of Net Income for such period pursuant to clause (a) above, has
been deducted for or in connection with: (i) Interest Expense (plus,
amortization of deferred financing costs, to the extent included in the
determination of Interest Expense in accordance with GAAP), (ii) income taxes,
(iii) depreciation and amortization, (iv) all other non-cash charges and
(v) adjustments as a result of the straight lining of rents, all as determined
in accordance with GAAP for such period, plus (c) the Consolidated Group Pro
Rata Share of the foregoing items attributable to the Consolidated Group’s
interests in Unconsolidated Affiliates.

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

“Eligible Ground Lease” means a ground lease with respect to a Property that has
been executed by the Company, a Subsidiary Guarantor (or following the
Investment Grade Release, a Wholly-Owned Subsidiary of the Company that is not a
borrower or guarantor of, or otherwise obligated in respect of, any Recourse
Indebtedness), a Controlled Joint Venture or a Controlled Joint Venture
Subsidiary as ground lessee and that at all times satisfies each of the
following conditions: (a) such ground lease is in full force and effect,
(b) such ground lease has a remaining lease term of at least 30 years at the
time such Property becomes an Unencumbered Eligible Property (but in no event
shall such ground lease have a remaining term of less than 25 years at any time
during which such Property is included as an Unencumbered Eligible Property)
(including extension and renewal options, but only to the extent such extension
and renewal options are controlled exclusively by the Unencumbered Property
Subsidiary that is the ground lessee thereunder), (c) such ground lease permits
the Unencumbered Property Subsidiary that is the ground lessee thereunder to
grant a Lien on all of its right, title and interest therein in favor of the
holders of the Notes (or an agent or trustee on their behalf), to secure the
Obligations, without the consent of any Person (other than any consent that has
been obtained), (d) no Person party to such ground lease is in default of any of
its obligations under such ground lease, (e) such ground lease is not encumbered
by any Lien (other than Liens encumbering the ground lessor’s interest in such
ground lease) and (f) such ground lease is otherwise acceptable for nonrecourse
leasehold mortgage financing under customary prudent lending requirements as
reasonably and mutually determined by both the Company and the Required Holders.

 

7



--------------------------------------------------------------------------------

“Empire State Building” means the Empire State Building located at 338-350 Fifth
Avenue, New York, New York.

“Empire State Observatory” means the Property consisting of the observatory at
the Empire State Building.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equivalent Fee” means, without duplication, (a) in connection with the payment
of any fee under the Bank Credit Agreement in connection with any deletion,
removal, amendment or modification to the Bank Restricted Payment Covenant, Bank
Secured Recourse Indebtedness Covenant or the definitions of “Capitalization
Rate” or “Change of Control” in the Bank Credit Agreement, as the case may be,
an amount equal to (i) the percentage determined by dividing such fee by the
principal amount outstanding under the Bank Credit Agreement multiplied by
(ii) the aggregate outstanding principal amount of the Notes, (b) in connection
with any increase in the applicable interest rate or interest rate margins with
respect to any Indebtedness under the Bank Credit Agreement in connection with
any such deletion, removal, amendment or modification described in clause (a),
an amount equal to the increase in basis points of such interest rate or
interest rate margins under the Bank Credit Agreement, and (c) in connection
with the payment of any other type of consideration in connection with any such
deletion, removal, amendment or modification described in clause (a), the
equivalent of any such consideration as reasonably determined by the Required
Holders.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in Section 11.

 

8



--------------------------------------------------------------------------------

“Exculpated Party” is defined in Section 22.8.

“Financing Documents” means, collectively, (a) this Agreement, (b) the Notes,
and (c) the Guaranty Agreement.

“Fitch” means Fitch, Inc. and any successor thereto.

“Fixed Charge Coverage Ratio” means the ratio as of the last day of any fiscal
quarter of the Parent of (i) Adjusted EBITDA as of the last day of such fiscal
quarter to (ii) Fixed Charges for such fiscal quarter.

“Fixed Charges” means, for any fiscal quarter of the Parent, an amount equal to
the product of (a) the sum, without duplication, of (i) Interest Expense for
such fiscal quarter, (ii) scheduled payments of principal on Total Indebtedness
made or required be made during such fiscal quarter (excluding any balloon
payments payable on maturity of any such Total Indebtedness), (iii) the amount
of dividends or distributions paid or required to be paid by any member of the
Consolidated Group during such fiscal quarter in respect of its preferred Equity
Interests and (iv) the Consolidated Group Pro Rata Share of the foregoing items
attributable to the Consolidated Group’s interests in Unconsolidated Affiliates,
multiplied by (b) four.

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Funding Instruction Letter” is defined in Section 4.10.

“Funds From Operations” means, with respect to any period and without double
counting, an amount equal to the Net Income for such period, excluding gains (or
losses) from sales of property, plus depreciation and amortization and after
adjustments for unconsolidated partnerships and joint ventures; provided that
“Funds From Operations” shall exclude impairment charges, charges from the early
extinguishment of indebtedness and other non-cash charges as evidenced by a
certification of a Responsible Officer of the Parent containing calculations in
reasonable detail satisfactory to the Required Holders. Adjustments for
unconsolidated partnerships and joint ventures will be calculated to reflect
“Funds From Operations” on the same basis. In addition, “Funds from Operations”
shall be adjusted to remove any impact of the expensing of acquisition costs
pursuant to FAS 141 (revised), as issued by the Financial Accounting Standards
Board in December of 2007, and effective January 1, 2009, including, without
limitation, (i) the addition to Net Income of costs and expenses related to
ongoing consummated acquisition transactions during such period; and (ii) the
subtraction from Net Income of costs and expenses related to acquisition
transactions terminated during such period.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting

 

9



--------------------------------------------------------------------------------

Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Guarantee” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a) to purchase such indebtedness or obligation or any property constituting
security therefor;

(b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or

(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guarantee, the indebtedness or other obligations that are the subject of
such Guarantee shall be assumed to be direct obligations of such obligor.

“Guarantors” means, collectively, (a) each Subsidiary Guarantor and (b) at any
time that the Parent has Guaranteed the Obligations in accordance with
Section 9.7(c), the Parent.

“Guaranty Agreement” is defined in Section 4.7.

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required

 

10



--------------------------------------------------------------------------------

or the generation, manufacture, refining, production, processing, treatment,
storage, handling, transportation, transfer, use, disposal, release, discharge,
spillage, seepage or filtration of which is or shall be restricted, prohibited
or penalized by any applicable law including, but not limited to, asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, petroleum, petroleum
products, lead based paint, radon gas or similar restricted, prohibited or
penalized substances.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances and similar
instruments (including bank guaranties, surety bonds, comfort letters, keep-well
agreements and capital maintenance agreements);

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business)

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Debt;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person (other than the payment solely in Equity Interests of such
Person), valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) any Guarantee of such Person with respect to liabilities of a type described
in any of clauses (a) through (g) hereof.

For all purposes hereof: (x) the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such

 

11



--------------------------------------------------------------------------------

Indebtedness is expressly made non-recourse to such Person, (y) the amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date and (z) the amount of any
capitalized lease as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

“Indirect Owner” means each Subsidiary of the Company that directly or
indirectly owns an ownership interest in any Direct Owner.

“INHAM Exemption” is defined in Section 6.2(e).

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Interest Expense” means, for any period, without duplication, total interest
expense of the Consolidated Group for such period determined in accordance with
GAAP (including interest expense attributable to the Consolidated Group’s
ownership interests in Unconsolidated Affiliates and, for the avoidance of
doubt, capitalized interest).

“Investment” means, as to any Person, any direct or indirect (a) investment by
such Person, consisting of (i) the purchase or other acquisition of Equity
Interests or other securities of another Person or (ii) a loan, advance, other
extension of credit or capital contribution to, or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, (b) purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute a business unit or all or a substantial part of the business of,
such Person or (c) purchase, acquisition or other investment in any real
property or real property-related assets (including (x) mortgage loans and other
real estate-related debt investments and notes receivable, (y) investments in
unimproved land holdings and Properties and (z) costs to construct real property
assets under development). For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Investment Grade Rating” means receipt of two of any of the following three
Debt Ratings: (i) BBB- or higher from S&P, (ii) BBB- or higher from Fitch and
(iii) Baa3 or higher from Moody’s.

“Investment Grade Release” has the meaning specified in Section 10.19(a) of the
Bank Credit Agreement (as in effect on the date hereof).

“Joinder Agreement” is defined in Section 9.7(a).

“Joint Venture Partner” means the Company or any Wholly-Owned Subsidiary of the
Company that owns a direct Equity Interest in any Controlled Joint Venture that,
or that has a

 

12



--------------------------------------------------------------------------------

Controlled Joint Venture Subsidiary that, owns or ground leases, directly or
indirectly, an Unencumbered Eligible Property.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, Negative Pledge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Make-Whole Amount” is defined in Section 8.6.

“Material” means material in relation to the business, operations, financial
condition, assets or properties of the Parent and its Subsidiaries taken as a
whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition, assets or properties of the Parent and its
Subsidiaries taken as a whole, (b) the ability of the Parent or the Company to
perform its obligations under any Financing Document to which it is a party,
(c) the ability of any Guarantor to perform its obligations under the Guaranty
Agreement, (d) the validity or enforceability of any Financing Document or
(e) the rights and remedies of the holders of the Notes under any Financing
Document.

“Material Credit Facility” means, as to the Parent and its Subsidiaries,

(a) the Bank Credit Agreement; and

(b) any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into on or after the date of Closing by the Parent or any
Subsidiary, or in respect of which the Parent or any Subsidiary is an obligor or
otherwise provides a guarantee or other credit support (“Credit Facility”), in a
principal amount outstanding or available for borrowing equal to or greater than
$100,000,000 (or the equivalent of such amount in the relevant currency of
payment, determined as of the date of the closing of such facility based on the
exchange rate of such other currency); and if no Credit Facility or Credit
Facilities equal or exceed such amounts, then the largest Credit Facility shall
be deemed to be a Material Credit Facility.

“Maturity Date” is defined in the first paragraph of each Note.

 

13



--------------------------------------------------------------------------------

“Minimum Occupancy Condition” means, at any time and with respect to any
Unencumbered Eligible Property (excluding for this purpose the Empire State
Building), that the Occupancy Rate for such Property is not less than seventy
five percent (75%).

“Minimum Property Condition” means, at any time, that there are at least four
(4) Unencumbered Eligible Properties included in the calculation of Unencumbered
Asset Value.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“Negative Pledge” means a provision of any agreement (other than this Agreement)
that restricts or prohibits the creation of any Lien on any assets of a Person.
For the avoidance of doubt, a “no negative pledge” provision in an agreement
that is not, taken as a whole, materially more restrictive than the provisions
of Section 10.9 shall not constitute a “Negative Pledge” for purposes hereof.

“Net Cash Proceeds” means with respect to any issuance and sale by the Parent of
any its Equity Interests, the excess of (a) the sum of the cash and Cash
Equivalents received by the Parent in connection with such issuance and sale,
less (b) underwriting discounts and commissions, and other reasonable
out-of-pocket expenses (including the reasonable fees and disbursements of
counsel), incurred by the Parent in connection with such issuance, other than
any such amounts paid or payable to an Affiliate of the Parent.

“Net Income” means, for any period, the net income (or loss) of the Consolidated
Group for such period; provided, however, that Net Income shall exclude
(a) extraordinary gains and extraordinary losses for such period, (b) the net
income of any Subsidiary of the Parent during such period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its Organization
Documents or any agreement, instrument or Law applicable to such Subsidiary
during such period, except that the Parent’s equity in any net loss of any such
Subsidiary for such period shall be included in determining Net Income, and
(c) any income (or loss) for such period of any Person if such Person is not a
Subsidiary of the Parent, except that the Parent’s equity in the net income of
any such Person for such period shall be included in Net Income up to the
aggregate amount of cash actually distributed by such Person during such period
to the Parent or a Subsidiary thereof as a dividend or other distribution (and
in the case of a dividend or other distribution to a Subsidiary of the Parent,
such Subsidiary is not precluded from further distributing such amount to the
Parent as described in clause (b) of this proviso).

“Net Operating Income” means, with respect to any Property for any period, an
amount equal to (a) the aggregate gross revenues of the Consolidated Group
derived from the operation of such Property during such period, minus (b) the
sum of all expenses and other proper charges incurred in connection with the
operation of such Property during such period (including accruals for real
estate taxes and insurance and any management fees paid in cash, but excluding

 

14



--------------------------------------------------------------------------------

debt service charges, income taxes, depreciation, amortization and other
non-cash expenses), which expenses and accruals shall be calculated in
accordance with GAAP.

“Newly-Acquired Property” means, as of any date of determination, any Property
acquired by any member of the Consolidated Group from any Person (other than a
member of the Consolidated Group) during the then most recently ended four
consecutive fiscal quarter period of the Parent.

“Notes” is defined in Section 1.

“Obligations” means (a) all debts, liabilities, obligations, covenants and
duties of, any Credit Party arising under any Financing Document or otherwise
with respect to the Notes, including, without limitation, the principal amount
of all debts, claims and indebtedness, accrued and unpaid interest, any
applicable prepayment premium, Make-Whole Amount or other premium payable
pursuant to the terms of the Financing Documents and all fees, costs and
expenses, whether primary, secondary, direct, contingent, fixed or otherwise,
heretofore, now and/or from time to time hereafter owing, due or payable, and
(b) all costs and expenses incurred in connection with enforcement and
collection of the foregoing, including the fees, charges and disbursements of
counsel, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Credit Party or any Affiliate thereof pursuant to
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

“Observatory EBITDA” means, for any period, the portion of EBITDA of the
Consolidated Group for such period that is derived from operation of the Empire
State Observatory.

“Occupancy Rate” means, for any Property, the percentage of the net rentable
area (determined on a square feet basis) of such Property leased by bona fide
tenants of such Property (excluding tenants that have vacated the Property on a
permanent basis and have not sublet same to a bona fide subtenant) pursuant to
bona fide tenant leases (or subleases), in each case, which tenants (or
subtenants) are not more than sixty days past due in the payment of all rent
payments due under such leases (or subleases).

“OFAC” is defined in Section 5.16(a).

“OFAC Listed Person” is defined in Section 5.16(a).

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Parent (on the Parent’s own behalf or on behalf of the
Company), as applicable, whose responsibilities extend to the subject matter of
such certificate.

 

15



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Pari Passu Obligations” means Unsecured Indebtedness (exclusive of the
Obligations) of the Company or any Guarantor owing to Persons that are not
members of the Consolidated Group.

“Parent” is defined in the introductory paragraph hereof.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Equity Encumbrances” means:

(a) Permitted Judgment Liens;

(b) Liens for taxes, assessments or governmental charges which are
(i) immaterial to the Parent and its Subsidiaries, taken as a whole, (ii) not
overdue for a period of more than thirty (30) days or (iii) being contested in
good faith and by appropriate actions or proceedings diligently conducted (which
actions or proceedings have the effect of preventing the forfeiture or sale of
the property of assets subject to any such Lien), if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP; and

(c) Permitted Pari Passu Encumbrances.

“Permitted Judgment Liens” means Liens securing judgments for the payment of
money not constituting an Event of Default under Section 11(i) (solely to the
extent the aggregate amount of the judgments secured by such Liens encumbering
(x) Unencumbered Eligible Properties (and the income therefrom and proceeds
thereof) and/or (y) the Equity Interests of any Unencumbered Property Subsidiary
(and the income therefrom and proceeds thereof), does not exceed $10,000,000).

“Permitted Pari Passu Encumbrances” means encumbrances that are contained in
documentation evidencing or governing Pari Passu Obligations which encumbrances
are the result of (i) limitations on the ability of the Parent or any Subsidiary
thereof to transfer property to the Company or any Guarantor which limitations
are not, taken as a whole, materially more restrictive than those contained in
this Agreement or (ii) any requirement that Pari Passu Obligations be secured on
an “equal and ratable basis” to the extent that the Obligations are secured.

 

16



--------------------------------------------------------------------------------

“Permitted Property Encumbrances” means:

(a) Permitted Judgment Liens;

(b) easements, rights-of-way, sewers, electric lines, telegraph and telephone
lines, restrictions (including zoning restrictions), encroachments, protrusions
and other similar encumbrances affecting real property which (i) to the extent
existing with respect to an Unencumbered Eligible Property, do not materially
interfere with the ordinary conduct of the business of the applicable Person or
(ii) to the extent existing with respect to a Property that is not an
Unencumbered Eligible Property, could not reasonably be expected to have a
Material Adverse Effect;

(c) carriers’, warehouseman’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than thirty (30) days or are being contested in good faith and by
appropriate actions or proceedings diligently conducted (which actions or
proceedings have the effect of preventing the forfeiture or sale of the property
of assets subject to any such Lien), if adequate reserves with respect thereto
are maintained on the books of the applicable Person;

(d) any interest or right of a lessee of a Property under leases entered into in
the ordinary course of business of the applicable lessor;

(e) Permitted Pari Passu Encumbrances; and

(f) rights of lessors under Eligible Ground Leases.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity .

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Property” means any Real Property which is owned or ground leased, directly or
indirectly, by the Company or a Subsidiary thereof.

“PTE” is defined in Section 6.2(a).

“Proposed Real Estate” means, at any time, (a) any Property, (b) any Real Estate
that the Company or a Wholly-Owned Subsidiary of the Company plans to acquire or
lease or (c) any Real Estate owned or ground leased by a Person that the Company
or a Wholly Owned Subsidiary of the Company plans to acquire, in each such case
that satisfies (or, upon the

 

17



--------------------------------------------------------------------------------

acquisition or leasing thereof or upon the acquisition of the owner or lessee
thereof, would satisfy) all of the Unencumbered Property Criteria, except for
clause (a) and/or clause (b) of the definition thereof.

“Proposed Unencumbered Property Subsidiary” is defined in Section 9.8(b).

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“QPAM Exemption” is defined in Section 6.2(d).

“Rating Agency” means any of S&P, Moody’s or Fitch.

“Real Property” means, with respect to any Person, all of the right, title, and
interest of such Person in and to land, improvements, and fixtures.

“Recourse Indebtedness” means, with respect to any Person, Indebtedness of such
Person other than Nonrecourse Indebtedness of such Person and Indebtedness under
the Financing Documents.

“REIT” means any Person that qualifies as a real estate investment trust under
Sections 856 through 860 of the Code.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Required Holders” means at any time on or after the Closing, the holders of at
least 51% in principal amount of the Notes at the time outstanding (exclusive of
Notes then owned by the Company or any of its Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company or the Parent, as applicable, with responsibility for the
administration of the relevant portion of this Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any Subsidiary thereof, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity

 

18



--------------------------------------------------------------------------------

Interest, or on account of any return of capital to such Person’s stockholders,
partners or members (or the equivalent Person thereof).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

“Secured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that is secured by a Lien.

“Secured Recourse Indebtedness” means, with respect to any Person, all Recourse
Indebtedness of such Person that is secured by a Lien.

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute, and the rules and regulations
promulgated thereunder.

“Self-Insurance” is defined in Section 9.2.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company or the Parent, as
applicable.

“Series A Notes” is defined in Section 1.

“Series B Notes” is defined in Section 1.

“Series C Notes” is defined in Section 1.

“Significant Subsidiary” means, at any time, (a) each Unencumbered Property
Subsidiary, (b) each Subsidiary of the Parent (other than an Unencumbered
Property Subsidiary) which represents (i) 10.0% or more of EBITDA of the Parent
and its Subsidiaries, (ii) 10.0% or more of consolidated total assets of the
Parent and its Subsidiaries or (iii) 10.0% or more of consolidated total
revenues of the Parent and its Subsidiaries, in each case as determined at the
end of the then most recently ended fiscal quarter of the Parent based on the
financial statements of the Parent delivered to the holders of Notes pursuant to
Sections 7.1(a) or (b) for such fiscal quarter or fiscal year, as applicable,
and (c) any Subsidiary of the Parent (other than an Unencumbered Property
Subsidiary) which, when aggregated with all other Subsidiaries of the Parent
that are not otherwise Significant Subsidiaries, would constitute a Significant
Subsidiary under clause (b) of this definition.

 

19



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Source” is defined in Section 6.2.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent. For the avoidance of doubt, the Company shall be deemed a Subsidiary
of the Parent so long as the management of the Company is controlled, directly,
or indirectly through one or more intermediaries, or both, by the Parent.

“Subsidiary Guarantor” means each Subsidiary of the Parent that has executed and
delivered the Guaranty Agreement or a Joinder Agreement thereto.

“Substitute Purchaser” is defined in Section 21.

“Super-Majority Holders” means at any time on or after the Closing, the holders
of at least 66-2/3% in principal amount of the Notes at the time outstanding
(exclusive of Notes then owned by the Company or any of its Affiliates).

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing),

 

20



--------------------------------------------------------------------------------

whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.

“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.

“Tangible Net Worth” means, for the Consolidated Group as of any date of
determination, (a) “Equity” of the Consolidated Group, minus (b) all intangible
assets (other than lease intangibles) of the Consolidated Group, plus (c) all
accumulated depreciation of the Consolidated Group, in each case on a
consolidated basis determined in accordance with GAAP.

“Tax Protection Agreement” means that certain Tax Protection Agreement, dated as
of October 7, 2013 among the Parent, the Company, and the other parties named
therein.

“Third Party Insurance Companies” is defined in Section 9.2.

“Threshold Amount” means (a) with respect to Recourse Indebtedness of any
Person, $50,000,000, (b) with respect to Nonrecourse Indebtedness of any Person,
$150,000,000 and (c) with respect to the Swap Termination Value owed by any
Person, $50,000,000.

“Total Asset Value” means, with respect to the Consolidated Group at any time,
the sum (without duplication) of the following:

(a) an amount equal to (i) Net Operating Income derived from each Property
(other than the Empire State Observatory, each Disposed Property, each
Newly-Acquired Property, each unimproved land holding and each Property under
development (i.e., construction-in-progress)) owned by the Consolidated Group
for the then most recently ended fiscal quarter of the Parent, multiplied by
four, divided by (ii) the applicable Capitalization Rate for each such Property,
plus

(b) an amount equal to (i) the Net Operating Income derived by the Consolidated
Group from its operation of the Empire State Observatory (to the extent the
Empire State

 

21



--------------------------------------------------------------------------------

Observatory is not a Disposed Property at such time) for the then most recently
ended period of four consecutive fiscal quarters of the Parent, divided by
(ii) the applicable Capitalization Rate, plus

(c) the aggregate acquisition costs of all Newly-Acquired Properties at such
time, plus

(d) the aggregate book value of all unimproved land holdings, Investments in
respect of costs to construct Properties (i.e., construction-in-progress),
Properties under development, commercial mortgage loans, commercial real
estate-related mezzanine loans and commercial real estate-related notes
receivable, in each case owned by the Consolidated Group at such time, plus

(e) the Consolidated Group’s pro rata share of the foregoing items and
components thereof attributable to interests in Unconsolidated Affiliates, plus

(f) Unrestricted Cash at such time.

“Total Indebtedness” means, as at any date of determination, the sum of (i) the
aggregate amount of all Indebtedness of the Consolidated Group determined on a
consolidated basis and (ii) the Consolidated Group Pro Rata Share of
Indebtedness of Unconsolidated Affiliates, in each case on such date.

“Total Secured Indebtedness” means, as at any date of determination, the sum of
(i) the aggregate amount of all Secured Indebtedness of the Consolidated Group
determined on a consolidated basis and (ii) the Consolidated Group Pro Rata
Share of Secured Indebtedness of Unconsolidated Affiliates, in each case on such
date.

“Total Unsecured Indebtedness” means, as at any date of determination, the sum
of (a) all Unsecured Indebtedness of the Consolidated Group determined on a
consolidated basis and (b) the Consolidated Group Pro Rata Share of Unsecured
Indebtedness of Unconsolidated Affiliates.

“Unconsolidated Affiliate” means, at any date, any Person (a) in which the
Consolidated Group, directly or indirectly, holds an Equity Interest, which
investment is accounted for in the consolidated financial statements of the
Consolidated Group on an equity basis of accounting and (b) whose financial
results are not consolidated with the financial results of the Consolidated
Group under GAAP.

“Unencumbered Asset Value” means, at any time, the sum of (a) the aggregate
Unencumbered Property Value for all Unencumbered Eligible Properties plus
(b) the aggregate book value of Investments in respect of costs to construct
Properties (i.e., construction-in-progress) and real property assets under
development, (c) the aggregate book value of commercial mortgage loans that are
Wholly-Owned by the Company or a Wholly-Owned Subsidiary thereof, plus
(d) Unrestricted Cash, in each case at such time; provided, that notwithstanding
the foregoing, for purposes of determining Unencumbered Asset Value at any time
(x) the portion of Unencumbered Asset Value attributable to Investments in
respect of costs to construct Properties (i.e., construction-in-progress), real
property assets under development and commercial mortgage loans in excess of
fifteen percent (15%) of Unencumbered Asset

 

22



--------------------------------------------------------------------------------

Value at such time shall be disregarded and (y) the Unencumbered Asset Value
attributable to all Unencumbered Eligible Properties that are owned, or ground
leased pursuant to an Eligible Ground Lease, by a Controlled Joint Venture or
Controlled Joint Venture Subsidiary, in excess of twenty percent (20%) of
Unencumbered Asset Value at such time shall be disregarded.

“Unencumbered Eligible Property” has the meaning specified in the definition of
Unencumbered Property Criteria. For the avoidance of doubt, Properties listed on
Schedule 2 shall each be considered an Unencumbered Eligible Property on the
Closing Date.

“Unencumbered Interest Coverage Ratio” means, as of the last day of each fiscal
quarter of the Parent, the ratio of (i) the sum of (x) the aggregate
Unencumbered NOI with respect to all Unencumbered Eligible Properties (other
than for the Empire State Observatory) for such fiscal quarter plus (y) with
respect to the Empire State Observatory, the aggregate Unencumbered NOI with
respect to such Unencumbered Eligible Property for the most recently ended
period of four fiscal quarters of the Parent divided by four, to (ii) the
portion of Interest Expense for such fiscal quarter that is attributable to
Unsecured Indebtedness.

“Unencumbered NOI” means, as of the last day of any period, the aggregate Net
Operating Income for such period attributable to all Unencumbered Eligible
Properties owned or ground leased pursuant to an Eligible Ground Lease during
such period; provided, that in determining the Unencumbered NOI for any period
attributable to an Unencumbered Eligible Property that is owned by or ground
leased to a Controlled Joint Venture or a Controlled Joint Venture Subsidiary,
the Net Operating Income of such Unencumbered Eligible Property shall, for such
period, be deemed to be the Credit Party Pro Rata Share of such Net Operating
Income.

“Unencumbered Property Criteria” means, in order for any Property (for the
avoidance of doubt, including the Empire State Observatory, subject to the last
paragraph of this definition) to be included as an Unencumbered Eligible
Property it must meet and continue to satisfy each of the following criteria
(each such Property that meets such criteria being referred to as an
“Unencumbered Eligible Property”):

(a) The Property is primarily an office and/or retail property.

(b) The Property is Wholly-Owned in fee simple directly by, or is ground leased
pursuant to an Eligible Ground Lease directly to a Person that is organized in a
state within the United States of America or in the District of Columbia and is
(i) the Company, (ii) a Guarantor, (iii) following the Investment Grade Release,
a Wholly-Owned Subsidiary of the Company that is not a borrower or guarantor of,
or otherwise obligated in respect of, any Recourse Indebtedness unless it is a
Guarantor, (iv) a Controlled Joint Venture or (v) a Controlled Joint Venture
Subsidiary.

(c) Each Indirect Owner with respect to the Property must be a Wholly-Owned
Subsidiary of the Company that is organized in a state within the United States
of America or in the District of Columbia and either (i) be a Guarantor or
(ii) following the Investment Grade Release, is not a borrower or guarantor of,
or otherwise obligated in respect of, any Recourse Indebtedness unless it is a
Guarantor; provided, that if the Property is owned directly by a

 

23



--------------------------------------------------------------------------------

Controlled Joint Venture Subsidiary, the immediate parent of such Controlled
Joint Venture Subsidiary must be a Controlled Joint Venture.

(d) The Property must be located in a state within the United States of America
or in the District of Columbia.

(e) If such Property is owned directly by (or, if applicable, ground leased
pursuant to an Eligible Ground Lease directly to) a Wholly-Owned Subsidiary of
the Company, then the Company must own, directly or indirectly, one hundred
percent (100%) of the issued and outstanding Equity Interests of such
Subsidiary, free and clear of any Lien (including, without limitation, any
restriction contained in the organizational documents of any such Subsidiary
that limits the ability to create a Lien thereon as security for indebtedness)
other than Permitted Equity Encumbrances.

(f) If such Property is owned directly by (or, if applicable, ground leased
pursuant to an Eligible Ground Lease directly to) a Controlled Joint Venture or
Controlled Joint Venture Subsidiary, then all of the Equity Interests in such
Controlled Joint Venture owned by the applicable Joint Venture Partner(s) and,
if applicable, all of the Equity Interests in such Controlled Joint Venture
Subsidiary owned by the applicable Controlled Joint Venture, will be free and
clear of all Liens other than any Permitted Equity Encumbrances.

(g) The Property is not subject to any ground lease (other than an Eligible
Ground Lease), Lien or any restriction on the ability of the Company, any
Unencumbered Property Subsidiary, Controlled Joint Venture or Controlled Joint
Venture Subsidiary with respect to such Property to transfer or encumber such
property or income therefrom or proceeds thereof, other than Permitted Property
Encumbrances.

(h) The Property does not have any title, environmental, structural, or other
defects that would prevent the use of such Property in accordance with its
intended purpose and shall not be subject to any condemnation or similar
proceeding.

(i) No Unencumbered Property Subsidiary, Controlled Joint Venture or Controlled
Joint Venture Subsidiary with respect to such Property shall be subject to any
proceedings under any Debtor Relief Law.

(j) The Minimum Occupancy Condition is satisfied with respect to such Property;
provided, that such Property may be considered an Unencumbered Eligible Property
notwithstanding its failure to satisfy the Minimum Occupancy Condition, so long
as the failure to satisfy the Minimum Occupancy Condition is cured and ceases to
exist within forty-five (45) days following the occurrence thereof.

(k) No Unencumbered Property Subsidiary, Controlled Joint Venture or Controlled
Joint Venture Subsidiary with respect to such Property shall incur or otherwise
be liable for any Indebtedness other than (i) Nonrecourse Indebtedness,
(ii) Indebtedness under the Facility and (iii) if such Person is a Guarantor,
Recourse Indebtedness.

 

24



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained above or elsewhere, if at any
time the Empire State Building ceases to be an Unencumbered Eligible Property
for any reason, the Empire State Observatory shall also automatically cease to
be an Unencumbered Eligible Property at such time.

“Unencumbered Property Subsidiary” means each direct and indirect Wholly-Owned
Subsidiary of the Company that is the Direct Owner or an Indirect Owner of all
or a portion of an Unencumbered Eligible Property.

“Unencumbered Property Value” means, as of any date of determination, (a) with
respect to each Unencumbered Eligible Property other than the Empire State
Observatory, (i) if such Unencumbered Eligible Property has been owned or ground
leased pursuant to an Eligible Ground Lease for the period of four full fiscal
quarters most recently ended on or prior to such date of determination, an
amount equal to (x) the Adjusted Unencumbered NOI from such Unencumbered
Eligible Property for the then most recently ended fiscal quarter of the Parent,
multiplied by four, divided by (y) the Capitalization Rate with respect to such
Unencumbered Eligible Property and (ii) if such Unencumbered Eligible Property
has not been owned or ground leased pursuant to an Eligible Ground Lease for the
period of four full fiscal quarters most recently ended on or prior to such date
of determination, an amount equal to the acquisition cost of such Unencumbered
Eligible Property (provided that with respect to any such Unencumbered Eligible
Property that is owned by or ground leased to a Controlled Joint Venture or a
Controlled Joint Venture Subsidiary, only the Credit Party Pro Rata Share of
such acquisition cost shall be included in the calculation of Unencumbered Asset
Value) and (b) with respect to the Empire State Observatory (for so long it is
an Unencumbered Eligible Property), an amount equal to (i) the Adjusted
Unencumbered NOI from such Unencumbered Eligible Property for the period of four
full fiscal quarters most recently ended on or prior to such date of
determination, divided by (ii) the applicable Capitalization Rate.

“Unrestricted Cash” means, at any time, (a) the aggregate amount of cash and
Cash Equivalents of the Company and its Subsidiaries at such time that are not
subject to any pledge, Lien or control agreement (excluding statutory Liens in
favor of any depositary bank where such cash and Cash Equivalents are
maintained), minus (b) amounts included in the foregoing clause (a) that are
held by a Person other than the Company or any of its Subsidiaries as a deposit
or security for Contractual Obligations.

“Unsecured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that is not Secured Indebtedness.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“U.S. Economic Sanctions” is defined in Section 5.16(a).

“Wholly-Owned” means, with respect to the ownership by any Person of any
Property, that one hundred percent (100%) of the title to such Property is held
in fee directly or indirectly

 

25



--------------------------------------------------------------------------------

by, or one hundred percent (100%) of such Property is ground leased pursuant to
an Eligible Ground Lease directly or indirectly by, such Person.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the Equity
Interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.

 

26



--------------------------------------------------------------------------------

SCHEDULE 1-A

FORM OF SERIES A NOTE

EMPIRE STATE REALTY OP, L.P.

3.93% SERIES A SENIOR NOTE DUE MARCH 27, 2025

 

No. RA-[            ] [Date] $[            ] PPN 292102 A*1

FOR VALUE RECEIVED, the undersigned, EMPIRE STATE REALTY OP, L.P. (herein called
the “Company”), a limited partnership organized and existing under the laws of
the State of Delaware, hereby promises to pay to [                    ], or
registered assigns, the principal sum of [                    ] DOLLARS (or so
much thereof as shall not have been prepaid) on March 27, 2025 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 3.93% per annum from the
date hereof, payable quarterly, on the 27th day of March, June, September and
December in each year, commencing with the March 27, June 27, September 27 or
December 27 next succeeding the date hereof, and on the Maturity Date, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, (x) on any overdue payment of interest and (y) during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Make-Whole Amount, at a rate per annum from time to time equal to
the greater of (i) 5.93% or (ii) 2.0% over the rate of interest publicly
announced by JPMorgan Chase Bank, N.A. from time to time in New York, New York
as its “base” or “prime” rate, payable quarterly as aforesaid (or, at the option
of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
main office of JPMorgan Chase Bank in New York City, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Series A Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of March 27,
2015 (as from time to time amended, the “Note Purchase Agreement”), between the
Company, Empire State Realty Trust, Inc. and the respective Purchasers named
therein and is entitled to the benefits thereof. Each holder of this Note will
be deemed, by its acceptance hereof, to have (i) agreed to the confidentiality
provisions set forth in Section 20 of the Note Purchase Agreement and (ii) made
the representation set forth in Section 6.2 of the Note Purchase Agreement.
Unless otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.



--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

EMPIRE STATE REALTY OP, L.P. By:

 

Name: Title:

 

2



--------------------------------------------------------------------------------

SCHEDULE 1-B

FORM OF SERIES B NOTE

EMPIRE STATE REALTY OP, L.P.

4.09% SERIES B SENIOR NOTE DUE MARCH 27, 2027

 

No. RB-[            ] [Date] $[            ] PPN 292102 A@9

FOR VALUE RECEIVED, the undersigned, EMPIRE STATE REALTY OP, L.P. (herein called
the “Company”), a limited partnership organized and existing under the laws of
the State of Delaware, hereby promises to pay to [                    ], or
registered assigns, the principal sum of [                    ] DOLLARS (or so
much thereof as shall not have been prepaid) on March 27, 2027 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 4.09% per annum from the
date hereof, payable quarterly, on the 27th day of March, June, September and
December in each year, commencing with the March 27, June 27, September 27 or
December 27 next succeeding the date hereof, and on the Maturity Date, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, (x) on any overdue payment of interest and (y) during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Make-Whole Amount, at a rate per annum from time to time equal to
the greater of (i) 6.09% or (ii) 2.0% over the rate of interest publicly
announced by JPMorgan Chase Bank, N.A. from time to time in New York, New York
as its “base” or “prime” rate, payable quarterly as aforesaid (or, at the option
of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
main office of JPMorgan Chase Bank in New York City, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Series B Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of March 27,
2015 (as from time to time amended, the “Note Purchase Agreement”), between the
Company, Empire State Realty Trust, Inc. and the respective Purchasers named
therein and is entitled to the benefits thereof. Each holder of this Note will
be deemed, by its acceptance hereof, to have (i) agreed to the confidentiality
provisions set forth in Section 20 of the Note Purchase Agreement and (ii) made
the representation set forth in Section 6.2 of the Note Purchase Agreement.
Unless otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.



--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

EMPIRE STATE REALTY OP, L.P. By:

 

Name: Title:

 

2



--------------------------------------------------------------------------------

SCHEDULE 1-C

FORM OF SERIES C NOTE

EMPIRE STATE REALTY OP, L.P.

4.18% SERIES C SENIOR NOTE DUE MARCH 27, 2030

 

No. RC-[            ] [Date] $[            ] PPN 292102 A#7

FOR VALUE RECEIVED, the undersigned, EMPIRE STATE REALTY OP, L.P. (herein called
the “Company”), a limited partnership organized and existing under the laws of
the State of Delaware, hereby promises to pay to [                    ], or
registered assigns, the principal sum of [                    ] DOLLARS (or so
much thereof as shall not have been prepaid) on March 27, 2030 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 4.18% per annum from the
date hereof, payable quarterly, on the 27th day of March, June, September and
December in each year, commencing with the March 27, June 27, September 27 or
December 27 next succeeding the date hereof, and on the Maturity Date, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, (x) on any overdue payment of interest and (y) during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Make-Whole Amount, at a rate per annum from time to time equal to
the greater of (i) 6.18% or (ii) 2.0% over the rate of interest publicly
announced by JPMorgan Chase Bank, N.A. from time to time in New York, New York
as its “base” or “prime” rate, payable quarterly as aforesaid (or, at the option
of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
main office of JPMorgan Chase Bank in New York City, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Series C Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of March 27,
2015 (as from time to time amended, the “Note Purchase Agreement”), between the
Company, Empire State Realty Trust, Inc. and the respective Purchasers named
therein and is entitled to the benefits thereof. Each holder of this Note will
be deemed, by its acceptance hereof, to have (i) agreed to the confidentiality
provisions set forth in Section 20 of the Note Purchase Agreement and (ii) made
the representation set forth in Section 6.2 of the Note Purchase Agreement.
Unless otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.



--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

EMPIRE STATE REALTY OP, L.P. By:

 

Name: Title:

 

2



--------------------------------------------------------------------------------

SCHEDULE 2

UNENCUMBERED ELIGIBLE PROPERTY

Office Properties

1. Empire State Building, 350 Fifth Avenue, New York, NY 10118

2. Observatory at the Empire State Building, 350 Fifth Avenue, New York, NY
10118

3. 501 Seventh Avenue, New York, NY 10018

4. 250 West 57th Street, New York, NY 10019

5. 500 Mamaroneck Avenue, Harrison, NY 10528

Retail Properties

1. 69-97 Main Street, Westport, CT 06880

2. 103-107 Main Street, Westport, CT 06880



--------------------------------------------------------------------------------

SCHEDULE 4.4(a)

FORM OF OPINION OF SPECIAL COUNSEL

TO THE COMPANY

Matters To Be Covered in

Opinion of Special Counsel to the Company

1. Each of the Company and its Subsidiaries being duly incorporated, validly
existing and in good standing and having requisite corporate power and authority
to issue and sell the Notes and to execute and deliver the documents.

2. Each of the Company and its Subsidiaries being duly qualified and in good
standing as a foreign corporation in appropriate jurisdictions.

3. Due authorization and execution of the documents and such documents being
legal, valid, binding and enforceable.

4. No conflicts with charter documents, laws or other agreements.

5. All consents required to issue and sell the Notes and to execute and deliver
the documents having been obtained.

6. No litigation questioning validity of documents.

7. The Notes not requiring registration under the Securities Act of 1933, as
amended; no need to qualify an indenture under the Trust Indenture Act of 1939,
as amended.

8. No violation of Regulations T, U or X of the Federal Reserve Board.

9. Company not an “investment company”, or a company “controlled” by an
“investment company”, under the Investment Company Act of 1940, as amended.



--------------------------------------------------------------------------------

SCHEDULE 4.4(b)

FORM OF OPINION OF SPECIAL COUNSEL

TO THE PURCHASERS

Matters To Be Covered In Opinion

1. Each of the Transaction Documents constitutes the legal, valid and binding
obligation of each Credit Party which is a party thereto and is enforceable
against such Credit Party in accordance with its respective terms.

2. Under the circumstances contemplated by the Agreement, the offer and delivery
by the Company of the Notes to you today do not require registration under the
Securities Act of 1933, as amended, and the Company is not required to qualify
an indenture in respect of the Issuance of the Notes under the Trust Indenture
Act of 1939, as amended.

3. Assuming that the Company applies the proceeds of the Notes as provided in
the Agreement, the extension and obtaining of the credit represented by the
proceeds of the Notes as provided in the Agreement will comply (or while the
loan remains unsecured there is no need to comply) with the provisions of
Regulations U and X of the Board of Governors of the Federal Reserve System.

4. Each of the Chosen-Law Provisions is enforceable in accordance with New York
General Obligations Law section 5-1401, when applied by a New York state court
or a United States court sitting in New York and applying New York choice of law
principles except to the extent provided in Section 8-110 or Sections 9-301
through 9-307, inclusive, of the New York UCC.



--------------------------------------------------------------------------------

SCHEDULE 4.7

FORM OF GUARANTY AGREEMENT

See Attached



--------------------------------------------------------------------------------

Execution Version

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT, dated as of March 27, 2015 (this “Guaranty Agreement”),
is made by each of the undersigned (each a “Guarantor” and, together with each
of the other signatories hereto and any other entities from time to time parties
hereto pursuant to Section 14.1 hereof, the “Guarantors”) in favor of the
Purchasers (as defined below) and the other holders from time to time of the
Notes (as defined below). The Purchasers and such other holders are herein
collectively called the “holders” and individually a “holder.”

PRELIMINARY STATEMENTS:

I. Empire State Realty OP, L.P., a Delaware limited partnership (the “Company”),
and Empire State Realty Trust, Inc., a Maryland corporation (“Parent”), are
entering into a Note Purchase Agreement dated as of the date hereof (as amended,
modified, supplemented or restated from time to time, the “Note Agreement”) with
the Persons listed in Schedule B attached thereto (the “Purchasers”)
simultaneously with the delivery of this Guaranty Agreement. Capitalized terms
used herein have the meanings specified in the Note Agreement unless otherwise
defined herein.

II. Pursuant to the Note Agreement, the Company proposes to issue and sell
(a) $100,000,000 in aggregate principal amount of its 3.93% Series A Senior
Notes due March 27, 2025 (as amended, modified, supplemented or restated from
time to time, the “Series A Notes”), (b) $125,000,000 in aggregate principal
amount of its 4.09% Series B Senior Notes due March 27, 2027 (as amended,
modified, supplemented or restated from time to time, the “Series B Notes”) and
(c) $125,000,000 in aggregate principal amount of its 4.18% Series C Senior
Notes due March 27, 2030 (as amended, modified, supplemented or restated from
time to time, the “Series C Notes” and together with the Series A Notes and the
Series B Notes, collectively, the “Initial Notes”). The Initial Notes and any
other Notes that may from time to time be issued pursuant to the Note Agreement
(including any notes issued in substitution for any of the Notes) are herein
collectively called the “Notes” and individually a “Note”.

III. It is a condition to the agreement of the Purchasers to purchase the Notes
that this Guaranty Agreement shall have been executed and delivered by each
Guarantor and shall be in full force and effect.

IV. Each Guarantor will receive direct and indirect benefits from the financing
arrangements contemplated by the Note Agreement. The board of directors, board
of managers or other similar governing body of each Guarantor has determined
that the incurrence of such obligations is in the best interests of such
Guarantor.

NOW THEREFORE, in order to induce, and in consideration of, the execution and
delivery of the Note Agreement and the purchase of the Notes by each of the



--------------------------------------------------------------------------------

Purchasers, each Guarantor hereby covenants and agrees with, and represents and
warrants to each of the holders as follows:

SECTION 1. GUARANTY.

Each Guarantor hereby irrevocably, unconditionally and jointly and severally
with the other Guarantors guarantees to each holder, the due and punctual
payment in full of (a) the principal of, Make-Whole Amount, if any, and interest
on (including, without limitation, interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), and any other amounts due under, the
Notes when and as the same shall become due and payable (whether at stated
maturity or by required or optional prepayment or by acceleration or otherwise)
and (b) any other sums which may become due under the terms and provisions of
the Notes, the Note Agreement or any other document, instrument or agreement
executed in connection therewith (all such obligations described in clauses
(a) and (b) above are herein called the “Guaranteed Obligations”). The guaranty
in the preceding sentence is an absolute, present and continuing guaranty of
payment and not of collectibility and is in no way conditional or contingent
upon any attempt to collect from the Company or any other guarantor of the Notes
(including, without limitation, any other Guarantor hereunder) or upon any other
action, occurrence or circumstance whatsoever. In the event that the Company
shall fail so to pay any of such Guaranteed Obligations, each Guarantor agrees
to pay the same when due to the holders entitled thereto, without demand,
presentment, protest or notice of any kind, in lawful money of the United States
of America, pursuant to the requirements for payment specified in the Notes and
the Note Agreement. Each default in payment of any of the Guaranteed Obligations
shall give rise to a separate cause of action hereunder and separate suits may
be brought hereunder as each cause of action arises. Each Guarantor agrees that
the Notes issued in connection with the Note Agreement may (but need not) make
reference to this Guaranty Agreement.

Each Guarantor agrees to pay and to indemnify and save each holder harmless from
and against any damage, loss, cost or expense (including attorneys’ fees) which
such holder may incur or be subject to as a consequence, direct or indirect, of
(x) any breach by such Guarantor, by any other Guarantor or by the Company of
any warranty, covenant, term or condition in, or the occurrence of any default
under, this Guaranty Agreement, the Notes, the Note Agreement or any other
instrument referred to therein, together with all expenses resulting from the
compromise or defense of any claims or liabilities arising as a result of any
such breach or default, (y) any legal action commenced to challenge the validity
or enforceability of this Guaranty Agreement, the Notes, the Note Agreement or
any other document, instrument or agreement executed in connection therewith
(collectively, the “Financing Documents”) and (z) enforcing or defending (or
determining whether or how to enforce or defend) the provisions of this Guaranty
Agreement.

Each Guarantor hereby acknowledges and agrees that such Guarantor’s liability
hereunder is joint and several with the other Guarantors and any other Person(s)
who may



--------------------------------------------------------------------------------

guarantee the obligations and Indebtedness under and in respect of the Notes and
the Note Agreement.

Notwithstanding the foregoing provisions or any other provision of this Guaranty
Agreement, the Purchasers (on behalf of themselves and their successors and
assigns) and each Guarantor hereby agree that if at any time the Guaranteed
Obligations exceed the Maximum Guaranteed Amount determined as of such time with
regard to such Guarantor, then this Guaranty Agreement shall be automatically
amended to reduce the Guaranteed Obligations to the Maximum Guaranteed Amount.
Such amendment shall not require the written consent of any Guarantor or any
holder and shall be deemed to have been automatically consented to by each
Guarantor and each holder. Each Guarantor agrees that the Guaranteed Obligations
may at any time exceed the Maximum Guaranteed Amount without affecting or
impairing the obligation of such Guarantor. “Maximum Guaranteed Amount” means as
of the date of determination with respect to a Guarantor, the lesser of (a) the
amount of the Guaranteed Obligations outstanding on such date and (b) the
maximum amount that would not render such Guarantor’s liability under this
Guaranty Agreement subject to avoidance under Section 548 of the United States
Bankruptcy Code (or any successor provision) or any comparable provision of
applicable state law.

SECTION 2. OBLIGATIONS ABSOLUTE.

The obligations of each Guarantor hereunder shall be primary, absolute,
irrevocable and unconditional, irrespective of the validity or enforceability of
the Notes, the Note Agreement or any other Financing Document, shall not be
subject to any counterclaim, setoff, deduction or defense based upon any claim
such Guarantor may have against the Company or any holder or otherwise, and
shall remain in full force and effect without regard to, and shall not be
released, discharged or in any way affected by, any circumstance or condition
whatsoever (whether or not such Guarantor shall have any knowledge or notice
thereof), including, without limitation: (a) any amendment to, modification of,
supplement to or restatement of the Notes, the Note Agreement or any other
Financing Document (it being agreed that the obligations of each Guarantor
hereunder shall apply to the Notes, the Note Agreement or any such other
Financing Document as so amended, modified, supplemented or restated) or any
assignment or transfer of any thereof or of any interest therein, or any
furnishing, acceptance or release of any security for the Notes or the guarantee
by, or the addition, substitution or release of, any other Guarantor or any
other entity or other Person primarily or secondarily liable in respect of the
Guaranteed Obligations; (b) any waiver, consent, extension, indulgence or other
action or inaction under or in respect of the Notes, the Note Agreement or any
other Financing Document; (c) any bankruptcy, insolvency, arrangement,
reorganization, readjustment, composition, liquidation or similar proceeding
with respect to the Company or its property; (d) any merger, amalgamation or
consolidation of any Guarantor or of the Company into or with any other Person
or any sale, lease or transfer of any or all of the assets of any Guarantor or
of the Company to any Person; (e) any failure on the part of the Company for any
reason to comply with or perform any of the terms of any other agreement with
any Guarantor; (f) any failure on the part of any holder to obtain,



--------------------------------------------------------------------------------

maintain, register or otherwise perfect any security; or (g) any other event or
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor (whether or not similar to the foregoing), and in any
event however material or prejudicial it may be to any Guarantor or to any
subrogation, contribution or reimbursement rights any Guarantor may otherwise
have. Each Guarantor covenants that its obligations hereunder will not be
discharged except by indefeasible payment in full in cash of all of the
Guaranteed Obligations and all other obligations hereunder.

SECTION 3. WAIVER.

Each Guarantor unconditionally waives to the fullest extent permitted by law,
(a) notice of acceptance hereof, of any action taken or omitted in reliance
hereon and of any default by the Company in the payment of any amounts due under
the Notes, the Note Agreement or any other Financing Document, and of any of the
matters referred to in Section 2 hereof, (b) all notices which may be required
by statute, rule of law or otherwise to preserve any of the rights of any holder
against such Guarantor, including, without limitation, presentment to or demand
for payment from the Company or any Guarantor with respect to any Note, notice
to the Company or to any Guarantor of default or protest for nonpayment or
dishonor and the filing of claims with a court in the event of the bankruptcy of
the Company, (c) any right to require any holder to enforce, assert or exercise
any right, power or remedy including, without limitation, any right, power or
remedy conferred in the Note Agreement, the Notes or any other Financing
Document, (d) any requirement for diligence on the part of any holder and
(e) any other act or omission or thing or delay in doing any other act or thing
which might in any manner or to any extent vary the risk of such Guarantor or
otherwise operate as a discharge of such Guarantor or in any manner lessen the
obligations of such Guarantor hereunder. The waivers of the Guarantors set forth
in this Section 3 shall be continuing and irrevocable in nature and shall apply
with respect to all Guaranteed Obligations, whether now existing or hereafter
arising.

SECTION 4. OBLIGATIONS UNIMPAIRED.

Each Guarantor authorizes the holders, without notice or demand to such
Guarantor or any other Guarantor and without affecting its obligations
hereunder, from time to time: (a) to renew, compromise, extend, accelerate or
otherwise change the time for payment of, all or any part of the Notes or any
obligations under the Note Agreement or any other Financing Document; (b) to
change any of the representations, covenants, events of default or any other
terms or conditions of or pertaining to the Notes, the Note Agreement or any
other Financing Document, including, without limitation, decreases or increases
in amounts of principal, rates of interest, the Make-Whole Amount or any other
obligation; (c) to take and hold security for the payment of the Notes or any
other obligations under the Note Agreement or any other Financing Document, for
the performance of this Guaranty Agreement or otherwise for the Indebtedness
guaranteed hereby and to exchange, enforce, waive, subordinate and release any
such security; (d) to apply any such security and to direct the order or manner
of sale thereof as the holders in their sole discretion may determine; (e) to
obtain additional or substitute endorsers or



--------------------------------------------------------------------------------

guarantors or release any other Guarantor or any other Person or entity
primarily or secondarily liable in respect of the Guaranteed Obligations; (f) to
exercise or refrain from exercising any rights against the Company, any
Guarantor or any other Person; and (g) to apply any sums, by whomsoever paid or
however realized, to the payment of the Guaranteed Obligations and all other
obligations owed hereunder. The holders shall have no obligation to proceed
against any additional or substitute endorsers or guarantors or to pursue or
exhaust any security provided by the Company, such Guarantor or any other
Guarantor or any other Person or to pursue any other remedy available to the
holders.

If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Company, any Guarantor or any other guarantors of a case or
proceeding under a bankruptcy or insolvency law, such Guarantor agrees that, for
purposes of this Guaranty Agreement and its obligations hereunder, the maturity
of such principal amount shall be deemed to have been accelerated with the same
effect as if the holder thereof had accelerated the same in accordance with the
terms of the Note Agreement, and such Guarantor shall forthwith pay such
accelerated Guaranteed Obligations.

SECTION 5. SUBROGATION AND SUBORDINATION.

(a) Each Guarantor will not exercise any rights which it may have acquired by
way of subrogation under this Guaranty Agreement, by any payment made hereunder
or otherwise, or accept any payment on account of such subrogation rights, or
any rights of reimbursement, contribution or indemnity or any rights or recourse
to any security for the Notes or this Guaranty Agreement unless and until all of
the Guaranteed Obligations shall have been indefeasibly paid in full in cash.

(b) Each Guarantor hereby subordinates the payment of all Indebtedness and other
obligations of the Company or any other guarantor of the Guaranteed Obligations
owing to such Guarantor, whether now existing or hereafter arising, including,
without limitation, all rights and claims described in clause (a) of this
Section 5, to the indefeasible payment in full in cash of all of the Guaranteed
Obligations. If the Required Holders so request, any such Indebtedness or other
obligations shall be enforced and performance received by such Guarantor as
trustee for the holders and the proceeds thereof shall be paid over to the
holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of any Guarantor under this Guaranty
Agreement.

(c) If any amount or other payment is made to or accepted by any Guarantor in
violation of any of the preceding clauses (a) and (b) of this Section 5, such
amount shall be deemed to have been paid to such Guarantor for the benefit of,
and held in trust for the benefit of, the holders and shall be paid over to the
holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed



--------------------------------------------------------------------------------

Obligations, whether matured or unmatured, as may be directed by the Required
Holders, but without reducing or affecting in any manner the liability of such
Guarantor under this Guaranty Agreement.

(d) Each Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Note Agreement and
that its agreements set forth in this Guaranty Agreement (including this
Section 5) are knowingly made in contemplation of such benefits.

(e) Each Guarantor hereby agrees that, to the extent that a Guarantor shall have
paid an amount hereunder to any holder that is greater than the net value of the
benefits received, directly or indirectly, by such paying Guarantor as a result
of the issuance and sale of the Notes (such net value, its “Proportionate
Share”), such paying Guarantor shall, subject to Section 5(a) and 5(b), be
entitled to contribution from any Guarantor that has not paid its Proportionate
Share of the Guaranteed Obligations. Any amount payable as a contribution under
this Section 5(e) shall be determined as of the date on which the related
payment is made by such Guarantor seeking contribution and each Guarantor
acknowledges that the right to contribution hereunder shall constitute an asset
of such Guarantor to which such contribution is owed. Notwithstanding the
foregoing, the provisions of this Section 5(e) shall in no respect limit the
obligations and liabilities of any Guarantor to the holders of the Notes
hereunder or under the Notes, the Note Agreement or any other Financing
Document, and each Guarantor shall remain jointly and severally liable for the
full payment and performance of the Guaranteed Obligations.

SECTION 6. REINSTATEMENT OF GUARANTY.

This Guaranty Agreement shall continue to be effective, or be reinstated, as the
case may be, if and to the extent at any time payment, in whole or in part, of
any of the sums due to any holder on account of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by a holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any other guarantors, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or any other guarantors or any part of its or their property, or
otherwise, all as though such payments had not been made.

SECTION 7. RANK OF GUARANTY.

Each Guarantor will ensure that its payment obligations under this Guaranty
Agreement will at all times rank at least pari passu, without preference or
priority, with all other unsecured and unsubordinated Indebtedness of such
Guarantor now or hereafter existing.

SECTION 8. COVENANTS OF EACH GUARANTOR.



--------------------------------------------------------------------------------

Each Guarantor hereby covenants and agrees that, so long as any part of the
Guaranteed Obligations shall remain outstanding, such Guarantor will perform and
observe, and cause each of its Subsidiaries to perform and observe, all of the
terms, covenants and agreements set forth in the Note Agreement on its or their
part to be performed or observed or that Parent or the Company has agreed to
cause such Guarantor or such Subsidiaries to perform or observe.

SECTION 9. REPRESENTATIONS AND WARRANTIES OF EACH GUARANTOR.

Each Guarantor represents and warrants to each holder that each of the
representations and warranties contained in the Note Agreement and applicable to
such Guarantor are true and correct with respect to such Guarantor.

SECTION 10. TERM OF GUARANTY AGREEMENT.

This Guaranty Agreement and all guarantees, covenants and agreements of the
Guarantors contained herein shall continue in full force and effect and shall
not be discharged until such time as all of the Guaranteed Obligations and all
other obligations hereunder shall be indefeasibly paid in full in cash and shall
be subject to reinstatement pursuant to Section 6; provided that a Guarantor may
be discharged from all of its obligations and liabilities hereunder and shall be
automatically released from its obligations hereunder without the need for the
execution or delivery of any other document by the holders of the Notes to the
extent provided by Section 9.7(b) of the Note Agreement.

SECTION 11. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Guaranty Agreement and may be relied upon by any subsequent
holder, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder. All statements contained in any certificate or
other instrument delivered by or on behalf of a Guarantor pursuant to this
Guaranty Agreement shall be deemed representations and warranties of such
Guarantor under this Guaranty Agreement. Subject to the preceding sentence, this
Guaranty Agreement embodies the entire agreement and understanding between each
holder and the Guarantors and supersedes all prior agreements and understandings
relating to the subject matter hereof.

SECTION 12. AMENDMENT AND WAIVER.

SECTION 12.1. REQUIREMENTS. Except as otherwise provided in the fourth paragraph
of Section 1 of this Guaranty Agreement, this Guaranty Agreement may be amended,
and the observance of any term hereof may be waived (either retroactively or
prospectively), with (and only with) the written consent of each Guarantor and
the Required Holders, except that no amendment or waiver (a) of any of the first
three



--------------------------------------------------------------------------------

paragraphs of Section 1 or any of the provisions of Section 2, 3, 4, 5, 6, 7, 10
or 12 hereof, or any defined term (as it is used therein), or (b) which results
in the limitation of the liability of any Guarantor hereunder (except to the
extent provided in the fourth paragraph of Section 1 of this Guaranty Agreement)
will be effective as to any holder unless consented to by such holder in
writing.

SECTION 12.2. SOLICITATION OF HOLDERS OF NOTES.

(a) Solicitation. Each Guarantor will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof. Each Guarantor will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this
Section 12.2 to each holder promptly following the date on which it is executed
and delivered by, or receives the consent or approval of, the requisite holders
of Notes.

(b) Payment. The Guarantors will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder as consideration for or as an inducement to the entering into by any
holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each holder even if such holder did not consent to such waiver or
amendment.

(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 12 by a holder that has transferred or has agreed to transfer its Notes
to (i) the Company, (ii) Parent, (iii) any Subsidiary or any Affiliate
(including any Guarantor) of the Company or Parent or (iv) any other Person in
connection with, or in anticipation of, a tender offer for or merger with the
Company, Parent and/or any of their respective Subsidiaries, in connection with
such consent shall be void and of no force or effect except solely as to such
holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of all other holders of Notes that were acquired
under the same or similar conditions) shall be void and of no force or effect
except solely as to such holder.

SECTION 12.3. BINDING EFFECT. Any amendment or waiver consented to as provided
in this Section 12 applies equally to all holders and is binding upon them and
upon each future holder and upon each Guarantor without regard to whether any
Note has been marked to indicate such amendment or waiver. No such amendment or
waiver will extend to or affect any obligation, covenant or agreement not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between a Guarantor and the holder nor any delay in exercising any
rights hereunder or under any



--------------------------------------------------------------------------------

Note shall operate as a waiver of any rights of any holder. As used herein, the
term “this Guaranty Agreement” and references thereto shall mean this Guaranty
Agreement as it may be amended, modified, supplemented or restated from time to
time.

SECTION 12.4. NOTES HELD BY COMPANY, ETC. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Guaranty Agreement, or have directed the
taking of any action provided herein to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by any Guarantor, the
Company or any of their respective Affiliates shall be deemed not to be
outstanding.

SECTION 13. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

(a) if to any Guarantor, to the following address:

c/o Empire State Realty Trust, Inc.

One Grand Central Place

60 East 42nd Street, 26th Fl.

New York, New York 10165

Attention: David A. Karp, Executive Vice President, Chief Financial Officer and
Treasurer

Telephone: (212) 850-2777

Fax: (212) 983-1385

Email: dkarp@empirestaterealtytrust.com

with a copy to:

One Grand Central Place

60 East 42nd Street, 26th Fl.

New York, New York 10165

Attention: Thomas N. Keltner, Jr., Executive Vice President, General Counsel and
Secretary

Telephone: (212) 850-2680

Fax: (212) 986-8795

Email: tkeltner@empirestaterealtytrust.com

, or such other address as such Guarantor shall have specified to the holders in
writing, or



--------------------------------------------------------------------------------

(b) if to any holder, to such holder at the addresses specified for such
communications set forth in Schedule B to the Note Agreement, or such other
address as such holder shall have specified to the Guarantors in writing.

SECTION 14. MISCELLANEOUS.

SECTION 14.1. SUCCESSORS AND ASSIGNS; JOINDER. All covenants and other
agreements contained in this Guaranty Agreement by or on behalf of any of the
parties hereto bind and inure to the benefit of their respective successors and
assigns whether so expressed or not. It is agreed and understood that any Person
may become a Guarantor hereunder by executing a Joinder Agreement substantially
in the form of Exhibit A attached hereto and delivering the same to the Holders.
Any such Person shall thereafter be a “Guarantor” for all purposes under this
Guaranty Agreement.

SECTION 14.2. SEVERABILITY. Any provision of this Guaranty Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by
law), not invalidate or render unenforceable such provision in any other
jurisdiction.

SECTION 14.3. CONSTRUCTION. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such express contrary provision) be deemed to excuse compliance with any
other covenant. Whether any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.

The section and subsection headings in this Guaranty Agreement are for
convenience of reference only and shall neither be deemed to be a part of this
Guaranty Agreement nor modify, define, expand or limit any of the terms or
provisions hereof. All references herein to numbered sections, unless otherwise
indicated, are to sections of this Guaranty Agreement. Words and definitions in
the singular shall be read and construed as though in the plural and vice versa,
and words in the masculine, neuter or feminine gender shall be read and
construed as though in either of the other genders where the context so
requires.

SECTION 14.4. FURTHER ASSURANCES. Each Guarantor agrees to execute and deliver
all such documents, instruments and agreements and take all such action as the
Required Holders may from time to time reasonably request in order to effectuate
fully the purposes of this Guaranty Agreement.

SECTION 14.5. GOVERNING LAW. This Guaranty Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York, excluding choice-of-law principles of the law
of such State



--------------------------------------------------------------------------------

that would permit the application of the laws of a jurisdiction other than such
State.

SECTION 14.6. JURISDICTION AND PROCESS; WAIVER OF JURY TRIAL.

(a) Each Guarantor irrevocably submits to the non-exclusive jurisdiction of any
New York State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to this
Guaranty Agreement. To the fullest extent permitted by applicable law, each
Guarantor irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b) Each Guarantor consents to process being served by or on behalf of any
holder in any suit, action or proceeding of the nature referred to in
Section 14.6(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 13 or at such other address
of which such holder shall then have been notified pursuant to Section 13. Each
Guarantor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c) Nothing in this Section 14.6 shall affect the right of any holder to serve
process in any manner permitted by law, or limit any right that the holders may
have to bring proceedings against any Guarantor in the courts of any appropriate
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.

(d) THE GUARANTORS AND THE HOLDERS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION
BROUGHT ON OR WITH RESPECT TO THIS GUARANTY AGREEMENT OR OTHER DOCUMENT EXECUTED
IN CONNECTION HEREWITH.

SECTION 14.6. ELECTRONIC SIGNATURE.

Delivery by a Guarantor of an executed counterpart of a signature page to this
Guaranty Agreement by facsimile transmission or electronic mail shall be
effective as delivery of a manually executed counterpart of this Guaranty
Agreement.

[Intentionally Left Blank - Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty Agreement to be duly
executed and delivered as of the date and year first above written.

 

Notice Address for each Guarantor: ESRT EMPIRE STATE BUILDING G-PARENT, L.L.C.
c/o Empire State Realty Trust, Inc. ESRT EMPIRE STATE BUILDING PARENT, L.L.C.
One Grand Central Place ESRT EMPIRE STATE BUILDING, L.L.C. 60 East 42nd Street,
26th Fl. ESRT OBSERVATORY TRS, L.L.C. New York, New York 10165 ESRT 501 SEVENTH
AVENUE, L.L.C. Attention: ESRT 250 WEST 57TH ST., L.L.C. David A. Karp,
Executive Vice President, Chief Financial Officer and Treasurer

ESRT 500 MAMARONECK AVENUE, L.L.C.

ESRT 69-97 MAIN ST., L.L.C.

Telephone: (212) 850-2777 ESRT 103-107 MAIN ST., L.L.C. Fax: (212) 983-1385
Email: dkarp@empirestaterealtytrust.com By:

 

with a copy to: Name: David A. Karp Title: Executive Vice President, Chief
Financial Officer and Treasurer One Grand Central Place 60 East 42nd Street,
26th Fl. New York, New York 10165 Attention: Thomas N. Keltner, Jr., Executive
Vice President, General Counsel and Secretary Telephone: (212) 850-2680 Fax:
(212) 986-8795

Email:

tkeltner@empirestaterealtytrust.com



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Joinder Agreement”), dated as of [            ,
20    ] is made by [                    ], a [                    ] (the
“Additional Guarantor”), in favor of the holders from time to time of the Notes
issued pursuant to the Note Agreement described below.

PRELIMINARY STATEMENTS:

I. Pursuant to the Note Purchase Agreement dated as of March 27, 2015 (as
amended, modified, supplemented or restated from time to time, the “Note
Agreement”), by and among Empire State Realty OP, L.P., a Delaware limited
partnership (the “Company”), and Empire State Realty Trust, Inc., a Maryland
corporation (the “Parent”), and the Persons listed on the signature pages
thereto (the “Purchasers”), the Company has issued and sold (a) $100,000,000 in
aggregate principal amount of its 3.93% Series A Senior Notes due March 27, 2025
(as amended, modified, supplemented or restated from time to time, the “Series A
Notes”), (b) $125,000,000 in aggregate principal amount of its 4.09% Series B
Senior Notes due March 27, 2027 (as amended, modified, supplemented or restated
from time to time, the “Series B Notes”) and (c) $125,000,000 in aggregate
principal amount of its 4.18% Series C Senior Notes due March 27, 2030 (as
amended, modified, supplemented or restated from time to time, the “Series C
Notes” and together with the Series A Notes and the Series B Notes,
collectively, the “Initial Notes”). The Initial Notes and any other Notes that
may from time to time be issued pursuant to the Note Agreement (including any
notes issued in substitution for any of the Notes) are herein collectively
called the “Notes” and individually a “Note”.

II. The Company is required pursuant to the Note Agreement to cause the
Additional Guarantor to deliver this Joinder Agreement in order to cause the
Additional Guarantor to become a Guarantor under the Guaranty Agreement dated as
of March 27, 2015 executed by [the Parent and] certain Subsidiaries of the
Parent (together with each entity that from time to time becomes a party thereto
by executing a Joinder Agreement pursuant to Section 14.1 thereof, collectively,
the “Guarantors”) in favor of each holder from time to time of any of the Notes
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty Agreement”).

III. The Additional Guarantor has received and will receive substantial direct
and indirect benefits from the Company’s compliance with the terms and
conditions of the Note Agreement and the Notes issued thereunder.

IV. Capitalized terms used and not otherwise defined herein have the definitions
set forth in the Note Agreement.

NOW THEREFORE, in consideration of the funds advanced to the Company by the
Purchasers under the Note Agreement and to enable the Company to comply with the
terms of the Note



--------------------------------------------------------------------------------

Agreement, the Additional Guarantor hereby covenants, represents and warrants to
the holders as follows:

The Additional Guarantor hereby becomes a Guarantor (as defined in the Guaranty
Agreement) for all purposes of the Guaranty Agreement as if it had been an
original signatory thereunder. Without limiting the foregoing, the Additional
Guarantor hereby (a) jointly and severally with the other Guarantors under the
Guaranty Agreement and any other Person(s) who may guarantee the obligations and
Indebtedness under and in respect of the Notes and the Note Agreement from time
to time, guarantees to the holders from time to time of the Notes the prompt
payment in full when due (whether at stated maturity, by acceleration or
otherwise) and the full and prompt performance and observance of all Guaranteed
Obligations (as defined in Section 1 of the Guaranty Agreement) in the same
manner and to the same extent as is provided in the Guaranty Agreement,
(b) accepts and agrees to perform and observe all of the covenants set forth
therein, (c) waives the rights set forth in Section 3 of the Guaranty Agreement,
(d) agrees to perform and observe the covenants contained in Section 8 of the
Guaranty Agreement, (e) makes the representations and warranties set forth in
Section 9 of the Guaranty Agreement and (f) waives the rights, submits to
jurisdiction, and waives service of process as described in Section 14.6 of the
Guaranty Agreement.

Notice of acceptance of this Joinder Agreement and of the Guaranty Agreement, as
supplemented hereby, is hereby waived by the Additional Guarantor.

The address for notices and other communications to be delivered to the
Additional Guarantor pursuant to Section 13 of the Guaranty Agreement is set
forth below.

This Joinder Agreement shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the law of the State of New
York, excluding choice-of-law principles of the law of such State that would
permit the application of the laws of a jurisdiction other than such State.

Delivery of an executed counterpart of a signature page to this Joinder
Agreement by facsimile transmission or electronic mail shall be effective as
delivery of a manually executed counterpart of this Joinder Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Guarantor has caused this Joinder Agreement
to be duly executed and delivered as of the date and year first above written.

 

[NAME OF GUARANTOR] By:

 

Name: Title: Notice Address for such Guarantor

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 5.3

DISCLOSURE MATERIALS

None.



--------------------------------------------------------------------------------

SCHEDULE 5.4

SUBSIDIARIES; EQUITY INTERESTS

(a) Empire State Realty Trust, Inc. Subsidiaries:

 

Name

  

Jurisdiction of

Organization

  

Type

  

Ownership

  

Subsidiary

Guarantor

Empire State Realty OP, L.P.    Delaware    Limited Partnership    40% Empire
State Realty Trust, Inc. (as general partner) and 60% limited partners    No
ESRT Empire State Building G-Parent, L.L.C.    Delaware    Limited Liability
Company    100% Empire State Realty OP, L.P.    Yes ESRT Empire State Building
Parent, L.L.C.    Delaware    Limited Liability Company    100% ESRT Empire
State Building G-Parent, L.L.C.    Yes ESRT Empire State Building, L.L.C.   
Delaware    Limited Liability Company    100% ESRT Empire State Building Parent,
L.L.C.    Yes ESRT One Grand Central Place G- Parent, L.L.C.    Delaware   
Limited Liability Company    100% Empire State Realty OP, L.P.    No ESRT One
Grand Central Place Parent, L.L.C.    Delaware    Limited Liability Company   
100% ESRT One Grand Central Place G- Parent, L.L.C.    No ESRT One Grand Central
Place, L.L.C.    Delaware    Limited Liability Company    100% ESRT One Grand
Central Place Parent, L.L.C.    No ESRT Springing Member One, L.L.C.    Delaware
   Limited Liability Company    100% Empire State Realty OP, L.P.    No ESRT
Springing Member Two, L.L.C.    Delaware    Limited Liability Company    100%
Empire State Realty OP, L.P.    No ESRT 501 Seventh Avenue, L.L.C.    Delaware
   Limited Liability Company    100% Empire State Realty OP, L.P.    No ESRT 250
West 57th St., L.L.C.    Delaware    Limited Liability Company    100% Empire
State Realty OP, L.P.    Yes

ESRT 1333

Broadway, L.L.C.

   Delaware    Limited Liability Company    100% Empire State Realty OP, L.P.   
No

ESRT 1350

Broadway, L.L.C.

   Delaware    Limited Liability Company    100% Empire State Realty OP, L.P.   
No

ESRT 1359

Broadway, L.L.C.

   Delaware    Limited Liability Company    100% Empire State Realty OP, L.P.   
No



--------------------------------------------------------------------------------

Name

  

Jurisdiction of

Organization

  

Type

  

Ownership

  

Subsidiary

Guarantor

ESRT 10 Union Square, L.L.C.    Delaware    Limited Liability Company    100%
Empire State Realty OP, L.P.    No ESRT 1542 Third Avenue, L.L.C.    Delaware   
Limited Liability Company    100% Empire State Realty OP, L.P.    No ESRT East
West Manhattan Retail, L.L.C.    Delaware    Limited Liability Company    100%
Empire State Realty OP, L.P.    No ESRT 10 BK St., L.L.C.    Delaware    Limited
Liability Company    100% Empire State Realty OP, L.P.    No

ESRT 500

Mamaroneck Avenue, L.L.C.

   Delaware    Limited Liability Company    100% Empire State Realty OP, L.P.   
Yes ESRT Metro Center, L.L.C.    Delaware    Limited Liability Company    100%
Empire State Realty OP, L.P.    No ESRT Metro Tower, L.L.C.    Delaware   
Limited Liability Company    100% Empire State Realty OP, L.P.    No ESRT 69-97
Main St., L.L.C.    Delaware    Limited Liability Company    100% Empire State
Realty OP, L.P.    Yes ESRT 103-107 Main St., L.L.C.    Delaware    Limited
Liability Company    100% Empire State Realty OP, L.P.    Yes ESRT MerrittView,
L.L.C.    Delaware    Limited Liability Company    100% Empire State Realty OP,
L.P.    No ESRT First Stamford Place Investor, L.L.C.    Delaware    Limited
Liability Company    100% Empire State Realty OP, L.P.    No ESRT First Stamford
Place SPE, L.L.C.    Delaware    Limited Liability Company    100% ESRT First
Stamford Place Investor, L.L.C.    No ESRT 1400 Broadway GP, L.L.C.    Delaware
   Limited Liability Company    100% Empire State Realty OP, L.P.    No ESRT
1400 Broadway, L.P.    Delaware    Limited Partnership    99% Empire State
Realty OP, L.P. (as limited partner); 1% ESRT 1400 Broadway GP, L.L.C. (as
general partner)    No ESRT 112 West 34th Street G.P., L.L.C.    Delaware   
Limited Liability Company    100% Empire State Realty OP, L.P.    No ESRT 112
West 34th Street, L.P.    Delaware    Limited Partnership    99% Empire State
Realty OP, L.P. (as limited partner); 1% ESRT 112 West 34th Street G.P., L.L.C.
(as general partner)    No ESRT Management, L.L.C.    Delaware    Limited
Liability Company    100% Empire State Realty OP, L.P.    No ESRT MH Holdings,
L.L.C.    New York    Limited Liability Company    100% ESRT Management, L.L.C.
   No Malkin Properties, L.L.C.    New York    Limited Liability Company    100%
ESRT Management, L.L.C.    No



--------------------------------------------------------------------------------

Name

  

Jurisdiction of

Organization

  

Type

  

Ownership

  

Subsidiary

Guarantor

Malkin Properties of New York, L.L.C.    New York    Limited Liability Company
   100% ESRT Management, L.L.C.    No ESRT Construction, L.L.C.    Delaware   
Limited Liability Company    100% Empire State Realty OP, L.P.    No ESRT
Captive Insurance Company, L.L.C.    Vermont    Limited Liability Company   
Empire State Realty OP, L.P.    No ESRT Observatory TRS, L.L.C.    New York   
Limited Liability Company    Empire State Realty OP, L.P.    Yes ESRT Holdings
TRS, L.L.C.    Delaware    Limited Liability Company    Empire State Realty OP,
L.P.    No ESRT Management TRS, L.L.C.    Delaware    Limited Liability Company
   ESRT Holdings TRS, L.L.C.    No ESRT Construction TRS, L.L.C.    Delaware   
Limited Liability Company    ESRT Holdings TRS, L.L.C.    No ESRT Cleaning TRS,
L.L.C.    Delaware    Limited Liability Company    ESRT Holdings TRS, L.L.C.   
No ESRT Dining and Fitness TRS, L.L.C.    Delaware    Limited Liability Company
   ESRT Holdings TRS, L.L.C.    No ESRT ESB Restaurant TRS, L.L.C.    Delaware
   Limited Liability Company    ESRT Holdings TRS, L.L.C.    No ESRT ESB Fitness
TRS, L.L.C.    Delaware    Limited Liability Company    ESRT Holdings TRS,
L.L.C.    No

Empire State Realty Trust, Inc. Affiliates, other than Subsidiaries:

None

Empire State Realty Trust, Inc. Directors:

William H. Berkman

Alice M. Connell

Thomas J. DeRosa

Steven J. Gilbert

S. Michael Giliberto

James D. Robinson IV

Empire State Realty Trust, Inc. Senior Officers:

 

Name

       

Office

Anthony E. Malkin    -    Chairman and Chief Executive Officer John B. Kessler
   -    President and Chief Operating Officer David A. Karp    -    Executive
Vice President, Chief Financial Officer and Treasurer Thomas P. Durels    -   
Executive Vice President, Director of Leasing and Operations
Thomas N. Keltner, Jr.    -    Executive Vice President, General Counsel and
Secretary Andrew J. Prentice    -    Chief Accounting Officer Salvatore Rappa   
-    Assistant General Counsel and Assistant Secretary



--------------------------------------------------------------------------------

SCHEDULE 5.5

FINANCIAL STATEMENTS

 

•   Empire State Realty Trust, Inc.’s Annual Report on Form 10-K for the year
ended December 31, 2014, filed on February 27, 2015

 

•   Empire State Realty OP, L.P.’s Annual Report on Form 10-K for the year ended
December 31, 2014, filed on February 27, 2015



--------------------------------------------------------------------------------

SCHEDULE 5.15

EXISTING INDEBTEDNESS OF PARENT, COMPANY AND SUBSIDIARIES,

AS OF FEBRUARY 28, 2015

*dollars rounded to thousands

 

Borrower

  

Property/

Debt

Obligation

  

Lender

  

Closing
Date

   Outstanding
Principal     

Guarantor(s)

  

Security

ESRT 1359 Broadway, L.L.C.

   1359 Broadway, New York, NY    Capital One, National Association    07/09/04
   $ 44,146,000       Empire State Realty OP, L.P.    First mortgage

ESRT One Grand Central Place, L.L.C.

   One Grand Central Place, New York, NY    The Prudential Insurance Company of
America    10/31/14    $ 91,000,000       Empire State Realty OP, L.P.    First
mortgage

ESRT Metro Center, L.L.C.

   Metro Center, One Station Place, Stamford, CT    The Prudential Insurance
Company of America    10/23/14    $ 99,534,000       Empire State Realty OP,
L.P.    First mortgage

ESRT 10 Union Square, L.L.C.

   10 Union Square, New York, NY    Apple Bank for Savings    04/28/10    $
20,588,000       Empire State Realty OP, L.P.    First mortgage

ESRT 10 BK., L.L.C.

   10 Bank Street, New York, NY    Teachers Insurance and Annuity Association of
America    05/29/07    $ 32,744,000       Empire State Realty OP, L.P.    First
mortgage

ESRT 1542 Third Avenue, L.L.C.

   1542 Third Avenue, New York, NY    Apple Bank for Savings    05/09/07    $
18,566,000       Empire State Realty OP, L.P.    First mortgage



--------------------------------------------------------------------------------

ESRT First Stamford Place SPE, L.L.C.

First Stamford Place, Stamford, CT Wells Fargo Bank, National Association, as
Trustee for the Registered Holders of Morgan Stanley Capital I Inc., Commercial
Mortgage Pass-Through Certificates, Series 2007-1Q15 (assignee of loan by
Prudential Mortgage Capital Company, LLC) 06/15/07 $ 241,765,000   
Empire State Realty OP, L.P. First mortgage

ESRT MerrittView, L.L.C.

383 Main Avenue, Norwalk, CT The Prudential Insurance Company of America
06/08/07 $ 29,757,000    Empire State Realty OP, L.P. First mortgage

ESRT East West Manhattan Retail, L.L.C.

1010 Third Avenue and 77 West 55th Street, New York, NY The Prudential Insurance
Company of America 06/19/07 $ 27,508,000    Empire State Realty OP, L.P. First
mortgage

ESRT 112 West 34th Street, L.P.

112-122 West 34th Street, New York, NY (1st Mort.) The Prudential Insurance
Company of America 03/10/08 $ 77,309,000    Empire State Realty OP, L.P. First
mortgage

ESRT 112 West 34th Street, L.P.

112-122 West 34th Street, New York, NY (2nd Mort.) The Prudential Insurance
Company of America 07/10/08 $ 9,743,000    Empire State Realty OP, L.P. Second
mortgage

ESRT 1400 Broadway, L.P.

1400 Broadway, New York, NY (1st Mort.) The Prudential Insurance Company of
America 01/30/08 $ 69,534,000    Empire State Realty OP, L.P. First mortgage

ESRT 1400 Broadway, L.P.

1400 Broadway, New York, NY (2nd Mort.) The Prudential Insurance Company of
America 08/01/13 $ 9,770,000    Empire State Realty OP, L.P. Second mortgage



--------------------------------------------------------------------------------

ESRT 1333 Broadway L.L.C.

1333 Broadway, New York, NY The Prudential Insurance Company of America 12/20/07
$ 69,424,000    Empire State Realty OP, L.P. First mortgage

ESRT 1350 Broadway L.L.C.

1350 Broadway, New York, NY The Prudential Insurance Company of America 03/28/08
$ 38,810,000    Empire State Realty OP, L.P. First mortgage

Empire State Realty OP, L.P.

Unsecured Revolving Credit Facility Bank of America, N.A. (as administrative
agent), Goldman Sachs Bank USA, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Barclays Bank PLC, Capital One, N.A., JPMorgan Chase Bank, N.A.,
Wells Fargo Bank, N.A. and the other lenders from time to time party thereto
01/23/15 $ 445,000,000   

ESRT Empire State Building G-Parent, L.L.C.

ESRT Empire State Building Parent, L.L.C.

ESRT Empire State Building, L.L.C

ESRT Observatory TRS, L.L.C.

ESRT 501 Seventh Avenue, L.L.C.

ESRT 250 West 57th St., L.L.C.

ESRT 500 Mamaroneck Avenue, L.L.C.

ESRT 69-67 Main St., L.L.C.

ESRT 103-107 Main St., L.L.C.

—

Empire State Realty OP, L.P.

2.625% Exchangeable Senior Notes due 2019 Goldman, Sachs & Co. (as initial
purchaser) 08/12/14 $ 250,000,000    — —



--------------------------------------------------------------------------------

SCHEDULE 7.2

FORM OF COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,

 

To: [Holder]

Ladies and Gentlemen:

Reference is made to that certain Note Purchase Agreement, dated as of March
[27], 2015 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Empire State Realty Trust, Inc., a
Maryland corporation (the “Parent”), Empire State Realty OP, L.P., a Delaware
limited partnership (the “Company”), and the Purchasers party thereto.
Capitalized terms used and not otherwise defined herein have the definitions set
forth in the Agreement.

The undersigned Senior Financial Officer of the Parent hereby certifies as of
the date hereof that he/she is the                                          of
the Parent, and that, as such, he/she is authorized to execute and deliver this
Compliance Certificate to the holders of Notes on behalf of the Parent, and
that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Parent and the Company have delivered the year-end audited financial
statements required by Section 7.1(b) of the Agreement (or the Parent’s Annual
Report on Form 10-K (satisfying the SEC’s requirements for 10-K filings) in lieu
thereof as permitted under Section 7.4 of the Agreement) for the fiscal year of
the Parent ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Parent and the Company have delivered the unaudited financial statements
required by Section 7.1(a) of the Agreement (or the Parent’s Quarterly Report on
Form 10-Q (satisfying the SEC’s requirements for 10-Q filings) in lieu thereof
as permitted under Section 7.4 of the Agreement) for the fiscal quarter of the
Parent ended as of the above date. Such financial statements fairly present the
financial condition, results of operations, shareholders’ equity and cash flows
of the Consolidated Group in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Credit
Parties during the accounting period covered by such financial statements.

3. A review of the activities of the Credit Parties during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Credit Parties performed and
observed all their Obligations under the Financing Documents, and

 

1



--------------------------------------------------------------------------------

[select one:]

[to the best knowledge of the undersigned, during such fiscal period each Credit
Party performed and observed each covenant and condition of the Financing
Documents applicable to it, and no Default or Event of Default has occurred and
is continuing.]

—or—

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default or Event of Default and its nature and
status:]

4. The Parent and the Company are in compliance with Section 9.7(a) of the
Agreement on and as of the date of the Compliance Certificate.

5. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

6. Attached hereto as Schedule 2 is a true and accurate calculation of (a) the
Net Operating Income and Unencumbered NOI attributable to each Unencumbered
Eligible Property and (b) the Unencumbered Property Value of each Property and
the Unencumbered Asset Value as of the Financial Statement Date.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
             ,          .

 

EMPIRE STATE REALTY TRUST, INC. By:

 

Name:

 

Title:

 

2



--------------------------------------------------------------------------------

SCHEDULE B

INFORMATION RELATING TO PURCHASERS

 

          Aggregate
Principal
Amount of Notes
to be Purchased    Note Registration
Number(s);
Note
Denomination(s)    THE PRUDENTIAL INSURANCE COMPANY OF AMERICA    $39,750,000.00
   RA-1;
$16,000,000.00

RA-2;
$23,750,000.00

(1)    All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:         

JPMorgan Chase Bank1

New York, NY

ABA No.: 021-000-021

        

Account Name: Prudential Managed Portfolio

Account No.: P86188 (please do not include spaces) (in the case of payments on
account of the Note originally issued in the principal amount of $16,000,000.00)

        

Account Name: Motorola

Account No.: P30875 (please do not include spaces) (in the case of payments on
account of the Note originally issued in the principal amount of $23,750,000.00)

         Each such wire transfer shall set forth the name of the Company, a
reference to “3.93% Series A Senior Notes due March 27, 2025, PPN 292102 A*1”
and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.       (2)    Address for all notices relating
to payments:         

 

The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

Attention: Manager, Billings and Collections

     

 

1  If Company’s account is with JPMorgan Chase, use the following wiring
instructions:

JPMorgan Chase Bank New York

New York, NY

ABA No.: 021-000-021

Account No.: 900-9000-168

Account Name: North American Insurance

FFC: [“P” Account Number for appropriate account]

FFC Account Name: [Account Name for appropriate “P” account]

 

3



--------------------------------------------------------------------------------

(3)

Address for all other communications and notices:

 

The Prudential Insurance Company of America

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

 

Attention: Managing Director

 

E-mail address for Electronic Delivery:

eric.seward@prudential.com

(4)

Address for Delivery of Notes:

Send physical security by nationwide overnight delivery service to:

 

Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

 

Attention: Thais M. Alexander, Esq.

Telephone: (212) 626-2067

(5)

Tax Identification No.: 22-1211670

 

Signature Block: THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:

 

Vice President

 

4



--------------------------------------------------------------------------------

          Aggregate
Principal
Amount of Notes
to be Purchased    Note Registration
Number(s);
Note
Denomination(s)   

THE PRUDENTIAL INSURANCE COMPANY OF

AMERICA

   $56,000,000.00    RB-1;


$23,360,000.00

         RB-2;
$12,640,000.00

RB-3;

$20,000,000.00

(1)

   All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:         

JPMorgan Chase Bank2

New York, NY

ABA No.: 021-000-021

        

Account Name: Prudential Managed Portfolio

Account No.: P86188 (please do not include spaces) (in the case of payments on
account of the Note originally issued in the principal amount of $23,360,000.00)

        

Account Name: The Prudential - Privest Portfolio

Account No.: P86189 (please do not include spaces) (in the case of payments on
account of the Note originally issued in the principal amount of $12,640,000.00)

        

Account Name: Prudential Separate Account Group Annuity Investment Account
Privates (SAGA)

Account No.: P01320 (please do not include spaces) (in the case of payments on
account of the Note originally issued in the principal amount of $20,000,000.00)

         Each such wire transfer shall set forth the name of the Company, a
reference to “4.09% Series B Senior Notes due March 27, 2027, PPN 292102 A@9”
and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.      

(2)

   Address for all notices relating to payments:         

 

The Prudential Insurance Company of America

c/o Investment Operations Group

     

  

 

2  If Company’s account is with JPMorgan Chase, use the following wiring
instructions:

JPMorgan Chase Bank New York

New York, NY

ABA No.: 021-000-021

Account No.: 900-9000-168

Account Name: North American Insurance

FFC: [“P” Account Number for appropriate account]

FFC Account Name: [Account Name for appropriate “P” account]

 

5



--------------------------------------------------------------------------------

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

 

Attention: Manager, Billings and Collections

(3) Address for all other communications and notices:

 

The Prudential Insurance Company of America

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

 

Attention: Managing Director

 

E-mail address for Electronic Delivery:

eric.seward@prudential.com

(4) Address for Delivery of Notes:

 

Send physical security by nationwide overnight delivery service to:

 

Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

 

Attention: Thais M. Alexander, Esq.

Telephone: (212) 626-2067

(5) Tax Identification No.: 22-1211670

 

Signature Block: THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:

 

Vice President

 

6



--------------------------------------------------------------------------------

          Aggregate
Principal
Amount of Notes
to be Purchased      Note Registration
Number(s);
Note
Denomination(s)      THE PRUDENTIAL INSURANCE COMPANY OF AMERICA    $
66,050,000.00        


$

RC-1;


16,000,000.00

  


  

          


$

 

$

RC-2;


42,550,000.00

RC-3;

7,500,000.00

  


  

  

  

(1)    All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:         

 

JPMorgan Chase Bank3

New York, NY

ABA No.: 021-000-021

        

 

Account Name: Prudential Managed Portfolio

Account No.: P86188 (please do not include spaces) (in the case of payments on
account of the Note originally issued in the principal amount of $16,000,000.00)

        

 

Account Name: The Prudential - Privest Portfolio

Account No.: P86189 (please do not include spaces) (in the case of payments on
account of the Note originally issued in the principal amount of $42,550,000.00)

        

 

Account Name: Bristol Myers Squib

Account No.: P30876 (please do not include spaces) (in the case of payments on
account of the Note originally issued in the principal amount of $7,500,000.00)

        

 

Each such wire transfer shall set forth the name of the Company, a reference to
“4.18% Series C Senior Notes due March 27, 2030, PPN 292102 A#7” and the due
date and application (as among principal, interest and Make-Whole Amount) of the
payment being made.

      (2)    Address for all notices relating to payments:         

 

The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

     

 

3  If Company’s account is with JPMorgan Chase, use the following wiring
instructions:

JPMorgan Chase Bank New York

New York, NY

ABA No.: 021-000-021

Account No.: 900-9000-168

Account Name: North American Insurance

FFC: [“P” Account Number for appropriate account]

FFC Account Name: [Account Name for appropriate “P” account]

 

7



--------------------------------------------------------------------------------

100 Mulberry Street

Newark, NJ 07102-4077

Attention: Manager, Billings and Collections

(3) Address for all other communications and notices:

 

The Prudential Insurance Company of America

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

Attention: Managing Director

 

E-mail address for Electronic Delivery:

eric.seward@prudential.com

(4) Address for Delivery of Notes:

 

Send physical security by nationwide overnight delivery service to:

 

Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

Attention: Thais M. Alexander, Esq.

Telephone: (212) 626-2067

(5) Tax Identification No.: 22-1211670

 

Signature Block: THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:

 

Vice President

 

8



--------------------------------------------------------------------------------

          Aggregate
Principal
Amount of Notes
to be Purchased      Note Registration
Number(s);
Note
Denomination(s)      THE GIBRALTAR LIFE INSURANCE CO., LTD.    $ 5,000,000.00   
    


$

RA-3;


5,000,000.00

  


  

(1)    All principal, interest and Make-Whole Amount payments on account of
Notes held by such purchaser shall be made by wire transfer of immediately
available funds for credit to:         

JPMorgan Chase Bank4

New York, NY

ABA No.: 021-000-021

        

Account Name: GIBPRVJAFS1

Account No.: P86246 (please do not include spaces)

         Each such wire transfer shall set forth the name of the Company, a
reference to “3.93% Series A Senior Notes due March 27, 2025, PPN 292102 A*1”
and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.       (2)    All payments, other than
principal, interest or Make-Whole Amount, on account of Notes held by such
purchaser shall be made by wire transfer of immediately available funds for
credit to:         

 

JPMorgan Chase Bank

New York, NY

ABA No. 021-000-021

Account No. 304199036

Account Name: Prudential International Insurance Service Co.

        

 

Each such wire transfer shall set forth the name of the Company, a reference to
“3.93% Series A Senior Notes due March 27, 2025, PPN 292102 A*1” and the due
date and application (e.g., type of fee) of the payment being made.

     

 

4  If Company’s account is with JPMorgan Chase, use the following wiring
instructions:

JPMorgan Chase Bank New York

New York, NY

ABA No.: 021-000-021

Account No.: 900-9000-168

Account Name: North American Insurance

FFC: [“P” Account Number for appropriate account]

FFC Account Name: [Account Name for appropriate “P” account]

 

9



--------------------------------------------------------------------------------

(3) Address for all notices relating to payments:

 

The Gibraltar Life Insurance Co., Ltd.

2-13-10, Nagata-cho

Chiyoda-ku, Tokyo 100-8953, Japan

 

Telephone: 81-3-5501-6680

Facsimile: 81-3-5501-6432

E-mail: mizuho.matsumoto@gib-life.co.jp

 

Attention: Mizuho Matsumoto, Team Leader of Investment

                 Administration Team

 

and e-mail copy to:

 

Ito_Yuko@gib-life.co.jp

Maki.Ichihari@gib-life.co.jp

Kenji.Inoue@gib-life.co.jp

(4) Address for all other communications and notices:

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

Attention: Managing Director

E-mail address for Electronic Delivery:

eric.seward@prudential.com

(5) Address for Delivery of Notes:

 

Send physical security by nationwide overnight delivery service to:

 

Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

Attention: Thais M. Alexander, Esq.

Telephone: (212) 626-2067

(6) Tax Identification No.: 98-0408643

 

Signature Block: THE GIBRALTAR LIFE INSURANCE CO., LTD. By: Prudential
Investment Management Japan Co., Ltd., as Investment Manager By: Prudential
Investment Management, Inc., as Sub-Adviser By:

 

Vice President

 

10



--------------------------------------------------------------------------------

          Aggregate
Principal
Amount of Notes
to be Purchased      Note Registration
Number(s);
Note
Denomination(s)      THE GIBRALTAR LIFE INSURANCE CO., LTD.    $ 62,000,000.00
       


$

 

$

RB-4;


12,600,000.00

RB-5;

49,400,000.00

  


  

  

  

(1)    All principal, interest and Make-Whole Amount payments on account of
Notes held by such purchaser shall be made by wire transfer of immediately
available funds for credit to:         

JPMorgan Chase Bank5

New York, NY

ABA No.: 021-000-021

        

Account Name: GIBPRVJAFS1

Account No.: P86246 (please do not include spaces) (in the case of payments on
account of the Note originally issued in the principal amount of $12,600,000.00)

        

Account Name: GIBPRVHFR1

Account No.: P30782 (please do not include spaces) (in the case of payments on
account of the Note originally issued in the principal amount of $49,400,000.00)

         Each such wire transfer shall set forth the name of the Company, a
reference to “4.09% Series B Senior Notes due March 27, 2027, PPN 292102 A@9”
and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.       (2)    All payments, other than
principal, interest or Make-Whole Amount, on account of Notes held by such
purchaser shall be made by wire transfer of immediately available funds for
credit to:         

 

JPMorgan Chase Bank

New York, NY

ABA No. 021-000-021

Account No. 304199036

Account Name: Prudential International Insurance Service Co.

     

 

5  If Company’s account is with JPMorgan Chase, use the following wiring
instructions:

JPMorgan Chase Bank New York

New York, NY

ABA No.: 021-000-021

Account No.: 900-9000-168

Account Name: North American Insurance

FFC: [“P” Account Number for appropriate account]

FFC Account Name: [Account Name for appropriate “P” account]

 

11



--------------------------------------------------------------------------------

Each such wire transfer shall set forth the name of the Company, a reference to
“4.09% Series B Senior Notes due March 27, 2027, PPN 292102 A@9” and the due
date and application (e.g., type of fee) of the payment being made. (3) Address
for all notices relating to payments:

The Gibraltar Life Insurance Co., Ltd.

2-13-10, Nagata-cho

Chiyoda-ku, Tokyo 100-8953, Japan

Telephone: 81-3-5501-6680

Facsimile: 81-3-5501-6432

E-mail: mizuho.matsumoto@gib-life.co.jp

Attention: Mizuho Matsumoto, Team Leader of Investment

                 Administration Team

and e-mail copy to:

Ito_Yuko@gib-life.co.jp

Maki.Ichihari@gib-life.co.jp

Kenji.Inoue@gib-life.co.jp

(4) Address for all other communications and notices:

 

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

Attention: Managing Director

 

E-mail address for Electronic Delivery:

eric.seward@prudential.com

(5) Address for Delivery of Notes: Send physical security by nationwide
overnight delivery service to:

Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

Attention: Thais M. Alexander, Esq.

Telephone: (212) 626-2067

(6) Tax Identification No.: 98-0408643

 

Signature Block: THE GIBRALTAR LIFE INSURANCE CO., LTD. By: Prudential
Investment Management Japan Co., Ltd., as Investment Manager By: Prudential
Investment Management, Inc., as Sub-Adviser By:

 

Vice President

 

12



--------------------------------------------------------------------------------

          Aggregate
Principal
Amount of Notes
to be Purchased      Note Registration
Number(s);
Note
Denomination(s)    PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW JERSEY    $
39,200,000.00       RA-4;
$39,200,000.00 (1)    All payments on account of Notes held by such purchaser
shall be made by wire transfer of immediately available funds for credit to:   
     

JPMorgan Chase Bank6

4 Chase Metro Tech Center

Brooklyn, NY 11245

ABA No.: 021000021

Account Name: PCG RCB Custody (PLIC)

Account No.: P30874 (please do not include spaces)

         Each such wire transfer shall set forth the name of the Company, a
reference to “3.93% Series A Senior Notes due March 27, 2025, PPN 292102 A*1”
and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.       (2)    Address for all notices relating
to payments:         

 

The Prudential Insurance Company of America

c/o Private Investment Operations - Private Accounting

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

        

 

Email address: PIM.Private.Accounting@prudential.com

      (3)    Address for all other communications and notices:         

Prudential Legacy Insurance Company of New Jersey

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

         Attention: Managing Director      

 

6  If Company’s account is with JPMorgan Chase, use the following wiring
instructions:

JPMorgan Chase Bank New York

4 Chase Metro Tech Center

Brooklyn, NY 11245

ABA No.: 021-000-021

Account No.: 900-9000-168

Account Name: North American Insurance

FFC: P30874

FFC Account Name: PCG RCB Custody (PLIC)

 

13



--------------------------------------------------------------------------------

E-mail address for Electronic Delivery:

eric.seward@prudential.com

(4) Address for Delivery of Notes: Send physical security by nationwide
overnight delivery service to:

Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

Attention: Thais M. Alexander, Esq.

Telephone: (212) 626-2067

(5) Tax Identification No.: 27-2457213

 

Signature Block: PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW JERSEY By:
Prudential Investment Management, Inc., as investment manager By:

 

Vice President

 

14



--------------------------------------------------------------------------------

          Aggregate
Principal
Amount of Notes
to be Purchased      Note Registration
Number(s);
Note
Denomination(s)      PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW JERSEY    $
23,950,000.00        


$

RC-4;


23,950,000.00

  


  

(1)    All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:         

JPMorgan Chase Bank7

4 Chase Metro Tech Center

Brooklyn, NY 11245

ABA No.: 021000021

Account Name: PCG RCB Custody (PLIC)

Account No.: P30874 (please do not include spaces)

         Each such wire transfer shall set forth the name of the Company, a
reference to “4.18% Series C Senior Notes due March 27, 2030, PPN 292102 A#7”
and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.       (2)    Address for all notices relating
to payments:         

 

The Prudential Insurance Company of America

c/o Private Investment Operations - Private Accounting

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

        

 

Email address: PIM.Private.Accounting@prudential.com

      (3)    Address for all other communications and notices:         

Prudential Legacy Insurance Company of New Jersey

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

         Attention: Managing Director      

 

7  If Company’s account is with JPMorgan Chase, use the following wiring
instructions:

JPMorgan Chase Bank New York

4 Chase Metro Tech Center

Brooklyn, NY 11245

ABA No.: 021-000-021

Account No.: 900-9000-168

Account Name: North American Insurance

FFC: P30874

FFC Account Name: PCG RCB Custody (PLIC)

 

15



--------------------------------------------------------------------------------

E-mail address for Electronic Delivery:

eric.seward@prudential.com

(4) Address for Delivery of Notes: Send physical security by nationwide
overnight delivery service to:

Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

Attention: Thais M. Alexander, Esq.

Telephone: (212) 626-2067

(5) Tax Identification No.: 27-2457213

 

Signature Block: PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW JERSEY By:
Prudential Investment Management, Inc., as investment manager By:

 

Vice President

 

16



--------------------------------------------------------------------------------

          Aggregate
Principal
Amount of Notes
to be Purchased      Note Registration
Number(s);
Note
Denomination(s)      PRUDENTIAL RETIREMENT GUARANTEED COST BUSINESS TRUST    $
1,050,000.00        


$

RA-5;


1,050,000.00

  


  

(1)    All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:         

JPMorgan Chase Bank

New York, NY

ABA No. 021000021

Beneficiary Account Name: North American

Beneficiary Account No.: 9009000168

BBI: Account of Prudential for G09966 PRIAC GC PVT

         Each such wire transfer shall set forth the name of the Company, a
reference to “3.93% Series A Senior Notes due March 27, 2025, PPN 292102 A*1”
and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.       (2)    Address for all notices relating
to payments:         

 

Pru & Co

c/o Prudential Investment Management, Inc.

Attn: Private Placement Trade Management

PRIAC Administration

Gateway Center Four, 7th Floor

100 Mulberry Street

Newark, NJ 07102

      (3)    Address for all other communications and notices:         

Prudential Retirement Guaranteed Cost Business Trust

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

        

E-mail address for Electronic Delivery:

eric.seward@prudential.com

         Attention: Managing Director       (4)    Address for Delivery of
Notes:         

 

Send physical security by nationwide overnight delivery service to:

        

 

Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

        

 

Attention: Thais M. Alexander, Esq.

     

 

17



--------------------------------------------------------------------------------

Telephone: (212) 626-2067 (5) Tax Identification No.: 06-1050034

 

Signature Block: PRUDENTIAL RETIREMENT GUARANTEED COST BUSINESS TRUST By:
Prudential Investment Management, Inc., as investment manager By:

 

Vice President

 

18



--------------------------------------------------------------------------------

          Aggregate
Principal
Amount of Notes
to be Purchased    Note Registration
Number(s);
Note
Denomination(s)    FARMERS INSURANCE EXCHANGE    $10,500,000.00    RA-6;      
   $10,500,000.00

(1)

   All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:         

JPMorgan Chase Bank

ABA: 021000021

Beneficiary Account No: 9009000200

Beneficiary Account Name: JPMorgan Income

Ultimate Beneficiary: P13939 Farmers Insurance Exchange

         Each such wire transfer shall set forth the name of the Company, a
reference to “3.93% Series A Senior Notes due March 27, 2025, PPN 292102 A*1”
and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.      

(2)

   Address for all notices relating to payments:         

 

Farmers

4680 Wilshire Blvd.

Los Angeles, CA 90010

        

 

Attention: Treasury

        

 

Treasury:

Treasury Manager

323-932-3450

usw.treasury.farmers@farmersinsurance.com

     

(3)

   Address for all other communications and notices:         

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

         Attention: Managing Director         

E-mail address for Electronic Delivery:

eric.seward@prudential.com

     

 

19



--------------------------------------------------------------------------------

(4)

Address for Delivery of Notes:

 

(a)    Send physical security by nationwide overnight delivery service to:

 

Mailing Address (for overnight mail)

JPMorgan Chase Bank, N.A.

Physical Receive Department

4 Chase Metrotech Center

3rd Floor

Brooklyn, NY 11245-0001

Attention: Brian Cavanaugh, Tel. 718-242-0264

 

Street Deliveries (via messenger or walk up)

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center

1st Floor, Window 5

Brooklyn, NY 11245-0001

Attention: Physical Receive Department

 

(Use Willoughby Street Entrance)

 

Please include in the cover letter accompanying the Notes a reference to the
Purchaser’s account number (“P13939 - Farmers Insurance Exchange”) and CUSIP
information.

 

(b)    Send copy by nationwide overnight delivery service to:

 

Prudential Capital Group

Gateway Center 2, 10th Floor

100 Mulberry

Newark, NJ 07102

 

Attention: Trade Management, Manager

Telephone: (973) 367-3141

(5)

Tax Identification No.: 95-2575893

 

Signature Block: FARMERS INSURANCE EXCHANGE By:

Prudential Private Placement Investors, L.P.

(as Investment Advisor)

By: Prudential Private Placement Investors, Inc. (as its General Partner) By:

 

Vice President

 

20



--------------------------------------------------------------------------------

          Aggregate
Principal
Amount of Notes
to be Purchased    Note Registration
Number(s);
Note
Denomination(s)    MID CENTURY INSURANCE COMPANY    $4,500,000.00    RA-7;      
   $4,500,000.00

(1)

   All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:         

JPMorgan Chase Bank

ABA: 021000021

Beneficiary Account No: 9009000200

Beneficiary Account Name: JPMorgan Income

Ultimate Beneficiary: G23628 Mid Century Insurance Company

         Each such wire transfer shall set forth the name of the Company, a
reference to “3.93% Series A Senior Notes due March 27, 2025, PPN 292102 A*1”
and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.      

(2)

   Address for all notices relating to payments:         

 

Farmers

4680 Wilshire Blvd.

Los Angeles, CA 90010

 

Attention: Treasury

 

Treasury:

Treasury Manager

323-932-3450

usw.treasury.farmers@farmersinsurance.com

     

(3)

   Address for all other communications and notices:         

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

 

Attention: Managing Director

 

E-mail address for Electronic Delivery:

eric.seward@prudential.com

     

 

21



--------------------------------------------------------------------------------

(4)

Address for Delivery of Notes:

 

(a)    Send physical security by nationwide overnight delivery service to:

 

Mailing Address (for overnight mail)

JPMorgan Chase Bank, N.A.

Physical Receive Department

4 Chase Metrotech Center

3rd Floor

Brooklyn, NY 11245-0001

Attention: Brian Cavanaugh, Tel. 718-242-0264

 

Street Deliveries (via messenger or walk up)

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center

1st Floor, Window 5

Brooklyn, NY 11245-0001

Attention: Physical Receive Department

 

(Use Willoughby Street Entrance)

 

Please include in the cover letter accompanying the Notes a reference to the
Purchaser’s account number (“G23628 - Mid Century Insurance Company ”) and CUSIP
information.

 

(b)    Send copy by nationwide overnight delivery service to:

 

Prudential Capital Group

Gateway Center 2, 10th Floor

100 Mulberry

Newark, NJ 07102

 

Attention: Trade Management, Manager

Telephone: (973) 367-3141

(5)

Tax Identification No.: 95-6016640

 

Signature Block: MID CENTURY INSURANCE COMPANY By:

Prudential Private Placement Investors, L.P.

(as Investment Advisor)

By: Prudential Private Placement Investors, Inc. (as its General Partner) By:

 

Vice President

 

22



--------------------------------------------------------------------------------

          Aggregate
Principal
Amount of Notes
to be Purchased      Note Registration
Number(s);
Note
Denomination(s)      PRUCO LIFE INSURANCE COMPANY    $ 7,000,000.00        
RB-6;             $ 7,000,000.00   

(1)

   All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:         

JPMorgan Chase Bank8

New York, NY

ABA No.: 021-000-021

        

Account Name: Pruco Life Private Placement

Account No.: P86192 (please do not include spaces)

         Each such wire transfer shall set forth the name of the Company, a
reference to “4.09% Series B Senior Notes due March 27, 2027, PPN 292102 A@9”,
and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.      

(2)

   Address for all notices relating to payments:         

 

Pruco Life Insurance Company

c/o The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

 

Attention: Manager, Billings and Collections

     

(3)

   Address for all other communications and notices:         

Pruco Life Insurance Company

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

     

 

8  If Company’s account is with JPMorgan Chase, use the following wiring
instructions:

JPMorgan Chase Bank New York

New York, NY

ABA No.: 021-000-021

Account No.: 900-9000-168

Account Name: North American Insurance

FFC: [“P” Account Number for appropriate account]

FFC Account Name: [Account Name for appropriate “P” account]

 

23



--------------------------------------------------------------------------------

Attention: Managing Director

 

E-mail address for Electronic Delivery:

eric.seward@prudential.com

(4)

Address for Delivery of Notes:

Send physical security by nationwide overnight delivery service to:

 

Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

 

Attention: Thais M. Alexander, Esq.

Telephone: (212) 262-2067

(5)

Tax Identification No.: 22-1944557

Signature Block:

 

PRUCO LIFE INSURANCE COMPANY By:

 

Assistant Vice President

 

24



--------------------------------------------------------------------------------

          Aggregate
Principal
Amount of Notes
to be Purchased    Note Registration
Number(s);
Note
Denomination(s)    THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.    $15,050,000.00
   RC-5;          $15,050,000.00 (1)    All principal, interest and Make-Whole
Amount payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:         

JPMorgan Chase Bank9

New York, NY

ABA No.: 021-000-021

Account No.: P86291 (please do not include spaces)

Account Name: The Prudential Life Insurance Company, Ltd.

         Each such wire transfer shall set forth the name of the Company, a
reference to “4.18% Series C Senior Notes due March 27, 2030, PPN 292102 A#7”
and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.       (2)    All payments, other than
principal, interest or Make-Whole Amount, on account of Notes held by such
purchaser shall be made by wire transfer of immediately available funds for
credit to:         

 

JPMorgan Chase Bank

New York, NY

ABA No. 021-000-021

Account No. 304199036

Account Name: Prudential International Insurance Service Co.

        

 

Each such wire transfer shall set forth the name of the Company, a reference to
“4.18% Series C Senior Notes due March 27, 2030, PPN 292102 A#7” and the due
date and application (e.g., type of fee) of the payment being made.

     

 

9  If Company’s account is with JPMorgan Chase, use the following wiring
instructions:

JPMorgan Chase Bank New York

New York, NY

ABA No.: 021-000-021

Account No.: 900-9000-168

Account Name: North American Insurance

FFC: P86291

FFC Account Name: The Prudential Life Insurance Company, Ltd.



--------------------------------------------------------------------------------

(3)

Address for all notices relating to payments:

 

The Prudential Life Insurance Company, Ltd.

2-13-10, Nagatacho

Chiyoda-ku, Tokyo 100-0014, Japan

 

Telephone: 81-3-5501-5190

Facsimile: 81-03-5501-5037

E-mail: osamu.egi@prudential.com

 

Attention: Osamu Egi, Team Leader of Financial Reporting Team

 

and e-mail copy to:

 

Ito_Yuko@gib-life.co.jp

Maki.Ichihari@gib-life.co.jp

Kenji.Inoue@gib-life.co.jp

(4)

Address for all other communications and notices:

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

Attention: Managing Director

 

E-mail address for Electronic Delivery:

eric.seward@prudential.com

(5)

Address for Delivery of Notes:

 

Send physical security by nationwide overnight delivery service to:

 

Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

Attention: Thais M. Alexander, Esq.

Telephone: (212) 626-2067

(6)

Tax Identification No.: 98-0433392

Signature Block:

 

THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD. By: Prudential Investment Management
(Japan), Inc., as Investment Manager By: Prudential Investment Management, Inc.,
as Sub-Adviser By:

 

Vice President

 

2



--------------------------------------------------------------------------------

          Aggregate
Principal
Amount of Notes
to be Purchased    Note Registration
Number(s);
Note
Denomination(s)    FARMERS NEW WORLD LIFE INSURANCE COMPANY    $8,400,000.00   
RC-6;          $8,400,000.00

(1)

   All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:         

JPMorgan Chase Bank

New York, NY

ABA No.: 021000021

Account No.: 9009000200

Account Name: SSG Private Income Processing

For further credit to Account P58834 Farmers NWL

         Each such wire transfer shall set forth the name of the Company, a
reference to “4.18% Series C Senior Notes due March 27, 2030, PPN 292102 A#7”
and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.      

(2)

   All notices of payments and written confirmations of such wire transfers:   
     

 

investment.accounting@farmersinsurance.com

or

Farmers Insurance Company

Attention: Investment Accounting Team

4680 Wilshire Blvd., 4th Floor

Los Angeles, CA 90010

 

and

 

investments.operations@farmersinsurance.com

or

Farmers New World Life Insurance Company

Attention: Investment Operations Team

3003 77th Avenue Southeast, 5th Floor

Mercer Island, WA 98040-2837

     

(3)

   Address for all other communications and notices:         

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

 

Attention: Managing Director

 

E-mail address for Electronic Delivery:

eric.seward@prudential.com

     

 

3



--------------------------------------------------------------------------------

(4)

Address for Delivery of Notes:

 

(a)    Send physical security to:

 

If sending by overnight delivery:

 

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

 

Attention: Physical Receive Department

Brian Cavanaugh

Telephone: (718) 242-0264

 

If sending by messenger:

 

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center

1st Floor, Window 5

Brooklyn, NY 11245-0001

 

Attention: Physical Receive Department

(Use Willoughby Street Entrance)

 

Please include in the cover letter accompanying the Notes a reference to the
Purchaser’s account number (“P58834 – Farmers New World Life Private Placement”)
and CUSIP information.

 

(b)    Send copy by nationwide overnight delivery service to:

 

Prudential Capital Group

Gateway Center 2, 10th Floor

100 Mulberry

Newark, NJ 07102

 

Attention: Trade Management, Manager

Telephone: (973) 367-3141

(5)

Tax Identification No.: 91-0335750

 

Signature Block: FARMERS NEW WORLD LIFE INSURANCE COMPANY By:

Prudential Private Placement Investors, L.P.

(as Investment Advisor)

By: Prudential Private Placement Investors, Inc. (as its General Partner) By:

 

Vice President

 

4



--------------------------------------------------------------------------------

          Aggregate
Principal
Amount of Notes
to be Purchased    Note Registration
Number(s);
Note
Denomination(s)    ZURICH AMERICAN INSURANCE COMPANY    $11,550,000.00    RC-7;
         $11,550,000.00   

Notes/Certificates to be registered in the name of:

Hare & Co., LLC

     

(1)

   All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:         

 

The Bank of New York

ABA No: 021000018

BNF: IOC566

Attn: PP P&I Department

Ref: ZAIC Private Placements, Cusip

        

 

Each such wire transfer shall set forth the name of the Company, a reference to
“4.18% Series C Senior Notes due March 27, 2030, PPN 292102 A#7” and the due
date and application (as among principal, interest and Make-Whole Amount) of the
payment being made.

     

(2)

   All notices of payments and written confirmations of such wire transfers:   
     

Zurich North America

Attn: Treasury T1-19

1400 American Lane

Schaumburg, IL 60196-1056

Contact: Mary Fran Callahan, Vice President-Treasurer

Telephone: (847) 605-6447

Facsimile: (847) 605-7895

E-mail: mary.callahan@zurichna.com

     

(3)

   Address for all other communications and notices:         

 

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

Attention: Managing Director

 

E-mail address for Electronic Delivery:

eric.seward@prudential.com

     

(4)

   Address for Delivery of Notes:         

(a)    Send physical security by nationwide overnight delivery service to:

 

Bank of New York

Window A

     

 

5



--------------------------------------------------------------------------------

One Wall Street, 3rd Floor

New York, NY 10286

 

Please include in the cover letter accompanying the Notes a reference to the
Purchaser’s account number (Zurich American Insurance Co.-Private Placements;
Account Number: 399141).

 

(b)    Send copy by nationwide overnight delivery service to:

 

Prudential Capital Group

Gateway Center 2, 10th Floor

100 Mulberry

Newark, NJ 07102

 

Attention: Trade Management, Manager

Telephone: (973) 367-3141

(5)

Tax Identification No.: 36-4233459

Signature Block:

 

ZURICH AMERICAN INSURANCE COMPANY By:

Prudential Private Placement Investors, L.P.

(as Investment Advisor)

By: Prudential Private Placement Investors, Inc. (as its General Partner) By:

 

Vice President

 

6